REPUBLIQUE DU CONGO

MINISTERE DE L’ECONOMIE FORESTIERE
ET DU DEVELOPPEMENT DURABLE

4

PROJET D’AMENAGEMENT FORESTIER DE L’UFA
JUA:-IKIE

RAPPORT DE L’ETUDE ECOLOGIQUE ET
D'IMPACT ENVIRONNEMENTAL DE L'UFA JUA-IKE
DISTRICTS DE SOUANKE ET SEMBE,
DEPARTEMENT DE LA SANGHA

Bureau d’études partenaire :
Geospatial Technology Group CONGO
Route de l’aéroport B.P 1071

Pointe Noire, République du Congo
Tel : +242 06 806 43 31

Novembre 2015
TABLE DES MATIÈRES

ABREVIATIONS ET SIGLES v
INTRODUCTION 1
Contexte de l’étude 1
Objectifs et cadrage de l'étude 2
CHAPITRE 1 : METHODOLOGIE DE LA REALISATION DE L’ETUDE 3
1-1- Analyse documentaire 3
1-2- Phase de terrain sur la concession de la SEFYD 3
1-4- Méthodes d’analyse et interprétation des données 4
1-4-1- Identification des impacts 4
1-4-2- Évaluation et quantification des impacts 9
1-4-3- Description et caractérisation des impacts 11

1-5- Difficultés rencontrées et délimitation de l’étude 12
CHAPITRE 2 : CADRE ADMINISTRATIF ET JURIDIQUE 13
2-1- Cadre institutionnel de la gestion forestière 13
2-2-1- Constitution du 20 janvier 2002 15
2-2-2- La loi n° 003/91 du 23 avril 1991 sur la protection de l’environnement 19
2-2-4- L'article 4 du Décret n° 93-727 du 31 décembre 1993 19

2-3- Les conventions internationales 19
2-4- Engagements internationaux 21
2-5- Contexte administratif et institutionnel local 21
CHAPITRE 3 : PRESENTATION DU MILIEU D’ETUDE 22
3-1- Milieu physique 22
3-1-1- Situation et limites géographiques de l’UFA Jua-lkié 22
3-1-2- Climat 24
3-1-3- Géologie 25
3-1-4- Pédologie 27
3-1-5- Relief 27
3-1-6- Hydrographie 27
3-1-7- Conclusion partielle 29

3,2, Milieu biotique 29
3-2-1- Végétation 29
3-2-1-7- Faune 48
3-2-3- Zones écologiquement fragiles 57
3-2-4- Population 58

3-2-5- Conclusion partielle 59

CHAPITRE 4 : IDENTIFICATION ET CARTOGRAPHIE DES SERIES D'UTILISATION DES RESSOURCES
NATURELLES 60

4-1- Série de développement communautaire 60
4-2- Série de production de bois d'œuvre 61
4-3- Série de protection 61
4-4- Série de conservation 61

4-5- Série de recherche 61

4-6- Conclusion partielle

65

CHAPITRE 5 : PRESENTATION DE LA SOCIETE SEFYD ET SES ACTIVITES 66
5-1- Production, transport, stockage et évacuation des grumes et débités 66
5-1-1- Matériel de production et de Transport 66
5-1-2- Production des grumes et des sciages 67

5-2- Concession forestière 69
5-3- Base vie de Cabosse 70
5-4- Le réseau routier dans l’'UFA 70
5-6- Conclusion partielle 70
CHAPITRE 6 : ANALYSE ENVIRONNEMENTALE DU SITE INDUSTRIEL ET DU CHANTIER FORESTIER ET
EVALUATION DES IMPACTS 71
6-1- Description des impacts 71
6-1-1- Impacts négatifs directs. 71
6-1-2- Impacts positifs de l’activité d'exploitation forestière 74

6-2 Analyse environnementale au niveau de l’unité de transformation et de la base-vie 74
6-2-1- Gestion des déchets au niveau des garages et de l’unité de transformation 74
6-2-2- Stockage des produits inflammables 76
6-2-4- Gaz d'échappement et autres évacuations sous pressions. 76

6-3- Analyse environnementale et quantification des impacts au niveau du chantier forestier 77
6-3-1- Matérialisation des limites 78
6-3-2- inventaires d'aménagement 78
6-3-3- inventaires d'exploitation 78
6-3-4- Ouverture et construction des routes 79
6-3-5- Exploitation des carrières 80
6-3-6- Abattage 80
6-3-7- Débusquage et débardage 84
6-3-7- Construction et utilisation des parcs à bois 84
6-3-8- Abandon d’arbres en forêt 85
6-3-9- Aménagement du site (base-vie, unités de transformation et parcs à bois) 86

6-4- Évaluation des impacts dans l’UFA JUA-IKIE 86
CHAPITRE 7 : SYNTHESE ET PLAN DE GESTION DES IMPACTS 89
7-1- SYNTHESE DES IMPACTS 89
7-2- Mesures de gestion et d'atténuation des impacts 91
7-2-1- Présentation synthétique des mesures de gestion par thématique (plan de gestion environnemental) 91
7-2-2- Présentation détaillée des mesures de gestion 91

k- Mesures de prévention de la pollution 102

n- Gestion de la faune sauvage 103
7-2-3- Conclusion partielle 107
CONCLUSION 111
BIBLIOGRAPHIE 113

Geospatial Technology Group Congo SARL Pageii
Liste des figures

FIGURE 1 : ORGANIGRAMME DU MINISTERE DE L'ECONOMIE FORESTIERE ET DU DEVELOPPEMENT DURABLE
FIGURE 2 : LOCALISATION DE L'UFA JUA-IKIE (SOURCE : GTGC, 2014)
FIGURE 3 : DIAGRAMME OMBROTHERMIQUE DU CLIMAT DE SOUANKE LA PERIODE DE DECEMBRE A JUILLET AVEC DES
MINIMA PLUVIOMETRIQUES D'ENVIRON 60 MM D’EAU EN JANVIER ET FEVRIER ET UN MAXIMA D'ENVIRON 150 MM
D'EAU EN MAIET JUIN ; En
FIGURE 4 : CARTE GEOLOGIQUE DE L'UFA JUA-IKIE (sourd TG-C, 2014).
FIGURE 5 : CARTE PEDOLOGIQUE DE L'UFA JUA-IKIE (SOURCE :GTG-C, 2014)
FIGURE 6 : CARTE DES FORMATIONS VEGETALES DE L'UFA JUA-IKIE (GTG-C, 2014)
FIGURE 7 : CONTRIBUTION SPECIFIQUE DES DIVERSES FAMILLES D'ARBRES INVENTORIES
FIGURE 8 : DISTRIBUTION DES ARBRES EN CLASSE DE DIAMETRE DES ESSENCES EXPLOITEES PAR LA SEFYD .
FIGURE 9 : DISTRIBUTION DES CHIMPANZES DANS L'UFA JUA-IKIE (GTG-C, 2014)
FIGURE 10 : DISTRIBUTION DES GORILLES DANS L'UFA JUA-IKIE (GTG-C, 2014) …
FIGURE 11 : DISTRIBUTION DES ELEPHANTS DANS L'UFA JUA-IKIE (GTG-C, 2014) …
FIGURE 112 : PROPOSITION DE DECOUPAGE DE L'UFA JUA-IKIE EN SERIES D'AMENAGEMENT.
FIGURE 13 : SCHEMA SIMPLIFIE DE LA PRODUCTION ET EVACUATION DES BOIS DE LA SOCIETE SEFYD …

Liste des tableaux

TABLEAU 1 : INTERACTIONS ENTRE LES ACTIVITES DE L’EXPLOITATION FORESTIERE, DE TRANSFORMATION DU BOIS ET LES
COMPOSANTES ENVIRONNEMENTALES
TABLEAU 2 : PARAMETRES UTILISES POUR LA QUANTIFICATION DES IMPACTS DES ACTIVITES D'EXPLOITATION FORESTIERE
TABLEAU 3 - LE POTENTIEL D'ATTENUATION DES IMPACTS ENVIRONNEMENTAUX .…….
TABLEAU 4 - CODES DE COULEUR UTILISES POUR LA CLASSIFICATION DES IMPACTS SELON LA GRAVITE ET LE POTENTIEL
D’ATTENUATION
TABLEAU 5 : TEMPERATURES MOYENNES MENSUELLES ET ANNUELLES (EN °C)
TABLEAU 6 : RECOUVREMENT DES DIFFERENTES STRATES SUR LA CONCESSION .….
TABLEAU 7 : DENSITE DES ESSENCES EXPLOITEES PAR LA SEFYD DANS L'UFA JUA-IKIE .
TABLEAU 8 : ESSENCES DE REGENERATION UFA JUA-IKIE (CF. RAPPORT D'ÉTUDE D’INVENTAIRE MULTI-RESSOURCES DE
L'UFA JUA-IKIE)
TABLEAU 9 : SYNTHESE DES RELEVES EFFECTUES SUR LA REGENERATION FORESTIERE

TABLEAU 10 : VOLUME BRUT EXPLOITABLE PAR GROUPE D'ARBRE:

TABLEAU 11 : VOLUME BRUT COMMERCIALISABLE .…............. . 44
TABLEAU 12 : LISTE DES PFNL CONSIDERES DANS LE CADRE L'INVENTAIRE D'AMENAGEMENT .45
TABLEAU 13 : TYPOLOGIE DES PFNL SUIVANT LEUR FREQUENCE D'APPARITION … .46

TABLEAU 14
TABLEAU 15
TABLEAU 16 :

ISTES DES ESPECES DE FAUNE RENCONTREES DANS L’UFA JUA-IKIE

ET 2046 ..….
TABLEAU 18 : PRESENTATION SYNTHETIQUE DE LA SEFYD .
TABLEAU 19 : MATERIEL DE CHANTIER
TABLEAU 20 : PRODUCTION GRUMIERE PAR ESSENCE
TABLEAU 21 : PRODUCTION DES SCIAGES PAR ESSENCE.
TABLEAU 22 : SUPERFICIE FORESTIERE IMPACTEE PAR LA CONSTRUCTION DES ROUTES.
TABLEAU 23 : SUPERFICIE MOYENNE DES TROUEES D'ABATTAGE PAR ESSENCE ..….

TABLEAU 24 : SUPERFICIE ANNUELLE IMPACTEE PAR L'ABATTAGE DES ARBRES
TABLEAU 25 : SUPERFICIES FORESTIERE IMPACTEES PAR L'OUVERTURE DES PARCS FORET
TABLEAU 26 : GRAVITE ET POTENTIEL D'ATTENUATION DES IMPACTS DANS L'UFA JUA-IKIE .
TABLEAU 27 : SYNTHESE DES IMPACTS
TABLEAU 28 : PRESENTATION DES MESURES DE GESTION ET D’ATTENUATION DES IMPACTS PAR THEMATIQUE .
TABLEAU 29 : MESURES D'ATTENUATION DES IMPACTS

Geospatial Technology Group Congo SARL Page iii
Liste des photos

PHOTO 1 :
PHOTO 2 :
PHOTO 3 :
PHOTO 4 :
PHOTO 5 :
PHOTO 6 :

CASE DE PROTECTION DU GROUPE ELECTROGENE A LA BASE-VIE DE L'EXPLOITATION FORESTIERE sesseessssee. 75
DECHETS SOLIDES (BATTERIES Y COMPRISES)
DECHETS SOLIDES (PNEUS)
FERRAILLE ET PNEUS
ROUTE FORESTIERE SECONDAIRE DONNANT ACCES AUX VMA 2013 ET 2014
PONT SUR LA RIVIERE LIMITROPHE ENTRE LES VMA 2013 ET 2014

Geospatial Technology Group Congo SARL Pageiv
ABREVIATIONS ET SIGLES

CERGEC
CEFDHAC

CNIAF

CLFT
CIB
COMIFAC
DAF
DEP
DGDD
DGEF
DFAP
DGE
DME
DVRF
DNSH
DF
DPVS
DDEF
EFIR
GTGC
FAO
FRM
GRASP
IAAJF

IGSEFDD

IDD

IF
MEF
MEFDD
MNT
OAB
OIBT
PAGEF
PGE
PFNL
PNAE
PNUE
UFA

Centre d'Etudes et Recherches Géographiques du Congo

Conférence sur les Ecosystèmes des Forêts Denses d'Afrique Centrale
Centre National d’Inventaire et d'Aménagement des Ressources Forestières et
Fauniques

Cellule de la Légalité Forestière et de la Traçabilité

Congolaise Industrielle des Bois

Commission des Forêts d’Afrique Centrale

Direction Administrative et Financière

Direction des Etudes et de la Planification

Direction Générale du Développement Durable

Direction Générale de l'Economie Forestière

Direction de la Faune et des Aires Protégées

Direction Générale de l'Environnement

Diamètre Minimum d'Exploitation

Direction de la Valorisation des Ressources Forestières
Direction des Normes Sectorielles et de l’Harmonisation
Direction des Forêts

Direction de la Promotion des Valeurs Socioéconomiques
Direction Départementale des Eaux et Forêts

Exploitation Forestière à Impact Réduit

Geospatial Technology Group Congo

Organisation des Nations Unies pour l'Agriculture et l'Alimentation
Forêt Ressources Management

Great Apes Survival Projet : Projet pour la survie des Grands Singes
Inspection des affaires administratives, juridiques et Forestières
Inspection Générale des Services de l'Economie Forestière et du Développement
Durable

Inspection de Développement Durable

Inspection des Forêts

Ministère de l'Economie Forestière

Ministère de l’Economie Forestière et du Développement Durable
Modèle Numérique de Terrain

Organisation Africaine des Bois

Organisation Internationale de Bois tropicaux

Projet Appui à la Gestion Durable des Forêts du Congo

Plan de Gestion Environnemental

Produits Forestiers Non Ligneux

Programme National d'Action Environnementale

Programme des Nations Unies pour l'Environnement

Unité Forestière d'Aménagement

Geospatial Technology Group Congo SARL Page v
RAPAC
SEFYD
SCPFE
SIG
TEREA
UFA
UFE
UICN

Réseau des Aires Protégées d'Afrique Centrale

Société d'Exploitation Forestière Yan Dong

Service de Contrôle des Produits Forestiers à l'Exportation
Système d’Informations Géographiques

Terre Environnement Aménagement

Unité Forestière d'Aménagement

Unité Forestière d'Exploitation

Union Internationale pour la Conservation de la Nature

Geospatial Technology Group Congo SARL

Page vi
INTRODUCTION

Contexte de l'étude

Les initiatives d'aménagement forestier durable trouvent leur origine depuis le sommet de la terre,
tenu à Rio en 1992 (Conférence des Nations Unies sur l’environnement et le développement).
L’article 2b de l’Agenda 21 publié à cet effet, stipule que « les ressources et les terres forestières
doivent être gérées d’une façon écologiquement viable afin de répondre aux besoins sociaux,
économiques, écologiques, culturels et spirituels des générations actuelles et futures ».

Pour répondre à cette directive internationale, le Gouvernement Congolais a adopté une nouvelle
politique forestière fondée sur la production soutenue des ressources forestières, tout en garantissant
une conservation des écosystèmes forestiers. Celle-ci est sous-tendue par les stratégies suivantes ;

- __ l’amélioration des connaissances et l’aménagement des aires protégées ;

- l’utilisation durable des ressources forestières ;

- le développement et la diversification de la transformation des ressources forestières ;

- la promotion du boisement et du reboisement ;

- le renforcement des capacités nationales, notamment l’administration forestière ;

- le renforcement de la coopération sous régionale, régionale et internationale.

La mise en œuvre de cette politique ne pourrait être assurée sans la définition d’un cadre juridique
approprié. La loi n° 16-2000 du 20 novembre 2000 portant code forestier définit les principes de
gestion, de conservation et d’utilisation durable des écosystèmes forestiers. Elle permet notamment
d’instituer le cadre juridique approprié pour assurer la gestion durable des forêts et des terres
forestières sur la base d’un aménagement rationnel des ressources.

Pour une meilleure gestion de la couverture forestière congolaise estimée à environ 22 millions
d’hectares, le domaine forestier a été subdivisé en unités forestières d’aménagement (UFA) dont les
unes sont consacrées à la production et les autres à la conservation. Une des conditions d’exploitation
des unités forestières d'aménagement de production est l’engagement de l’attributaire de mettre en

place un plan d'aménagement durable de la zone acquise.

L'aménagement forestier durable, tel qu’il s’entend aujourd’hui, couvre plusieurs dimensions, parmi
lesquelles la dimension écologique tient une place prépondérante (FRM et al 2007). Sur le chemin de
la mise en place de son plan d'aménagement, la société SEFYD se doit d’intégrer, dans le cadre de sa
politique environnementale, les outils qui permettent de maîtriser l’impact de ses activités
d’exploitation et de transformation du bois sur l’environnement. Il s’agit pour cette entreprise,
d'évoluer vers une gestion forestière à la fois respectueuse de l’environnement, socialement
responsable et économiquement viable.
Objectifs et cadrage de l'étude

L’étude écologique vise à garantir la gestion durable des ressources naturelles en conciliant les
prélèvements des produits forestiers avec les exigences de la conservation du patrimoine forestier et
de la diversité biologique.

Les résultats attendus de cette étude écologique sont :

- résumer les conditions écologiques existant sur l’'UFA Jua-Ikié ;

- donner des orientations préalables relatives à l’aménagement durable des écosystèmes
forestiers ;

- identifier les impacts environnementaux engendrés par les activités humaines (population
locale et exploitation forestière) ;

- présenter les mesures d’atténuation des impacts identifiés ;

-___ proposer un plan de gestion environnementale.

Conscient que les changements du climat de la planète et leurs effets néfastes sont devenus une
préoccupation pour toute l’humanité en général et les autorités nationales en particulier, un accent a
été porté sur les éventuels services environnementaux auxquels est exposé l’UFA Jua-Ikié à la suite
des pratiques d’exploitation forestière.

a

La présente étude qui examine les aspects écologiques de l’UFA Jua-[ké est structurée comme suit :
Chapitre 1 : Méthodologie de la réalisation de l’étude ;

Chapitre 2 : Cadre juridique en matière d'environnement ;

Chapitre 3 : Milieu environnemental ;

Chapitre 4: Présentation la Société d'Exploitation Forestière Yuan Dong (SEFYD) et de ses
activités ;

Chapitre 5 : Analyse de l’environnement du site industriel et de la base vie ;

Chapitre 6 : Impact environnemental de l’exploitation forestière et des autres activités anthropiques ;

Chapitre 7 : Mesures d’atténuation ou d’optimisation.

L'étude écologique a été réalisée par le Cabinet Geospatial Technology Group Congo (GTGC), avec
l’appui technique du Dr Félix Koubouana.

Geospatial Technology Group Congo SARL Page 2
CHAPITRE 1 : METHODOLOGIE DE LA REALISATION DE L'ETUDE

L'étude écologique étant en grande partie, une étude synthèse de tous les travaux antérieurs effectués
dans la zone d’étude, sa réalisation a nécessité d’abord une analyse documentaire puis une phase de
terrain permettant de compléter les données pratiques.

1-1- Analyse documentaire
L'analyse documentaire s’est d’abord appuyée sur une recherche préalable d’informations à partir
de :

e la documentation disponible au Centre d’Etudes et de Recherches Géographiques du Congo
(CERGEC) et à la Direction Nationale de la Météorologie pour les caractéristiques
géographiques et les données climatiques de la zone d’étude :

e la documentation relative aux inventaires d'aménagement, à l’étude socioéconomique,
disponible auprès du cabinet d’étude GTGC.

1-2- Phase de terrain sur la concession de la SEFYD

Cette phase nous a permis de faire une analyse environnementale du chantier forestier et du site
industriel.

En ce qui concerne le chantier forestier, la collecte des données a consisté :

- en un inventaire post exploitation pour estimer la superficie forestière impactée par l’abattage
des arbres : sur le terrain, nous avons procédé par identifier un échantillon de 120 arbres
d’espèces différentes abattus, mesurer le diamètre, la longueur du fût et à l’aide d’un GPS,
noter les coordonnées géographiques des points délimitant le périmètre des trouées d’abattage
de chaque arbre. Un minimum de sept (7) points ont été notés pour chaque arbre abattu.

- Au tracking des routes forestières et des pistes de débardage, complété par la numérisation de
ce réseau routier sur les images satellites Landsat 8, pour estimer les longueurs de chaque
type de voie de communication.

L'analyse environnementale du site industriel a consisté en un état des lieux des différents
compartiments du site. Elle nous a permis d’observer les méthodes de gestion des déchets solides et
liquides du site industriel, le port de l’équipement de protection individuelle des travailleurs, le
traitement des grumes au niveau du parc scierie, etc. Il faut souligner que la SEFYD dispose en plus
du site industriel, un camp d’exploitation forestière muni d’un garage de mécanique générale situé à
3km de Souanké et d’un camp avancé des travailleurs dans le chantier forestier du VMA 2013.
L'analyse environnementale a concerné toutes ces entités.

Geospatial Technology Group Congo SARL Page 3
1-4- Méthodes d'analyse et interprétation des données
1-4-1- Identification des impacts

Les données de terrain ont été collectées dans les camps forestiers et les chantiers d’exploitation de la
société forestière de la SEFYD en deux phases : de novembre à décembre 2014 et janvier à février
2015. Pour ce faire, une matrice d’interaction (matrice de Léopold modifiée) a été utilisée. Les
récepteurs de l’environnement pris en compte incluent les composantes abiotiques et biotiques.

Les impacts socio-économiques ont été analysés en détail dans le rapport d’étude socio-économique.
Nous avons cependant estimé :

"Les besoins des villages en terres agricoles à l’horizon 2046 ;

" Les besoins des villages en terres forestières pour la production de bois d’œuvre à l’horizon
2046 ;

"Le dimensionnement des séries de développement communautaires.

En effet, les normes et les directives d’aménagement prévoient pour les populations riveraines à
PUFA :

e __les superficies de production agropastorale ;
e _les superficies de production de bois d’œuvre des forêts naturelles ;
e __les superficies de reforestation ou de reboisement villageois.

Pour les superficies de production agropastorale, la norme prise en compte par l’administration
forestière, dans le cadre de la sédentarisation des paysans, est de 7 hectares de terres agricoles par

ménage. Ce qui correspond à :

- 6 ans de jachères (12 plantations de 0,5 ha à raison de deux plantations par an) soit 6 ha ;
- 2 nouvelles plantations de 0,5 ha chacune, soit 1 ha ;

La zone identifiée comme remarquable pour le développement local et communautaire sera parcellée
au sein de l’UFA en fonction de la répartition des villages. La superficie de chaque parcelle sera

proportionnelle à la population de chacun d’entre eux.

En se basant sur une rotation de 30 ans, une superficie indicative des besoins en terre agricole à
l'horizon 2046 peut être calculée de la manière suivante.

L’estimation de la population pour une année donnée est calculée par la formule :
Pa = Po(1+T;)" avec :

Ph = Population de l’année n (n sera égale aux années 2015, 2020 et 2025) ;
Po= Population de l’année de référence (année 2007) ;

Geospatial Technology Group Congo SARL Page 4
Tx = Taux d’accroissement annuel de la population = 3,5% :
A = différence entre l’année n et l’année de référence (18 ans).

On peut donc estimer qu’avec une population actuelle de 10 063 personnes (Laporte, 2007), la
population à l’horizon 2037 sera d’environ 21 734 personnes. Etant donné qu’un ménage est
constitué d’environ 7 personnes, le nombre de ménages au sein de l’'UFA en 2037 sera de 3105.

La réflexion menée par une équipe du ministère de l’économie forestière (MEF, 2006) a proposé la
formule suivante pour le calcul des besoins en terre.

Sa=N xS (D+J)/D avec :

Sa = surface nécessaire des besoins en terre agricole des populations ;
N = nombre d’actifs agricoles ou de ménages ;

S = surface moyenne défrichée par actif agricole ou par ménage ;

D = durée moyenne p de gestion des cultures = 2 ans :

J = durée moyenne de mise en jachère = 6 ans

Le tableau 1 identifie les activités d’exploitation forestière et celles liées à la transformation du bois,
ainsi que leurs impacts sur les composantes environnementales.

Geospatial Technology Group Congo SARL Page 5
Tableau 1 : Interactions entre les activités de

environnementales

l'exploitation forestière, de transformation du

bois et les composantes

Composantes de l’environnement

Abiotique Biotique Humaine
Air Eaux de surface Eaux souterraines Sol Paysages Formations végétales Faune Sécurité
Opérations forestières
érialicati, Augmentation du.
1. Matérialisation des : Bostoti 8 Risque
 . Destruction/perte de la végétation |braconnage et de la! , ".
limites : d'accidents
pression de chasse
Augmentation du
2. Inventaire : Soétati, E Risque
PR Destruction/perte de la végétation |braconnage et de la] ,
d'aménagement : d'accidents
pression de chasse
3. Inventaire : Soétatt Augmentation du Risque
» us Destruction/perte de la végétation |braconnage et de la! , ".
d’exploitation : d'accidents
pression de chasse
- Destruction/perte de la
végétation - Augmentation du
. . L_ Atteinte au! Disparition d'espèces braconnage et de la
- Pollution - Pollution « déterminantes » pression de chasse]
: : paysage naturel A : : :
4. Ouverture et -  Perturbation de - Perturbation des Destruction |” Réduction de la population des|Destruction/ Risque
construction des Pollution |l’écoulement Pollution propriétés essences commerciales - fragmentation des| , 4 :
n : des zones| 3 : té à d'accidents
routes - Nuisances sonores physiques humides - Risque d’expansion des activités/habitats
- Risque d’érosion agricoles - Dérangement
- Diminution des PFNL - Diminution de la
-  Diminution de la  diversité|diversité faunique
végétale
Pollution - Pollution - Atteinte aul- Destruction/perte de la
: - Perturbation des|paysage naturel végétation - Dérangement :
:s : Perturbation de : Le : RE ee Risque
5. Carrière Pollution |,. Pollution propriétés Destruction|- Diminution des PFNL - Diminution de la, °.
l'écoulement : es Lorcitéldivercité : d'accidents
s physiques des zones|- Diminution de la  diversité|diversité faunique
- Nuisances sonores : sérnel n 06
Risque d’érosion [humides végétale

Geospatial Technology Group Congo SARL

Page 6

-_ Destruction/perte/ modification

Perturbation de de la végétation
l’écoulement - Réduction de la population des Risque
6. Abattage (obstruction des cours essences commerciales Dérangement » 4 :
x Re d'accidents
d’eau) - Diminution des PFNL
- Nuisances sonores - Diminution de la diversité
végétale
- Destruction/perte de la
- Pollution - Perturbation des \égétation p - Augmentation du
7. Débusquage et : Perturbation de : propriétés Destruction des 8 ou braconnage et de la|Risque
à Pollution 4 Pollution : : - Diminution des PFNL : Pace
débardage l’écoulement physiques zones humides Ne : [pression de chasse  |d’accidents
s : nant Diminution de la diversité }
- Nuisances sonores - Risque d’érosion Pr - Dérangement
végétale
: - Perturbation des FL , Destruction/perte de la
B- Construction et Pollution ropriétés Atteinte au végétation Risque
utilisation des parcs à |Pollution . Pollution p pr - Diminution des PFNL Dérangement » 4 :
-Nuisances sonores physiques paysage naturel Ne : ne d'accidents
bi : sérnel Diminution de la diversité
- Risque d’érosion sa
végétale
9. Traitement des : : : Risque d’intoxication|Risque pour la
Pollution Pollution Pollution 4 que P
grumes de la faune santé
Aménagement du site
j : : - Dérangement
- Pollution : : Destruction|- Destruction/perte de la . 8 :
h ae - Pollution/ - Perturbation des Le - Diminution de la
10. Base-vie, unité de |- Poussières Contamination ropriétés des zones végétation diversité faunique Risque
transformation et - Émission de : Pollution p pr humides - Diminution des PFNL ‘a » 4 :
3 bai, x - Nuisances sonores physiques à Ne : | Augmentation duld’accidents
parcs à bois gaz à effet] : rs. | Atteinte aul- Diminution de la diversité
- Risque d’érosion sa braconnage et de la
de serre paysage naturel |végétale

pression de chasse

Activités industrielles,

engins et transformation

11. Entretien
mécanique (engins
en brousse et
ateliers)

- Pollution
- Poussières

- Émission de gaz
à effet de serre

Pollution

Pollution

Pollution

Risque
d'accidents

Geospatial Technology Group Congo SARL

Page 7

12. Transport de

- Pollution
- Poussières

Risque d'intoxication

Risque pour la

carburant et de PERS Pollution Pollution Pollution Risque d'intoxication de la flore A :
. nn - Émission de gaz de la faune santé humaine
produits chimiques |.
à effet de serre
- Pollution : - Dérangement
ea : Perturbation des 8 : :
13. Toustransports |- Poussières - Nuisances PP - Augmentation dulRisque
Chi R Eee propriétés cc
(véhicules et engins) |- Émission de gaz sonores : braconnage et de la|d’accidents
A physiques :
à effet de serre pression de chasse
- Pollution :
Poussières : Pollution Atteinte au Risque
14. Transformation PR - Nuisances Pollution Pollution Destruction/perte de la végétation » q :
- Émission de gaz sonores paysage nature d'accidents

à effet de serre

Source : PAGEF, 2013

Geospatial Technology Group Congo SARL

Page 8

1-4-2- Évaluation et quantification des impacts

La quantification des impacts est établie en considérant les paramètres suivants (Koubouana,
2010 ; Doucet & Laporte, 2011) :

"  L’intensité de l’impact (degré de perturbation du milieu) : elle mesure l’intensité avec
laquelle l’impact se produit et est fonction du degré de sensibilité ou de vulnérabilité
de la composante.

"_ L’étendue de l’impact (longueur, superficie) : elle donne une idée de la portée spatiale
(couverture géographique) de l’impact.

"La durée de l’impact (dimension temporelle) : elle indique la manifestation de
l’impact dans le temps.

"La réversibilité : elle décrit la possibilité qu’un impact soit plus ou moins réversible.
Cette réversibilité peut être naturelle ou induite par les mesures d’atténuation ou
d’optimisation. Elle mesure aussi l’efficacité des mesures proposées.

"La fréquence de réalisation de l’impact (intermittent ou continu) : elle indique la
fréquence avec laquelle l’impact est susceptible de se réaliser et est proche de la
probabilité de réalisation.

Le tableau suivant décrit les modalités de cotation des impacts.

Tableau 2 : Paramètres utilisés pour la quantification des impacts des activités
d'exploitation forestière

=
5
G
£

ICGEPM Impact d'intensité ressentie

ICE Impact fortement ressenti, nécessitant des mesures qui laissent un impact résiduel

Impact notable, assez étendu compris entre 5 % et 24,9 % de la zone d’impact du
projet

Impact étendu et susceptible de toucher entre 50 % et 75 % de la zone d’impact du
projet

Impact de durée correspondant à des phases sporadiques dans le développement de
la phase du projet

Geospatial Technology Group Congo SARL Page 9

ICGEMM Impact de durée longue couvrant la durée de la phase du projet

Impact assez réversible sous condition de prise de mesures préventives

Impact persistant dont la prise de mesures correctives ne permettra pas de réduire
totalement sa réversibilité pendant la durée du projet

ICGEAM Impact occasionnel à fréquent

L’estimation de la gravité (G) de chaque impact s’est faite, en appliquant la formule ci-après :

g-U+E+D+R+F)x2

5
Avec :

I: l'intensité de l’impact ;

E : l'étendue de l'impact ;

D : la durée de l’impact ;

R : la réversibilité de l’impact ;
F : la fréquence de l’impact.

Un indice de possibilité de réduction de l’impact (potentiel d’atténuation) est également
défini. Il varie également de 1 à 10 selon qu’une forte réduction est possible ou faible.

Par possibilité forte de réduction de l’impact, on entend que (FRM, 2009) :

“les solutions sont faciles à mettre en œuvre (soit la méthode est simple, soit elle
s’intègre bien dans les activités régulières et le métier de l’entreprise) ou peu
coûteuses ;

"l’on dispose de solutions pour résorber l’impact ;

"le contexte est favorable à la résolution de l’impact.

Par possibilité faible de réduction de l’impact, on entend que (FRM, 2009) :
“les solutions sont lourdes, coûteuses, exigent un fort niveau de technicité, ou sont
difficiles à trouver, voire n’existent pas ;

Geospatial Technology Group Congo SARL Page 10
“__les effets attendus restent peu efficaces ou ne sont pas durables ;
"l'impact est irrémédiable.

Tableau 3 - Le potentiel d'atténuation des impacts environnementaux

L’impact est irrémédiable

Les effets attendus restent peu efficaces ou ne sont pas durables

Les solutions sont lourdes, coûteuses, exigent un fort niveau de technicité, ou
sont difficiles à trouver, voire n’existent pas

Le contexte est favorable à la résolution de l’impact

Les solutions pour résorber l’impact sont disponibles

Les solutions sont faciles à mettre en œuvre (soit la méthode est simple, soit elle
s’intègre bien dans les activités régulières et le métier de l’entreprise) ou
qu’elles sont peu coûteuses

Tableau 4 - Codes de couleur utilisés pour la classification des impacts selon la
gravité et le potentiel d'atténuation

Potentiel

Gravité d’atténuation

1-4-3- Description et caractérisation des impacts

Pour chacune des activités liées à l’exploitation forestière et à la transformation du bois, les
paragraphes ci-dessous proposent une description et une caractérisation générale des impacts.

La présentation du milieu a été faite selon une approche descriptive simple et une approche
par l’analyse systémique. Les impacts ont été identifiés par les méthodes matricielles à base
des listes de contrôle de Léopold, BATELLE et Schaenam.

Les impacts ont été évalués sur la base des méthodes adhoc et les méthodes ordinales de
Holmes. Ces analyses ont été complétées par la superposition des cartes thématiques.

Les entretiens et les enquêtes réalisées lors de l’analyse sociale de l’'UFA Jua-Ikié nous ont
permis de compléter nos observations par le point de vue des différents acteurs et différentes
composantes de la population, y compris les travailleurs de l’entreprise.

Geospatial Technology Group Congo SARL Page 11
1-5- Difficultés rencontrées et délimitation de l'étude

La réalisation de cette étude écologique, attendue par la direction de la SEFYD, n’a pas
rencontré de difficulté majeure. Une équipe de terrain était déjà apprêtée par la cellule
d'aménagement pour des éventuelles collectes de données dans le chantier forestier.

Nous tenons à remercier la Direction du Site industriel de la SEFYD et le personnel de la
Cellule d'Aménagement pour la sensibilité et la disponibilité qu'ils ont montrées
pendant notre séjour de terrain. Nos remerciements vont aussi à l'endroit du Cabinet
GTGC pour leur assistance sur le terrain.

Geospatial Technology Group Congo SARL Page 12
CHAPITRE 2 : CADRE ADMINISTRATIF ET JURIDIQUE

2-1- Cadre institutionnel de la gestion forestière

La gestion des massifs forestiers congolais est du ressort du Gouvernement congolais par
l’intermédiaire du Ministère de l'Economie Forestière et du Développement Durable
(MEFDD). En attendant la publication des nouveaux textes relatifs à son fonctionnement, le

Ministère de l’Economie Forestière et du Développement Durable est structuré comme suit en

2013 (figure 1).

- un Cabinet du Ministre ayant à sa tête un Directeur ;

- quatre Directions rattachées au cabinet :

o Direction des Etudes et de la Planification (DEP)

o Direction de la Coopération (DC)

o Direction de la communication et de la vulgarisation (DCV),
o Direction du Fonds Forestier(DFF) ;

- une Inspection Générale des Services de l'Economie Forestière et du Développement
Durable (IGSEFDD) avec quatre inspections et des divisions. On distingue les
inspections et la cellule suivantes :

o  l’Inspection du développement durable (IDD) ;

’Inspection de la forêt (IF) ;

’Inspection de la faune et des aires protégées (IFAP) ;

‘Inspection des affaires administratives, juridiques et financières (IAAJF);

a Cellule de la Légalité Forestière et de la Traçabilité (CLFT).

- une Direction Générale de l’Economie Forestière (DGEF) avec cinq Directions
Centrales et 12 Directions Départementales de l'Economie Forestière (DDEF). On
distingue les Directions Centrales suivantes :

o la Direction des Forêts (DE) ;

a Direction Administrative et Financière (DAE) ;

a Direction de la Valorisation des Ressources Forestières (DVRE) ;

a Direction de la Faune et des Aires Protégées (DFAP) ;

es directions des parcs et des réserves animés par les Conservateurs.

0 © © o

0 © © ©

© Les textes portant attributions, organisation et fonctionnement du Ministère de l'Economie Forestière et du Développement
Durables jusqu'en mai 2013 concement les décrets suivants :
Décret N° 2013 — 219 du 30 mai 2013 portant organisation du Ministre de l'Economie Forestière et du Développement
Durable :
Décret N° 2012 — 1155 du 9 novembre 2012 relatif aux attributions du Ministre de l'Economie Forestière et du
Développement Durable ;
Décret N° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des forêts en application de la loi
16/2000 (portant code forestier), article 2, article 4 et article 6.
Décret N° 98 — 175 du 12 mai 1998 portant attributions et organisation de la Direction Générale de l'Economie Forestière ;
Décret N° 2010 — 75 du 2 février 2010 portant attributions et organisation de l'Inspection Générale des Services du
Développement Durable, de l'Economie Forestière et de l'Environnement ;
Décret N° 2010 — 76 du 2 février 2010 portant attributions et organisation de la Direction Générale du Développement

Durable.

Geospatial Technology Group Congo SARL Page 13
- une Direction Générale du Développement Durable (DGDD) avec quatre Directions et
des Services. On distingue les Directions suivantes :
o la Direction de l'Ecologie et des Ressources Naturelles (Cette Direction est
désormais rattachée à l’environnement) ;
o la Direction des Normes Sectorielles et de l’Harmonisation (DNSH) ;
© la Direction de la Promotion des Valeurs Socioéconomiques (DPVS) ;
o la Direction Administrative et Financière (DAF).
— Cinq structures à gestion autonome :

o Service National de Reboisement (SNR) ;

o Centre National d’Inventaire et d’ Aménagement des Ressources Forestières et
Fauniques (CNIAF) ;

o Service de Contrôle des Produits Forestiers à l’Exportation et à l’Importation
(SCPFE) avec des Antennes dans les localités productrices de bois d’œuvre ;
L’Agence Congolaise de la Faune et des Aires Protégées (ACFAP) ;

Le Centre de Valorisation des Produits Forestiers Non Ligneux (CVPFNL).

L’UFA Jua-Ikié étant implantée dans le département de la Sangha et dans les districts de
Souanké et de Sembé, est sous la tutelle de la direction départementale de la Sangha et des
brigades de l’économie forestière de Souanké et Sembé.

Au niveau local, en plus de la brigade de l’économie forestière, il y a l’antenne du Service de

Contrôle des Produits Forestiers à l’Exportation (SCPFE) qui est chargée du contrôle des
exportations de bois (en grumes et en débités).

Geospatial Technology Group Congo SARL Page 14
Figure 1 : Organigramme du Ministère de l'Economie Forestière et du Développement Durable

2-2- Cadre législatif et réglementaire national

Dans le cadre de la politique volontariste du gouvernement congolais de protéger
l’environnement, il a été défini et élaboré durant les années 80 plusieurs textes et les
institutions habilitées à les mettre en œuvre ont été également créées.

Le Plan National d’Action pour l’Environnement (PNAE) élaboré en 1992 a notamment pour
ambition la protection de l’environnement congolais. Parmi les lois et règlements qui
régissent la gestion des ressources forestières, fauniques et de l'environnement, on peut citer :

e La loi n° 003-91 du 3 Avril 1991 sur la protection de l’environnement ;

e Loi n° 6-96 du 6 mars 1996 modifiant et complétant certaines dispositions de la loi n°
45/75 du 15 mars 1975 instituant un Code du travail de la République du Congo.

e La loi n° 16-2000 du 20 Novembre 2000 portant code forestier ;

e Le Décret n° 99/142 du 23 Août 1999 portant organisation et fonctionnement du Fonds
pour la protection de l’environnement ;

e Le Décret n° 437-2002 du 31 Décembre 2002 fixant les conditions de gestion et
d’utilisation durable des forêts ;

e Le Décret n° 93-727 du 31 Décembre 1993 portant création du Parc National de
Nouabalé-Ndoki? dans les départements de la Sangha et de la Likouala;

e L'arrêté n° 1450/MIME/DGE du 18 Novembre 1999 relatif à la mise en application de
certaines dispositions sur les installations classées ;

e L'arrêté n°1146 du 2 Février 1982 modifiant l’arrêté n° 3085 du 24 juin 1974 définissant
les Unités Forestières d’ Aménagement dans la zone II, Ouesso, du secteur forestier nord et
précisant les modalités d’exploitaion de cette zone.

2-2-1- Constitution du 20 janvier 2002

L'article 111 de la Constitution du Congo précise que sont du domaine de la loi,
l’environnement et la conservation des ressources naturelles.

2-2-2- Loi n° 16-2000 du 20 novembre 2000 portant code forestier

2 Le parc National de Nouabalé vient remplacer deux UFA dont Nouabalé et Ndoki.

Geospatial Technology Group Congo SARL Page 15
Cette loi institue un cadre juridique approprié pour assurer la gestion durable des forêts et des
terres forestières sur la base d’un aménagement rationnel des ressources. Elle définit en outre
le domaine forestier national et détermine les critères et normes d’organisation et de gestion
concertée et participative.

Cette loi vise également à concilier l’exploitation des produits forestiers avec les exigences de
la conservation du patrimoine forestier et de la diversité biologique en vue d’un
développement durable.

Le secteur forestier Congolais, qui relève de la compétence de l'Etat est constitué de 2
domaines à savoir le domaine forestier permanent et le domaine forestier non permanent.

Le domaine forestier permanent est constitué des terres affectées à la forêt ainsi qu’à l’habitat
de la faune sauvage. Ce domaine comprend les forêts du domaine privé de l'Etat, les forêts
des personnes publiques, les forêts des communes et des autres collectivités locales où
territoriales.

Les forêts du domaine privé de l’Etat sont celles qui appartenant à l’Etat, ont fait l’objet d’un
classement par décret pris en conseil des ministres. Les forêts du domaine privé de l’Etat
comprennent :

e _Les forêts de protection ;
e Les forêts de conservation naturelles ;
e _Les forêts de production ;
e Les forêts récréatives ;
e _Les forêts expérimentales.
L'article 42 de cette loi précise que "les droits d’usage sont réservés à la satisfaction des

besoins essentiels de leurs bénéficiaires. Les produits qui en sont issus ne peuvent faire l’objet
de ventes commerciales. L'exercice des droits d’usage est gratuit".

2-2-2-1- L'exploitation économique du domaine forestier national de l'Etat.

Le code forestier dans son article 63 stipule que "l’exploitation à des fins commerciales de
tous les produits des forêts du domaine de l'Etat, y compris ceux qui font l’objet d’une
activité établie depuis de longue date parmi les populations locales, est menée en régie par les
titulaires de titres d’exploitation délivrés par l’administration des eaux et forêts.
L'exploitation des forêts d’accessibilité difficile telles que les forêts inondées ou inondables et
montagneuses feront l’objet des dispositions particulières définies par arrêté du ministre
chargé des eaux et forêts".

Les titres d’exploitation confèrent à leur titulaire le droit de prélever des quantités limitatives
des produits forestiers dans les conditions arrêtées par le ministre chargé des eaux et forêts.
Leur validité est subordonnée au paiement des taxes prévues à l’article 88 du code forestier.

Dans le cadre spécifique des UFA attribuées à la CIB, le Décret n° 93/727 du 31 Décembre
1993 portant création du Parc National de Nouabalé-Ndoki dans les régions de la Sangha et de

Geospatial Technology Group Congo SARL Page 16
la Likouala et ses arrêtés de modification des limites (17 mai 1994 et 15 Mai 1998), indique
une "gestion rationnelle et durable des ressources naturelles dans les zones périphériques".

Une disposition du décret n° 437 du 31 Décembre 2002 (art. 170) fixant les conditions de
gestion et d’utilisation des forêts stipule que dans le cadre des actions visant le développement
socio-économique départemental, le titulaire présente un plan directeur de développement de
la base vie spécifiant :

e Les logements basés sur un habitat moderne ;

e le centre médico-social, les écoles ;

e _l’électrification, l’adduction d’eau potable ;

e _les installations sportives et de loisirs ;

ele programme de sécurité alimentaire.

Cette loi dans son article 168 rappelle que la convention comporte un cahier des charges
particulier qui précise entre autres les engagements suivants :

e+ Le plan d'embauche et de formation du personnel ;

+ Les infrastructures sociales conformément aux normes prévues par secteurs
concernés ;

e Les actions à mener dans le cadre du développement socio-économique local.

2-2-2-2- La transformation et les mesures incitatives de l’Etat congolais

Le code forestier précise dans l’article 48 que les produits des forêts naturelles ou plantées
doivent être transformés au Congo, de manière à ce que les exportations portent, non pas sur
les matières premières, mais sur des produits finis ou semi-finis. Ce code prévoit des mesures
incitatives en vue d’une valorisation nationale plus accrue des ressources forestières, par le
biais d’une taxation dégressive des exportations selon le degré de transformation (art. 50).

2-2-2-3- Les titres d'exploitation

Les titres d’exploitation comprennent les conventions de transformation industrielle, les
conventions d’aménagement et de transformation, les permis de coupe des bois de plantations
et les permis spéciaux.

+ La convention de transformation industrielle garantit à son titulaire le droit de
prélever sur une unité forestière d'aménagement des contingents annuels limitatifs
d’essences, auxquels s’ajoute l'engagement du titulaire d’assurer la transformation des
grumes dans une unité industrielle dont il est le propriétaire. La durée de cette
convention est fonction du volume des investissements projetés et ne peut excéder

quinze ans. Cette convention peut être renouvelée à son échéance en fonction des

Geospatial Technology Group Congo SARL Page 17
prescriptions du plan d'aménagement et de l’exécution des engagements par le
contractant.

e< La convention d’aménagement et de transformation comporte en plus des
stipulations de la convention de transformation industrielle, l’engagement de
l'exploitant à réaliser des travaux sylvicoles prévus au plan d'aménagement de l’UFA
concernée, et mentionné par la convention. La durée de cette convention ne peut
excéder vingt-cinq ans et est renouvelable.

+ Le permis de coupe des bois est conclu pour l’exploitation des arbres des plantations
forestières faisant partie du domaine forestier de l’Etat. Sa durée est fonction du
nombre de pieds à prélever et ne peut excéder six mois.

+ Le permis spécial confère à son titulaire le droit d’exploiter les produits forestiers
accessoires dans les quantités et les lieux qu’il précise. Il autorise le titulaire à
effectuer une exploitation à des fins commerciales.

La convention de transformation industrielle et la convention d’aménagement et de
transformation comportent deux parties dont :

e+ La convention proprement dite qui a un caractère synallagmatique et détermine les
droits et les obligations des parties ;

e _Le cahier de charges particulier qui précise les charges de l’attributaire et complète le
cahier des charges général, notamment en ce qui concerne le plan d'aménagement, les
installations industrielles, la formation professionnelle et les infrastructures sociales ou
d’exploitation.

2-2-2-4- Les taxes forestières

Les taxes forestières sont exigibles au moment de la délivrance des autorisations
d’exploitation, c’est à dire à la remise de la décision d’attribution d’un permis ou de
l’autorisation de coupe annuelle relative à une convention.

Les taxes forestières comprennent :

+ La taxe à la superficie : elle est perçue annuellement par l’administration forestière et
est indexée sur la superficie concédée.

e La taxe d’abattage (volume fût);
e La taxe sur les produits forestiers accessoires ;

+ La taxe de déboisement.

La taxe d’abattage est exprimée en pourcentage de la valeur FOBŸ La taxe à la superficie est
perçue annuellement par l’administration et alimente à 50% le fonds forestier. Un décret pris

$ La valeur FOB est la valeur moyenne indiquée par les sources pertinentes des douze derniers mois
précédentes la date de calcul. Les valeurs prises en considération sont celles exclusivement des

Geospatial Technology Group Congo SARL Page 18
en conseil des ministres fixe les modalités de répartition des 50% de la taxe de superficie
destinée au développement des régions“.

La taxe d’abattage des bois de forêts naturelles est calculée sur le volume annuel des essences
que les entreprises forestières s’engagent à produire par convention. Son taux est fixé en
conseil des ministres pour chaque essence entre 3 et 10% de la valeur FOB. Les taux sont
révisés en fonction de l’évolution du marché et de la disponibilité de certaines essences. Elle
est perçue par l’administration et alimente le fonds forestier.

La taxe sur les produits forestiers accessoires est fixée par tarif selon les produits et alimente
le fonds forestier.

2-2-2- La loi n° 003/91 du 23 avril 1991 sur la protection de
l'environnement

L’article 2 de cette loi stipule que tout projet de développement économique en République
Populaire du Congo doit comporter une étude d’impact sur l’environnement.

Cette loi vise dans le ressort territorial des espaces aériens et terrestre et des eaux sous
territoire congolais à :

e renforcer la législation existante portant essentiellement sur la protection et la
préservation de la faune et de la flore sauvages, des ressources marines et fluviales,
l'exploitation des installations dangereuses,  insalubres ou incommodes,
l’aménagement et l’urbanisme ;

e gérer, maintenir, restaurer et protéger ou conserver les ressources naturelles, le
patrimoine culturel et historique ;

° _ prévenir et lutter contre les atteintes à l’environnement et à la santé des personnes ou à
leurs biens.

2-2-4- L'article 4 du Décret n° 93-727 du 31 décembre 1993

L’article 4 du Décret n° 93-727 du 31 décembre 1993, portant création du Parc National de
Nouabalé-Ndoki dans les départements de la Sangha et de la Likouala, stipule qu’une zone
tampon sera définie autour dudit parc. Le plan d'aménagement du PNNN adopté en 2003
précise les exigences liées à cette zone tampon.

2-3- Les conventions internationales

Au niveau international, la République du Congo a ratifié certaines conventions relatives à la
protection de l’environnement. Il s’agit notamment de :

qualités standard pour l'Okoumé et loyale et marchande pour les autres essences. Ces valeurs sont
publiées par arrêté du ministre en charge des eaux et forêts.

4 Article 92 du de la loi n° 16-2000 portant Code forestier.

Geospatial Technology Group Congo SARL Page 19
+ La Convention de Londres relative à la protection de la faune et de la flore en Afrique,
8 septembre 1933 ;

° Convention sur le Patrimoine Mondial’, Culturel et Naturel. Paris, UNESCO 23
Novembre 1972, ratifiée par la loi 19/85 du 19 juillet 1985 ;

+ La Convention de Washington sur le commerce international des espèces de faune et
de flore sauvages menacées d'extinction du 3 mars 1973 et amendée à Bonn, le 22 juin
1979 ;

e La Convention de RAMSAR sur les zones humides d’importance internationale
comme habitats des oiseaux d’eau, 2 Février 1971 (Loi 28/96 du 25 juin 1996) ;

+  L’Accord international sur les bois tropicaux, 18 novembre 1983 ;:

+ _Le Protocole de Montréal relatif à des substances qui appauvrissent la couche d’ozone,
19 septembre 1985 (Loi n° 03/94 du 01-03-1994) ;
+ La Convention de Vienne sur la protection de la couche d’ozone, 22 mars 1985 (Loi
n° 01/94 du 01-03-1994)
e La Convention sur la Diversité Biologique, PNUE, Rio 1992 (Loi n° 29/96 du 25 juin
1996) ;
+ L’Accord International des Bois Tropicaux (Loi n° 28/96 du 25 juin 1996) ;
+ La Convention Cadre des Nations Unies sur les Changements Climatiques (Loi n°
26/96 du 25 juin 1996) ;
+ La Convention de Bonn sur la Conservation des Espèces Migratoires de la faune
sauvage, dite CMS, 1985 (Loi n° 14/99 du 3 mars 1999) ;
e+ La Convention de Lutte contre la Désertification (Loi n° 8/99 du 8 janvier 1999).
Au niveau régional et sous régional, le Congo a signé et/ou ratifié les accords ou conventions
suivants :
+ La Convention Africaine pour la conservation de la faune et des ressources naturelles,
dite Convention d’Alger de 1968 (Loi n° 27/80 du 21 avril 1980) ;

+ Accord de Coopération et de Concertation entre les Etats de l’Afrique Centrale sur la
Conservation de la Faune sauvage (OCFSA) Libreville 1983 (Loi n° 047/84 du 7
septembre 1984)

+  L’Accord de Lusaka sur les opérations concertées de coercition visant le commerce
illicite de la faune et de la flore sauvages (Loi n° 32/96 du 22 août 1996) ;

+ Accord de coopération entre les gouvernements de la République Centrafricaine, de la
République du Cameroun et de la République du Congo relatif à la mise en place du
tri-national de la Sangha, 29 juillet 2002.

$ Les sites sont désignés par les états membres (Sites du Patrimoine Mondial). Le Congo n'a pas
encore choisi de site pour cette liste. Il est recommandé que le PNNN sera proposé comme site pour
le Congo, comme site d'importance internationale.

Geospatial Technology Group Congo SARL Page 20
+  L’Accord sur l’interzone Dja-Odzala-Minkembé.

2-4- Engagements internationaux

Le Congo est membre de divers organismes internationaux environnementaux et forestiers et
a participé à plusieurs conférences relatives à la gestion durable de la forêt :

+  OIBT (Organisation Internationale des Bois Tropicaux) ;

e _ UICN (Union Internationale pour la Conservation de la Nature) ;

+  OAB (Organisation Africaine des Bois) ;

+ CEFDHAC (Conférence sur les Ecosystèmes des Forêts Denses d'Afrique Centrale) ;
+  COMIFAC (Commission des Ministres en Charges des Forêts de l’Afrique Centrale) ;
+ RAPAC (Réseau des Aires Protégées d’Afrique Centrale) ;

e+ Le Partenariat GRASP (Great Apes Survival Projet : Projet pour le Survi des Grands
Singes).

2-5- Contexte administratif et institutionnel local

L'administration des eaux et forêts propose et met en œuvre, sous l’autorité du ministre
chargé des eaux et des forêts, la politique forestière de l’Etat. Elle assure la gestion et la
conservation des forêts, de la faune et des eaux et veille à l’utilisation durable des ressources
biologiques. Elle assure la gestion et les contrôles de la gestion et de l’utilisation durable des
forêts, de la faune et des eaux, et les évaluations des actions menées, à travers une structure
spécifique de l’administration des eaux et forêts.

Elle propose ou prend les mesures utiles pour favoriser le développement de la sylviculture,
l’agroforesterie et la foresterie communautaire, la transformation du bois et autres produits
forestiers ainsi que la production de plants de qualité dans les limites des besoins prévisibles
du pays.

L'administration des eaux et forêts est représentée localement par la brigade des eaux et forêts
de Souanké. Cette brigade est chargée du contrôle au niveau des chantiers d’exploitation et
des produits à l’entrée et sortie des usines de transformation. Pour assurer la pérennité de la
forêt, la législation forestière de la République du Congo stipule dans une de ses dispositions
que l’administration des eaux et forêts doit veiller à l’élaboration des plans d'aménagement
national, régional et local et leur mise en œuvre, de sorte que les activités autorisées dans le
domaine forestier national se fassent de manière à éviter la destruction de la forêt et à assurer
la pérennité et son exploitation durable (art. 45).

Geospatial Technology Group Congo SARL Page 21
CHAPITRE 3 : PRESENTATION DU MILIEU D’ETUDE
3-1- Milieu physique
3-1-1- Situation et limites géographiques de l’UFA Jua-Ikié

Située dans le département administratif de la Sangha et des Sous-préfectures de Souanké et
Sembé, l’UFA Jua-Ikié couvre une superficie administrative de 547 026 hectares, dont 477
461 hectares environ de forêts utiles (arrête n° 9163/MEFE/CAB du 29 décembre 2007,
portant modification de l’arrêté 8233/MEF/CAB du 05 octobre 2006 portant création et
définition des Unités Forestières d’ Aménagement de la zone 2 Sangha du secteur forestier
nord et précisant les modalités de leur gestion et de leur exploitation. Elle a été attribuée à la
société SEFYD, par l’arrêté n° 5294/MEF/CAB portant approbation de l’avenant à la
convention d'aménagement et de transformation n°4/MEF/CAB/DGF du 19 septembre 2005
pour une durée fixée à 15 ans. La superficie des limites numérisées est de 531 535,68 ha, avec
464 386,18 ha de forêt utile.
Le massif forestier Jua — Ikié est mitoyen au Parc National d’Odzala Kokoua au Sud-Est et à
l’'UFA Tala — Tala à l'Est (figure 2).
L’UFA Jua-Ikié est délimitée ainsi qu’il suit :
- Au Nord ; Par la frontière Congo-Cameroun, depuis le point ayant pour coordonnées
géographiques ci-après : 02°09’00,0”° Nord et 14°31°00,1°° Est sur la rivière Jua
jusqu'à l’intersection avec la rivière lvindo-Ayina.

- A L’Ouest ; Par la rivière lvindo-Ayina en aval, jusqu'à son l’intersection avec le
parallèle 02°00°00,0°° Nord ;

- Au sud; Par le parallèle 02*00’00,0°° Nord en direction de l’Est , jusqu'à son
intersection avec la route Bellevue-Longaseize-poumba; ensuite par cette route en
direction de Garabinzam Jusqu’au pont sur la rivière Bongo; puis par la rivière Bongo
en aval jusqu’à sa confluence avec la rivière Ouab-Ouaga ; ensuite par la rivière Ouab-
ouaga en amont jusqu'à sa confluence avec la rivière Ebek ; ensuite par la rivière Ebek
en amont jusqu’au pont de la route souanke-sembé au village Bamagod I; puis par la
route Souanke-Sembé Jusqu’au village Minguilakoum sur le pont de la rivière Epob;
ensuite par la piste Minguilakoum-Bouomo jusqu’au village Bouomo sur la route
Sembé-Ndong-Madjiingo; puis par la route  Madjingo-Ndong jusqu'à son
intersection avec l’escarpement rocheux aux coordonnées géographiques ci-après;
01°34°09,8°° Nord et 14°25° 45,1°° Est ; ensuite par l’escarpement rocheux jusqu’au sa
confluence avec la rivière Libé; puis par la rivière Libé en aval depuis sa source
jusqu’à sa confluence avec la rivière Sembé; ensuit par la rivière Sembé en aval
jusqu’à la confluence avec la Rivier Ikie; puis par la rivière Ikie en amont jusqu” à sa
confluence avec la rivière Namougougou; ensuite par la rivière Namougougou en
amont jusqu’au pont de la route Sembé-Ouesso aux coordonnées géographiques ci-
après; 01°38’22,8° Nord et 14°40°09,6°° Est; puis par la route Sembé-Ouesso jusqu’au
pont de la rivière Koudou.

Geospatial Technology Group Congo SARL Page 22
A PEst : Par la rivière koudou en aval jusqu’à sa confluence avec la rivière Elologa;
puis par la rivière Elologa en amont jusqu’à sa source ; ensuite par une droite de 1400
m environ orientée géographiquement à 109° jusqu’à la source d’une rivière non
dénommée affluent de la rivière Jua; ensuite par la rivière Jua en aval jusqu’à
l'intersection avec la limite de frontière Congo- Cameroun.

Cameroun

UFA JUA-IKIE

LIKOUALA

SANGHA

CUVETTE

@ Grand centre urbain

UFA Jua-Ikié
Département de la Rép. du Congo

MM Réseau hydrographique
] Pays voisin

Figure 2 : Localisation de l’'UFA Jua-Ikié (source : GTGC, 2014)

Geospatial Technology Group Congo SARL Page 23

3-1-2- Climat

Les données climatiques de l’UFA Jua-Ikié ont été obtenues à partir de la station
météorologique de Ouesso (période de 1980 à 2009). Elle est caractérisée par un climat
équatorial dont les précipitations sont très abondantes atteignant 1650 mm/an. La température
mensuelle moyenne est comprise entre 19 et 22°C et l’amplitude thermique annuelle est
de 2-2,5°.

La saison des pluies qui va de mars à novembre est ponctuée par une petite saison

sèche, de décembre à mars.

3-1-2-1- Températures
La Sous-préfecture de Souanké est caractérisée par les températures moyennes mensuelles qui

varient entre 21 et 27°C et une température moyenne annuelle oscillant entre 24 et 26°C
(tableau 5).

Tableau 5 : Températures moyennes mensuelles et annuelles (en °C)

Moyenne

Année | Jan. | Févr. | Mars | Avril | Mai | Juin | Juillet | Août | Sept.| Oct. | Nov. | Déc. | annuelle
2000 25,2| 24,3] 25,9] 25,8] 25,9] 24,4] 24,8] 24,3] 24,1] 24,4] 24,9] 24,4 24,8
2001 24,1 26| 25,6] 25,5] 25,5] 24,6] 24,4] 24,5] 24,1] 24,2] 24,4] 24,3 24,8
2002 24,1| 26,3| 26,3] 26,2] 26,3] 25,1] 24,6] 24,8| 24,8] 23,4] 24,2] 25,1 25,1
2003 24,9] 26,5 26| 26,1 26| 23,9| 24,4] 25,4] 24,5] 24,9] 24,9] 25,2 25,2
2004 26,1 26| 27,4] 27,4] 26,4] 25,4] 25,8] 25,3| 25,2] 25,7| 25,9] 25,9 26,0
2005 24,3| 27,2| 26,8] 26,3| 25,5] 25,1] 24,9] 24,8] 25,1] 24,6 25 25 25,4
2006 25,3| 26,1| 26,6] 21,3] 25,2] 25,7 25| 24,6| 24,4] 25,6] 24,3 25 24,9
2007 23,6| 26,4] 27,6] 26,2] 26,1] 24,8] 24,7| 24,6| 24,6| 24,8| 24,9] 24,6 25,2
2008 24,4| 25,6| 25,9] 25,9] 25,6] 24,8] 23,38] 24,6| 24,8] 25,1] 25,5] 25,2 25,0
2009 25,3| 25,5| 26,5] 25,9] 25,7] 24,8] 24,8] 24,9] 25,2] 24,8] 25,2] 25,7 25,4
Moyenne | 24,73 | 25,99 | 26,46 | 25,66 | 25,82 | 24,86 | 24,57 | 24,78 | 24,63 | 24,75 | 24,92 | 25,04 25,2

Source : Station métérologique de Ouesse

Les moyennes annuelles les plus faibles sont observées pendant les mois de janvier, juillet,
août, septembre et octobre.

3-1-2-2- Pluviométrie

La figure 3 ci-dessous montre qu’il pleut pratiquement toute l’année dans la sous-préfecture
de Souanké. L'examen de cette figure fait apparaître deux grandes périodes pluvieuses :

Geospatial Technology Group Congo SARL Page 24

250

200

150

sm Pluviométrie
100

Température

Figure 3 : Diagramme ombrothermique du climat de Souanké la période de décembre à
juillet avec des minima pluviométriques d’environ 60 mm d’eau en janvier et février et un
maxima d’environ 150 mm d’eau en mai et juin ;

La période de juillet à novembre qui correspond à la période des grandes pluies atteignant un
maximum d’environ 230 mm d’eau en septembre.

3-1-2-3- Humidité relative

L’humidité relative est élevée toute l’année, avec des moyennes mensuelles rarement
inférieures à 66% à Ouesso (février-avril) et à 72% à Souanké (mars-avril),

3-1-3- Géologie

Les formations géologiques qui affleurent sur la grande partie de l’'UFA Jua-Ikié (figure 4)
sont du précambrien moyen et du précambrien inférieur (Peyrot, 1977), Elles sont constituées
de:
- la série de Sémbé-Ouesso du précambrien moyen, constituée des schistes, des
calcaires, des grès et des arkoses disposés en deux niveaux A et B. Dans l’UFA Jua-
Ikié, c’est le niveau B qui y affleure avec des intrusions par endroits des dolérites ;
- formations géologiques du précambrien inférieur constituées d’un complexe
métamorphique (granites, gneiss et quartzites).

Geospatial Technology Group Congo SARL Page 25
370000 420000

CAMEROUN

SOUANKE!

UFA JUA:-IKIE

SEMBER
M Chef lieu de district Formations Précambrien inférieur
C1 cirite UFA Massifs Anciens du Chaillu et Ivindo
Sillons Métamorphiques et enclaves
MM A rp"ibcites, métabacitos et uiro-basios

Formations Précambrien supérieur

Groupe des Diamictites et grés —
Complexes granto-gneissiques et migmatites

UM becs

Formations Précambrien moyen nas et sc aie y
Formation gréso-pélitique de Sémbé et Ouesso
Grés, schistes, carbonates, ampélites et jaspes

I corgiomerat aspect giacaire et pérglacaire

MM Guarzites ferrugineux

Parc national OdzalafKoko

35
Elipsoide: WGS 1984, Projection: UTM Zone 33N

370000 420000 470000

Figure 4 : Carte géologique de l'UFA Jua-Ikié (source :GTG-C, 2014)

Geospatial Technology Group Congo SARL Page 26
3-1-4- Pédologie

Dans l’UFA Jua-Ikié on distingue quatre types de sols (Peyrot, 1977) :
- les sols appauvris qui sont des sols issus de la série argilo-sableuse autour de Souanké (figure 5);
- les sols remaniés qui sont des sols sur granite et gneiss et des sols sur schistes ;
- les sols jaunes qui affleurent par endroits sur le schisto-gréseux ;
- les sols hydromorphes observés le long des cours d’eau.

3-1-5- Relief

Le relief de la zone d’étude est caractérisé par une chaîne de montagnes basses dont l’altitude varie entre
600 et 1000 mètres et certaines ont des pentes fortes jusqu’à 70% et d’autres subaplanies (Vennetier, 1977),

3-1-6- Hydrographie

Le réseau hydrographique de l’UFA Jua - Ikié est fortement influencé par le relief, son orientation se fait
selon le pendage du relief, Il est composé de cinq cours d’eau majeurs alimentés par de nombreux affluents à
savoir :

e La Koudou au Sud-Est constitue la limite Est avec l’UFA Tala Tala, est un cours d’eau de direction
Nord-Ouest et Sud-Est, ses principaux affluents sont : Elologa, Sembé, Soukou, Namosso,

e La Jua au Nord-Est fait aussi limite avec l’'UFA Tala Tala, est un cours de direction Sud-Ouest et
Nord-est avec ses principaux affluents qui sont : Loa, Moamakoma qui prend sa source non loin du
village Djampouo,

e Les cours d’eau Ebek et Bongo dans la partie médiane de l’UFA et leurs confluences constituent la
limite Sud de l’UFA, leurs principaux affluents sont : Ouaga, Mouélé

e A l’Ouest la rivière Ayina fait frontière avec le Gabon, c’est un cours d’eau de direction Nord-Sud,
ses principaux affluents sont : Bafam, Atoumbenya.

Geospatial Technology Group Congo SARL Page 27
370000 470000
1

CAMEROUN

M Chef lieu de district
CL] cimite UFA
1 Parc national

Pays voisin

Sols Ferrallitiques
Sols Remaniés

IBM Sois associés aux roches basiques (relief, profondeur pierrosité)

Sols sur formation schisto grèseuses, colline dissequés
(relief, profondeur irrégulière)

rJ Sols sur formation schisto grèseuses,

pénéplaine ondulée et collines (relief, profondeur irrégulière)
DM Sois sur granites et gneiss (fertilité fragile)

SF Sois sur granites et gneiss (fertilité fragile, risque d'érosion)

| Sols sur granites et gneïss (relief, profondeur du sol)
Sols Hydromorphes
{71 Sols des plaines inonodables localement marécargeuses

7 Sols sur alluvions localement marécargeuses Si a al Odzala-Kokoua É

Ellipsoide: WGS 1984, Projection: UTM Zone 33N

: T
370000 420000 470000

GT Canan Pointe Noire Novembre 7014

Sources: carte des potentialés et des ressources en sol. ORSTOM - 1980

Figure 5 : Carte pédologique de l'UFA Jua-lkié (source :GTG-C, 2014)

Geospatial Technology Group Congo SARL Page 28
3-1-7- Conclusion partielle

Les conditions édapho-climatiques de la Sous préfecture de Souanké sont propices au
développement des ressources naturelles en général et de la végétation forestière de la zone en
particulier, La pluviométrie annuelle dépasse 1600 mm et il n’existe aucun mois
écologiquement sec (mois dont la pluviométrie est inférieure à 50 mm), conditions nécessaires
au développement d’une forêt dense humide sempervirente, L’apparence uniforme de cette
forêt dense humide sempervirente cache des variabilités de faciès dues à la variabilité des sols
et d’une importante hydrographie créant par endroits des zones marécageuses propices au

développement d’une faune variée.
3,2, Milieu biotique
3-2-1- Végétation

3-2-1-1- Stratification végétale

Les données d’inventaire d’aménagement ont été traitées en fonction des strates identifiées
par photo-interprétation et par traitement d’images satellitaires. Les strates cartographiques

obtenues sous SIG sont présentées dans le tableau 6.

Tableau 6 : Recouvrement des différentes strates sur la concession

Formations forestières sur sol ferme

Forêt Dense Humide Sempervirente à forte densité (61%à 100%

) FDHS/b 10395,44 1,96
Es Dense Humide Sempervirente à faible densité (20% à FDHS/d 33763419 63.52
Forêt Dense Humide Sempervirente à Gilbertiodendron FDHS(GD) 1289025 2,43
Forêt Secondaire Adulte à forte densité (61% à 100%) FSA/d 23589,55 4,44
Forêt Secondaire Adulte à faible densité (20% à 60%) FSA/d 32616,11 6,14
Forêt Secondaire Jeune FSJ 17808,95 3,35
Forêt à Marantacées FMA 566,92 0,11
Total formations forestières sur sol ferme 43550141 81,93
Formations sur sols hydromorphes

Forêt Marécageuse Inondée Temporairement FMIT 28884,77 5,43
Forêt Marécageuse Inondée en Permanence FMIP 51301,98 9,65
Forêt marécageuse à raphiale FMRA 6934,79 1,30
Total Formations sur sols hydromrphes 87121,54 16,39
Espaces non Forestiers

Culture abandonnée en Régénération Rca 5651,34 1,06
Culture CU 1213,73 0,23
Localité Lo 1452.49 0:27

Geospatial Technology Group Congo SARL Page 29

Eau Eau 595,16 0,11
Total espaces non forestiers 8912,73 1,68
TOTAL UFA 531535,68 100,00
TOTAL STRATES UTILES 464386,18 87,37

Source / GTG-C et al, 2014

Les résultats de la stratification forestière réalisés montrent une prédominance des forêts
denses sur sol ferme (81,93%). La strate supérieure est composée des cimes bien développées
et donne à la canopée un aspect régulier. Il apparaît aussi que le pourcentage de Forêt Dense
Humide Sempervirente à forte densité (61%à 100%) est faible de l’ordre de 2% tandis que
celui de la Forêt Dense Humide Sempervirente à faible densité (20% à 60%) est élevé
(63,52%). Pour le peuplement secondaire jeune, les cimes sont plus petites, plus nombreuses
et le toit est soit très lisse, soit très compact, ou soit très ouvert et hétérogène avec de
nombreuses trouées. D'autre formations de superficies réduites, et caractérisées par un faciès
particulier (petite taille des cimes, couvert plus ou moins discontinu, hauteur du peuplement)
sont généralement associées.

Les formations sur sols hydromorphes représentent 16,39%, Elles regroupent les forêts sur
sols hydromorphes (marécages inondés en permanence, marécages inondés temporairement et
Forêt marécageuse à raphiale).

Les espaces de formations non forestières (cultures, eau, habitats, et cultures abandonnées)
qui sont essentiellement des formations anthropiques représentent 1,68%.

Chaque strate forestière est représentée d’une manière homogène dans la carte des formations
végétales réalisée (figure 6). Cette carte permet d’identifier d’autres informations telles que
les zones propices à l’exploitation forestière et les zones sensibles à risque comme les
marécages, les pentes, les rochers, les bords des cours d’eau etc. La carte finale des
formations végétales de l’'UFA Jua-Ikié fournit les informations nécessaires qui, couplées
avec les données d’inventaire multi-ressources est utilisable pour la planification des activités
forestières dans le temps et dans l’espace sur l’ensemble de l’UFA Jua-Ikié.

Cette carte est présentée ci-dessous.

Geospatial Technology Group Congo SARL Page 30
370000 » 470000

CAMEROUN

UFA TALA-TALA

UFA KARAGOUA

M Forét Dense Humide Sempervirente à forte densité (61% à 100% )
BMMI Forêt Dense Humide Sempervirente à faible densité (20% à 60%)
MM Forêt Dense Humide Sempervirente à Gilbertiodendron
MM Forêt Secondaire Adulte à forte densité (61% à 100%)
MI Forêt Secondaire Adulte à faible densité (20% à 60%)
D Forêt Secondaire Jeune

Forêt à Marantaceés.

UF QUAKE

BB Chef lieu de district

© Vilage

M  Cheflieu de district
Route publique principale

5 " ” Route publique secondaire
AM Forêt Marécageuse Inondée Temporairement

Route forestière principale
MM sorët Marécageuse Inondée en Permanence

à TS : Route forestière secondaire
V0 Forêt marécageuse à raphiale

Piste d'exploitation
Culture abandonnée en Régéneration

EE cuve
UM Espace bâti et sol nu

M ce

— Rivière principale

Rivière secondaire
imite UFA
Parc national

Elipsoide: WGS 1984
Pays voisin Projection: UT Zone 33N
U

ï T
370000 470000
Sources; Interprétation des images satelltales RapidEye (2011-2013), complétée par les observations terrain, relevés GPS et cartes IGN (1959-1960) "STE Congo. Points None, Novembre 2014

Figure 6 : Carte des formations végétales de l’'UFA Jua-Ikié (GTG-C, 2014)

Geospatial Technology Group Congo SARL Page 31
3-2-1-2- Richesse floristique

a- Diversité spécifique par famille

Il a été dénombré 324 espèces

d’arbres de DBH supérieur ou égal 20 cm réparties en 46

familles (figure 7). Il apparaît que la famille des Euphorbiaceae est la plus représentée avec 36

espèces (soit 11,11%) suivi des

Fabaceae caesalpiniodae (10,49%), Fabaceae Mimosoideaee

(6,79%) et les Rubiaceae (5,89%). L'ensemble des Fabaceae compte 68 espèces soit environ

21%, de la flore des arbres

e DBH supérieur ou égal à 20cm. Les espèces les plus

rencontrées dans cette grande famille sont Erythrophleum ivorensis, Pterocarpus soyauxii,
Pterocarpus mildbraedii, Cylicodiscus gabunensis, Millettia laurentii, Afzelia pachyloba et
Afzelia bipendinsis. Les Meliaceae qui constituent le plus grand stock d’arbres exploités ne

sont représentées que par 15 es
égal 20 cm,

pèces, soit 4,63% de la flore d’arbres de DBH supérieur ou

Malvacene
Rhamnaceae
Passifloracene
Pandanacene
Hypericaceae
Huacee
Ervthroxylaceae
Bignoniaceae
Balanitaceae
Agavaceae
Asteraceae
Anisophylleaceae
Violaceae

Simaroubaceae
Combretaceae

Bombacacene
Rutacene
Ochnaceze
Myrtaceae
Loganiaceae
Lecithydaceae
Lauraceae
Honanthaceae
Tilisceae
Myristicaceae
Clusiaceae
Ullmacées
Sapindaceae
Olacacee
hvingiaceae
Ebenaceae
Anonaceae
Moraceae

Burseraceae
Apocynaceae
Fabaceae Papilionoidea

Fabaceae Mimosoidea
Fabaceae Caesalpinoïdea
Euphorbiaceae

4

Figure 7 : Contribution spécifique des diverses familles d'arbres inventoriés

Geospatial Technology Group Congo SARL Page 32
b- Abondance en essences principales

Le tableau 7 ci-dessous montre les valeurs des densités des essences exploitées par la SEFYD,
recensées pendant les inventaires d'aménagement.

Tableau 7 : Densité des essences exploitées par la SEFYD dans l'UFA Jua-Ikié

Essences Densité (tige/ha)
Noms Noms DME |Tiges/ha | Tiges/ha | Total Famille
pilotes scientifiques (em) >20 cm > 50 cm
Acajou
blanc Khaya anthotheca 80 0,05 0,03 0,08 Meliaceae
Azobé Lophira alata 70 026 0,17 0,43 | Ochnaceae
Guarea cedrata 60 0,23 0,09 0,32 | Meliaceae
Afrelia pachyloba 60 0.02 oo! 0,03 | Fabaceae
Caesalpinioideaeee
Doussié | Afetia bipendensis 60 029 o,11 04 | Fabaceae
rouge Caesalpinioideaeee
Iroko Milicia excelsa 70 0,1 0,05 0,15 | Moraceae
: Entandrophragma
Kossipo candollei 80 0.18 009 027 Meliaceae
Moabi Baillonella 80 002 op! 0.03
toxisperma Sapotaceae
Mukulungu_ | Attranclla 60 001 001 0,02
congolensis Sapotaceae
Okan Cylicodiscus 60 041 026 0.67 Fabaceae
gabonensis Mimosoideae
Padouk Pterocarpus 80 099 0.59 1.58 Fabaceae
rouge soyauxii Fabioideae
Pao rosa Swartzia fistuloides 60 0,05 0,02 0,07 Fabaceae Le
Caesalpinioideaeee
Sapelli Entandrophragma 80 046 033 07 |.
cylindricum Meliaceae
: Entandrophragma
Sipo utile 80 0,03 0,02 0,05 Meliaceae
Tali Erythrophleum 60 06 052 1.13 Fabaceae .
ivorense Caesalpinioidae
Wengué | Milletia laurentii 60 0,13 0.06 0,19 | Fabaceae
Fabioideae
Source : GTG-C et al, 2014
Ce tableau montre que l’Okan, le Padouk rouge et le Tali constituent les essences les plus
abondantes avec respectivement 0,67 ; 0,59 et 0,52 tiges à l’hectare suivi de l’azobé (0,43

tige/ha) et du Sapelli (0,33 tige/ha).

Geospatial Technology Group Congo SARL Page 33

3-2-1-3- Analyse de la régénération des essences exploitées

Les problèmes de régénérations des essences soumises à une pression d’exploitation forestière
ou tout autre mode de prélèvement peuvent s’observer à partir des histogrammes de la
répartition des effectifs d’arbres ou de leur densité en classe de diamètre. En effet, les
distributions de densités par classes de diamètre présentent généralement 4 courbes de formes
différentes : exponentielles décroissantes, décroissantes, en cloche, et bimodales.

Une distribution de type exponentielle décroissante reflète un peuplement riche en arbres de
petits diamètres assurant la pérennité de l’espèce sur le long terme, de même qu’une
distribution décroissante qui possède un plus grand équilibre entre arbres exploitables et
arbres d’avenir. Une distribution bimodale représente une espèce pour laquelle il y aura un
manque d’arbres exploitables à la maturité de la ou des classes concernées. Les distributions
en cloche montrent des espèces dont la survie est, sans prises de mesures, compromise car les
arbres d’avenir sont en trop faible quantité.

La figure 8 montre la répartition des effectifs d’essences principales en classe de diamètre.
Les quatre types de distributions cités ci-dessus s’observent dans l’UFA Jua-Ikié. La
distribution de type exponentielle décroissante reflétant un peuplement riche en arbres de
petits diamètres assurant la pérennité de l’espèce sur le long terme est observée chez Afzelia
bipindensis (A- Doussié rouge), Millettia laurentii (J- Wengué), Guarea cedrata (M- Bossé

clair), Guarea thompsonii (N- Bossé foncé), Diospyros crassifolia (O- Ebène noir).
Doussié rouge Doussié blanc
350
300
250
200
150
100
50
0
NNHNLReAaSAINTELS C2 C4 CG CI.8 CI. CI. Cl14 CI16
F9S5SS8S555555;s 10 12
A- Afzelia bipindensis B- Afzelia pachyloba

Geospatial Technology Group Congo SARL Page 34
Mukulungu Okan
16 350
14 300
1 250
200
150
100
50
0 ni
n e Antnvreosdnmn a
dl È! 2322:222273333 S
Sd S SSSSS0SS8SSSSs S
C- Autranella congolensis D- Cylicodiscus gabunensis
Padouk blanc Padouk rouge
80 900
70 800
60 700
600
50 500
40 400
30 300
20 200
10 100
0 FT
° TT Duse25ses8ians
2 CL4 CLé CL& Cl.10 CL12 CI14 CL16 2090988 3:;5Ss0s
E-_Pterocarpus milbraedii F-_Pterocarpus soyauxii
Pao Rosa Sapelli
350
300
250
200
150
100
50
0 mi
AmaunvRens©dnmsune
Ssrsiizsstidasds
S90SSCSS SSssccs

Geospatial Technology Group Congo SARL

G- Swartzia fistuloides

H- Entandrophragma cylindricum

Tali Wengué
500 - 120
450
400 ] 100
350
300 ] 80
250 : 60
200
150 40
100
50 20
o° 7 0 È
CERF Dussesesasausss
SSS5SSCS 505555502555 5s
l-_ Erythrophleum ivorense J-  Millettia laurentii
Azobé Iroko
200 120
180
160 100
140
120 #0
100 60
80
60 40
40
20 20
0
o = =
Amn+unuvreoedinmsuue
Sir=rzrzzztiadddss
SISS0SS ST SSssscs
K- Lophira alata L- Milicia excelsa
Bossé clair Bossé foncé
400 3500
350 3000
300 2500
250
2000
200
1500
150
1000
100
50 500

0 TT

SLI LOROLSENTZE d2 ca cé C8 CL CL cl14 Cl16
588888 SSsss 10 12
Geospatial Technology Group Congo SARL Page 36

M- Guarea cedrata N- Guarea thompsonii

Ebène noir Afrormosia

O- Diospyros crassifolia P- Pericopsis elata
Moabi Sipo

16 40

14 35

12 30

10 25

Q- Baillonella toxisperma R- Entandrophragma utile

Geospatial Technology Group Congo SARL Page 37
Acajou blanc Ayous
40 800
35 700
30 600
25 500
20 400
15 300
10 200
5 100
0 Es 0 =
Jissssassannsns Jiseesessansans
LL 73S5535885 TL 53553555508
S- Khaya anthotheca T- Triplochiton scleroxylon
Figure 8 : Distribution des arbres en classe de diamètre des essences exploitées par la

SEFYD

La distribution bimodale qui représente une espèce pour laquelle il y aura un manque d’arbres
exploitables est observée chez Afzelia pachyloba (B- Doussié blanc), Autranella congolensis
(C- Mukulungu), Cylicodiscus gabunensis (D- Okan), Pterocarpus soyauxii (E- Padouk
rouge), Pterocarpus mildbraedii (F- Padouk blanc), Swartzia fistuloides (G- Pao Rosa),
Entandrophragma cylindricum (H- Sapelli), Lophira alata (K- Azobé), Milicia excelsa (L-
Iroko), Baillonella toxisperma (Q- Moabi), Entandrophragma utile (R- Sipo) et Khaya
anthotheca (S- Acajou blanc). La distribution en cloche qui caractérise des espèces dont la
survie est, sans prises de mesures, compromise car les arbres d’avenir sont en trop faible
quantité est observée chez Erythrophleum ivorense (I- Tali), Pericopsis elata (P- Afrormosia)
et Triplochiton scleroxylon (T- Ayous).

La régénération des essences principales a été appréciée à partir des histogrammes de la
répartition des effectifs d’arbres de DBH supérieur ou égal à 20 cm. Pendant les inventaires
d’aménagement, il a été aussi apprécié de façon qualitative dans l’UFA Jua-Ikié, l’abondance
des individus de DBH inférieur à 20 cm.

La méthodologie de collecte a porté sur trois stades de développement ci-dessous présentée :
S2= Tiges de hauteur comprise entre 0,3 et 1,5 m ;

S3=Tiges de hauteur supérieure à 1,5 m et de diamètre inférieur à 10 cm ;

S4=Tiges de diamètre compris entre 10 et 20 cm.

La liste des essences de régénération de l’UFA Jua-Ikié est donnée dans le tableau 8.

Tableau 8 : Essences de régénération UFA Jua-Ikié (Cf. rapport d'étude d'inventaire
multi-ressources de l’UFA Jua-Ikié)

Dekai

Acajou blanc | Khaya anthotheca INgbomou Meliaceae

Geospatial Technology Group Congo SARL Page 38
Afrormosia Pericopsis elata Mobaye Fabaceae Fabioideae
Canarium
Aiélé schweinfurthii Bumbelé /Séné | Burseraceae
Aniegré
africana Aningueria altissima Sapotaceae
Aniegré
robusta Aningueria robusta Sapotaceae
Triplochiton
Ayous scleroxylon Ngbato Sterculiaceae
Azobé Lophira alata Ngokelé Ochnaceae
Bahia Mytragyna ciliata Langango Rubiaceae
Bilinga 1 Nauclea diderrichii Mosseayoli Rubiaceae
Bilinga 2 Nauclea pobeguihii Mossé Rubiaceae
Bossé clair Guarea cedrata Ndjombol Meliaceae
Bossé foncé Guarea thompsonii Ndjombo 2 Meliaceae
Crabwood Godjo
d'Afrique Carapa procera /Mokendzo Meliaceae
Piptadeniastrum
Dabéma africanum Kungu Fabaceae Mimosoideae
Dibetou Lovoa trichiloides Ngolobemba Meliaceae
Doussié bela | Afzelia bella Fabaceae Caesalpinioideaeee
Doussié blanc |Afzelia pachyloba Edjombo Fabaceae Caesalpinioideaeee
Doussié rouge | Afzelia bipendensis Fabaceae Caesalpinioideaeee
Ebene 1 Diospyros crassiflora Lembè Ebenaceae
Ebene 2 Diospyros suaveolens Bololé Ebenaceae
Ebene 3 Diospyros spp Mbolowa Ebenaceae
Ebene 4 Diospyros dendo Mosisi Ebenaceae
Ebene 5 Diospyros itouronsis Ebandja Ebenaceae
Ebene 6 Diospyros caniculata Mbombi Ebenaceae
Ebene 7 Diospyros spp Mbwako Ebenaceae
Ebiara Berlinia bracteosa Fabaceae Caesalpinioideaeeee
Engong Trichoscypha arborea Fambo Anacardiaceae
Eveuss Klainedoxa gabonensis Bokoko Irvingiaceae
Garcinia kola | Garcinia kola Ngambé Clusiaceae
Iroko Milicia excelsa Bangui Moraceae
Entandrophragma Boyo-
Kossipo candollei Kanga/Kanga Meliaceae
Gilbertiodendron Fabaceae Caesalpinioideaeeee
Limbali 1 dewevrei Bemba 2
Gilbertiodendron Fabaceae Caesalpinioideaeeee
Limbali 2 ogooense Bemba 1
Longhi 1 Gambea africana Bongota Sapotaceae
Longhi 2 Gambea lacourtiana Bambu Sapotaceae
Moabi Baillonella toxisperma Mabé Sapotaceae
Moambé jaune | Enanthia chloranta Efoué Annonaceae

Geospatial Technology Group Congo SARL Page 39
Mukulungu Autranella congolensis Kolo Sapotaceae
Niové Staudtia tipitata Malanga Myristicaceae
Mondanga /

Obero Picralima nitida Motokotoko Apocynaceae

Oboto Mammea africana Boto Clusiaceae

Ohia 1 Celtis mibraedi Ngombé 1 Ulmaceae

Ohia 2 Celtis zenkeri Ngombé 2 Ulmaceae
Cylicodiscus

Okan gabonensis Bolouma Fabaceae Mimosoideae

Olon 1 Fagara macrophilla Bolongo 1 Rutaceae

Olon 2 Fagara heitzii Bolongo 2 Rutaceae

Padouk blanc | Pterocarpus milbraedi Nguélé 2 Fabaceae Fabioideae

Padouk rouge |Pterocarpus soyauxii Nguélé 1 Fabaceae Fabioideae

Pao rosa Swartzia fistuloides Edoukou Fabaceae Caesalpinioideaeee

Payo Irvingia excelsa Payo Irvingiaceae
Maprounea

Pilasse membranacea Ngbongaye Phyllantaceae

Sangue 1 Xylopia hypolampra Sangue 1 Annonaceae

Sangue 2 Xylopia rubescens Sangue 2 Annonaceae
Entandrophragma

Sapelli cylindricum Boyo Meliaceae

Sipo Entandrophragma utile Igoyé/Gbokoulo | Meliaceae
Erythrophleum

Tali ivorensis Ngbanda 1 Fabaceae Caesalpinioideaeeee
Erythrophleum

Tali yaoundé | suaveolens Ngbanda 2 Fabaceae Caesalpinioideaeeee
Entandrophragma

Tiama blanc  |angolensis Etembakesso Meliaceae
Entandrophragma

Tiama congo |congolens Mombondo Meliaceae

Wengué Millitia laurentii Ndjingoye Fabaceae Fabioideaee

Source : GTG-C et al, 2014
Le tableau 9 ci-dessous présente les fréquences des relevés effectués sur la régénération

forestière dans l’'UFA Jua-Ikié pour les essences principales exploitées par la société SEFYD.

Tableau 9 : Synthèse des relevés effectués sur la régénération forestière

A l'Est de l'UFA

Acajou blanc 001% 0.03% 009% 0.13%
. Dans la partie Ouest de l’'UFA
Afrormosia 000% 0.02% 007% 0.09%
En tâches dans la partie Ouest de
Ayous 0,11% 0.32% 0,53% 0.88% | l'UFA
Se régénère assez bien dans toute
Azobé 3.46% 540% 3.44% 935% | l'UFA

Geospatial Technology Group Congo SARL Page 40
régénère bien et est en épars
Bossé clair 8.29% 12.10% 423% 20,10% | dans l’'UFA

A l'Est de lUFA
Bossé foncé 14.86% 36,16% 21.41% 45.57%

Faible régénération beaucoup plus
Doussié blanc 004% 0,04% 002% 0,10% | dans la partie nord de l’'UFA

Assez bonne régénération dans
Doussié rouge 0,90% 1.39% 0,99% 3.08% | l’ensemble de l'UFA

Assez bonne régénération dans
Ebène 153% 5.86% 4,19% 944% | l’ensemble de l’'UFA

Régénération assez bonne
Iroko 0.44% 1.12% 136% 2.66%

. Dans toute l'UFA

Kossipo 6.86% 20,07% 11.52% 31.56%

Se régénère moins bien dans la partie
Moabi 0.07% 0,14% 026% 043% | ouest de l’'UFA

Très régénération dans la partie Ouest
Mukulungu 000% 0.00% 001% 0.01% | de l'UFA

Dans toute l’'UFA
Okan 3.23% 8.82% 703% 15.96%

Dans toute lUFA
Padouk rouge 11.78% 33.10% 19,47% 4903%

Partielle dans la zone centrale de
Pao rosa 0.03% 0.00% 005% 0.09% | l'UFA

est présente dans les secteurs Sud-Est
Sapelli 5.13% 12.01% 10,58% 23.16% | et Est de l’'UFA

Est présente dans le secteur Est de
Sipo 043% 2.04% 140% 3.11% | l'UFA

. Dans l’ensemble de l'UFA
Tali 3,90% 526% 179% 10,15%

. En tâches dans la Ouest de l'UFA
Tiama 0.02% 0.07% 008% 0.15%

En tâches dans les parties Est et
Wengué 0,35% 0,74% 0,76% 1.40% | centrale de l'UFA
Source : GTG-C et al, 2014

Il ressort de ce tableau que les essences Padouk rouge, Bossé foncé et Kossipo se régénèrent
ien sur toute l’'UFA. Le Sapelli, le Bossé clair et l’Okan se régénèrent relativement bien.
Pour ces essences, le potentiel de régénération est assuré à plus de 30% de jeunes individus de
DBH inférieur à 20 cm, Par contre, le pourcentage de régénération des essences l’Acajou,
Mukulungu, Ayous, Pao Rosa, Tiama, Moabi, Wengué, Doussié bela, Doussié blanc et
*Afrormosia, compris entre 0 et 1% n’assure pas une bonne régénération de ces essences.
Ces observations confirment celles qui ont été faites à partir des histogrammes de répartition
des effectifs d’arbres de DBH supérieur ou égal à 20 cm.

3-2-1-4- Facteurs compromettant la régénération naturelle
Les facteurs compromettant la régénération naturelle des essences sont de deux ordres : les
facteurs anthropiques et les facteurs internes à l’écosystème.

Geospatial Technology Group Congo SARL Page 41
a- Facteurs anthropiques

Dans l’UFA Jua-Ikié, les activités humaines qui peuvent compromettre la régénération
naturelle des essences sont l’agriculture sur brûlis et l’exploitation forestière des bois
d'œuvre.

b- Agriculture sur brûlis
Ce sont essentiellement les activités agricoles avec la technique de l’agriculture sur brûlis qui
entraîne la dégradation de la forêt. Dans l’UFA Jua-Ikié, la pression anthropique en termes
d’agriculture n’est observable que sur la périphérie de l’UFA. Dans le Nord Est et dans
l’Ouest de l’UFA, on note très peu de villages et de ce fait, les facteurs de compromission de
la régénération ne sont imputables qu’aux facteurs internes à l’écosystème forestier et dans
une certaine mesure aux activités d’exploitation des bois d'œuvre.

c- Exploitation des bois d’œuvre
L'ouverture des pistes forestières, le tassement du sol par les engins d’exploitation et les
dégâts causés par le débardage des grumes peuvent dans certaine mesure, compromettre la
régénération naturelle de certaines essences.

d- Facteurs internes à l’écosystème

Makita Madzou (1997) distingue deux principaux phénomènes internes à l’écosystème qui
sont susceptibles de compromettre la régénération forestière. Il s’agit des phénomènes d’ordre
physiques et des phénomènes d’ordre biologiques.

d-1- Phénomènes d’ordre physique
Il s’agit essentiellement des chablis, des éboulis, des glissements de terrain ; d’assèchement
des nappes d’eau superficielles ou souterraines, des variations des facteurs climatiques telles
que l’humidité relative, la température et la pluviométrie (en saison sèche par exemple).
Tous ces phénomènes agissent selon leur intensité sur le pouvoir homéostasique de la forêt.
Le glissement de terrain par exemple, emporte une partie de la forêt. Par le pouvoir
homéostasique, la place laissée nue est recolonisée par d’autres espèces végétales.

Les fortes variations de la température et de l’humidité relative portent préjudice au
fonctionnement de l’écosystème. L'absence des pluies pendant la saison sèche peut entraîner
le dessèchement des rivières et peut compromettre la régénération de certaines espèces du
biotope.

Geospatial Technology Group Congo SARL Page 42
d-2- Phénomènes d’ordre biologique

Ce sont des relations homéotypiques c'est-à-dire des relations intraspécifiques et des relations
interspécifiques. A cela, il faut ajouter les problèmes physiologiques internes des graines de
certaines espèces. Pour les relations intra et interspécifiques, on peut citer des :

* actions entre les végétaux les uns sur les autres (épiphytisme, parasitisme et
saprophytisme) ;

* actions des animaux entre eux (parasitisme, prédation) ;

* actions des animaux sur les végétaux (relations trophiques).

Les problèmes physiologiques internes des graines s’expriment par une perte précoce du
pouvoir germinatif, ce qui constitue un frein à la régénération de certaines essences
forestières.

3-2-1-5. Potentialités en ressources ligneuses commercialisables : volumes
bruts et Commercialisables

Les arbres recensés dans l’UFA Jua-Ikié ont été répartis en sept groupes. Le volume d’arbres
exploitables c’est-à-dire de DBH supérieur ou égal au diamètre moyen d’exploitabilité,

contenus dans l’UFA Jua-Ikié est de 55 607 184 m° (tableau 10).

Tableau 10 : Volume brut exploitable par groupe d'arbres

pourcentage
Volume des arbres de DBH > Volume (en m°) exploitable à l'ha
DME (en m°) (DBH>DME)
Groupe 1 10 435 695 19,077 18,7
Groupe 2 2 265 905 4,142 4077
Groupe 3 21 416 404 39,151 38.51
Groupe 4 9 057 264 16,557 16,29
Groupe 5 7 245 288 13,245 13,03
Groupe 6 5 084 601 9,295 9,14
Groupe 7 102 027 0,187 0,18
TOTAL 55 607 184 100

Le groupe 3 représente 38,51% d’espèces exploitables, suivi du groupe 1 (18,7%) et le groupe
4 (16,29%). Parmi ces espèces exploitables, on compte les essences actuellement
commercialisées. Le tableau 11 ci-dessous montre le volume commercialisable dans
l’ensemble de l’'UFA Jua-Ikié. Le volume commercialisable représente 38,29% du volume
brut exploitable de l’ensemble des espèces de l’UFA Jua-Ikié.

Geospatial Technology Group Congo SARL Page 43
Tableau 11

: Volume brut commercialisable

Doussié bela 60 51384 34831 | 21271 10965 8770 5488 132709
ponssié 60 4019 | 3006 | 2212 | 1167 | 833 0 11237
Mukulungu 60 15676 14989 | 13818 | 12281 10717 8773 76254
Okan 60 541202 | 507135 | 460845 | 413584 | 390579 | 318287 2631632
Padouk rouge | 80 734140 | 642212 | 531462 | 411344 | 342881 | 200483 1486170
Pao rosa 60 12856 8976 6037 4751 3442 2629 38691
Sapelli 80 1279691 | 1232881 | 1174611 | 1089431 | 1030550 | 832827 4127419
Tali 60 478520 | 403913 | 328287 | 235777 | 186820 | 103207 1736524
Wengué 60 34810 25379 | 17549 | 12169 9055 4801 103763
Afrormosia 60 104863 | 91651 | 76402 | 58944 | 49221 | 27363 408444
AZzobé 70 159411 | 129657 | 98487 | 78956 | 44306 510817
Bossé clair 60 81867 63344 | 43795 | 32348 | 26186 | 13258 115587
Bossé foncé 60 87170 59681 39022 | 28947 | 22823 12704 103496
ue 60 104626 | 76432 | 53849 | 42377 | 32760 | 19629 148615
Ebene 1 40 |96619,79504| 61576 35568 | 20405 | 10630 8532 3640 140351
Iroko 70 123724 | 115066 | 104358 | 92489 | 74830 510467
Moabi 80 11617 | 10313 9483 7420 38833
Sipo 80 77877 | 73757 | 73174 | 64487 289295
Acajou blanc 80 17881 11923 9800 5277 44881
AYyous 70 1954903 | 1850559 | 1694688 | 1583725 | 1300625 8384500
Eyong 60 97989 | 60263 | 41360 | 24858 224470
TOTAL 21264155
Il ressort de ce tableau que l’Ayous (Triplochiton scleroxylon) présente le volume
commercialisable le plus important, suivi du Sapelli (Entandrophragma cylindricum), de

POkan (Cylicodiscus gabunensis), du Tali (Erythrophleum ivorense), du Padouk rouge
(Pterocarpus soyauxii) et de l’Ebène (Diospyros crassifolia).

3-2-1-6- Les produits forestiers non ligneux

La richesse en produits forestiers non ligneux dépend des us et coutumes des localités
considérées. Dans l’UFA Jua-Ikié, les produits suivants ont été recensés (tableau 12).

Geospatial Technology Group Congo SARL

Page 44

Tableau 12 : Liste des PFNL considérés

ans le cadre l'inventaire d'aménagement

Comestible, vannerie (bourgeon

Abeilles terminal, tige)
Aframomum Zingiberaceae
Aframomum stipulatum Comestible; pharmacopée (Fruit, tige)
Trichoscypha Anacardiaceae Comestible, pharmacopée (fruit,
Amvut acuminata écorce)
Andok Irvingia gabonensis | Irvingiaceae Comestibles (fruit)
Laccosperma Arecaceae Comestible, vannerie (bourgeon
Asperge secundiflorum terminal, tige)
Avocatier Persea américana Lauraceae Comestible (fruit)
Bambou de chine Bambusa vulgaris Poaceae Construction, vannerie (tige)
Bananier Musa spp Musaceae Comestible (fruit)
Cacaoyer Theobroma cacao Malvaceae Comestible (fruit)
Champignon Comestible (fruit)
Chenilles Comestible (fruit)
Chlamydocola Sterculiaceae
Citronnier Citrus lemon Rutaceae Comestible (fruit)
Cola du singe Comestible (fruit)
Cola rostrata Cola rostrata Sterculiaceae Comestible (fruit)
Colatier Cola nitida Sterculiaceae Comestible (fruit)
Corossolier Anona muricata Annonaceae Comestible (fruit)
Croton
Scorodophleus Fabaceae
Divida zenkeri Caesalpinioideae | Comestible (fruit)
Djonodjono
Dragonier Comestibles (feuilles)
Engokom
Escargot Comestibles
Essessang Euphorbiaceae | Comestibles (fruit)
Fiangone
Ficus étrangleur
Garcinia cola Comestibles (fruit)
Gnetum africanum | Gnetum africanum Gnetaceae Comestibles, pharmacopée (feuilles,
(Koko) fruits)
Goyavier Psidium goyava Myrtaceae Comestibles (fruit)
Igname sauvage Comestibles (fruit)
Kani
Landolphia Landolphia spp Apocynaceae Comestibles (fruits)
Lebengué
Lefou
Liane
Mandarinier Citrus Rutaceae comestibles (fruit)
Manguier Mangifera indica Anacardiaceae comestible (fruit)

Geospatial Technology Group Congo SARL

Page 45

Sarcophrynium spp, | Marantaceae
Megaphrynium
Marantacée macrostachyum Emballages (feuilles)
Mbanga
Mboliem
Mboumayengué
Moambé jaune Polyalthia suaveolens | Annonaceae
Ngoma ngoma
Noisetier Coula edulis Olacaceae comestible (fruit)
Ntom
Ozigo Dacryodes buettneri | Burseraceae comestibles (fruit)
Palmier à huile Elaeis guineensis Arecaceae comestible, vannerie (fruit, tige)
Papayer Carica papaya Caricaceae comestibles (fruit)
Poivre Araceae comestible (fruit)
Raphia Raphia spp Arecaeae Construction; vannerie (feuilles, tige)
Rauvolphia Apocynaceae
Rotin Eremospatha spp Arecaceae Construction; vannerie (liane)
Safoutier Dacryodes edulis Burseraceae Comestible (fruit)
Termitière Comestibles
Voacanga
Pausinystalia Rubiaceae
Yohimbé yohimbe Pharmacopée écorce)
Zoh zom
La Fréquence des PFNL relevés dans l’UFA a été calculée en faisant le rapport des placettes
sur lesquelles une observation a été faite sur le nombre total de placettes inventoriées. En
tenant compte de ces fréquences, on peut regrouper les PENL recensés en trois catégories

(tableau 13).

Tableau 13 : Typologie des PFNL suivant leur fréquence d'apparition

Types de PFNL Produits Fréquence

PENL très fréquents (fréquence > 50% - -
Marantaceae 48,36
Amvut 36,3
PENL fréquents (20 < fréquence < 50%) Asperges 23,31
Rotins 23,31
Andok 21,48
Aframomum 20,47
Colatier 15,44
PENL peu fréquents (5 < fréquence < 20% | Cola rostrata 1525
Raphia 14,02

Geospatial Technology Group Congo SARL Page 46
Types de PENL Produits Fréquence
Liane 12.49
Yohimbé 9,51
Igname sauvage 79
Engokom 6,85
Voacanga 5,7
Palmier à huile 5,68
Lefou 5,66
Essessang 5,46
Chlamydocola 5,21
Abeilles 0,09%
Avocatier 049%
Bambou de chine 0,75%
Bananier 0,63%
Cacaoyer 0,82%
Champignon 0,84%
Chenilles 047%
Citronnier 002%
Cola du singe 1,19%
Corossolier 003%
Croton 0,19%
Divida 1,65%
Djonodjono 0,75%
Dragonier 0,75%
Escargot 008%

PENL rares (fréquence < 5% .
Fiangone 2,29%
Ficus étrangleur 1,19%
Garcinia cola 0,78%
Gnetum africana (Koko) 4,11%
Goyavier 005%
Kani 1,60%
Landolphia 1.06%
Lebengué 0,62%
Mandarinier 1,73%
Manguier 007%
Mbanga 0,32%
Mboliem 1,52%
Mboumayengué 1,10%
Moambé jaune 1,94%
Nbol 031%

Geospatial Technology Group Congo SARL

Page 47
Types de PFNL Produits Fréquence
Ngoma ngoma 117%
Noisetier 001%
Ntom 3,83%
Ozigo 3.83%
Papayer 0,16%
Poivre 1,58%
Rauvolphia 0,56%
Safoutier 4,80%
Termitière 2.92%
Voacanga 5,70%
Zoh zom 1,30%

Ce tableau montre qu’il n’y a pas des PFNL très fréquemment rencontrés dans l’UFA Jua-Ikié
car aucun PENL n’a une fréquence supérieure à 50%. Les marantaceae (Megaphrynium
macrostachyum, Sarcophrynium spp, Marantochloa spp, etc), l’amvut (Trichoscypha
acuminata) l’andok (Irvingia gabonnsis), les Aframomum, les asperges et les rotins sont
fréquemment rencontrés dans l’UFA Jua-Ikié.

3-2-1-7- Faune

Les résultats de l’inventaire faunique réalisé dans l’UFA Jua Ikié ont révélé la présence de
vingt-cinq (25) espèces de Mammifère et une espèce de Reptile à savoir la tortue terrestre.
Les Mammifères sont constitués pour l’essentiel par les Artiodactyles qui représentent 40%
du total des animaux identifiés, soit la plus grande portion du lot. Ce groupe est suivi par celui
des Primates représentés par sept espèces, ce qui est en termes de proportion l’équivalent de
28 %, soit un peu plus du quart des espèces identifiées. Les autres espèces appartenant aux
Ordres des Carnivores, des Rongeurs, des Proboscidiens et des Pholidotes sont représentées
par un ou deux individus.

La liste des animaux identifiés est présentée dans le tableau 14.

Tableau 14 : Listes des espèces de faune rencontrées dans l’'UFA Jua-Ikié

ORDRE DES PRIMATES
Gorille Gorilla gorilla gorilla Ntzile
Chimpanzé Pan troglodytes troglodytes Ntzighe
Cercocebe à joues grises Cercocebus albigena Ipiny / Kipini
Colobe guéreza Colobus guereza Hipiehe
magistra
hocheur Cercopithecus nictitans
Moustac Cercopithecus cephus
pétauriste Cercopithecus petaurita

Geospatial Technology Group Congo SARL Page 48
ORDRE DES ARTIODACTYLES
Buffle Syncerus caffer nanus Pabegha
Céphalophe bai (CBDN) Cephalophus dorsalis Kissibe
Céphalophe à dos jaune Cephalophus silvicultor Nguesse
Céphalophe de Peters Cephalophus callypigus
Céphalophe bleu Cephalophus monticola Sitae
Céphalophe à front noir Cephalophus nigrifrons Tswoua
Potamochère Potamochoerus porcus Nguyi / Ngoeh
sitatunga Tragelaphus spekei Mvoulu
Chevrotain aquatique Hyemoschus aquaticus Kwuo
ORDRE DES PROBOSCIDIENS
Eléphant Loxodonta africana cyclotis Ntsonho
ORDRE DES CARNIVORES
Panthère ou léopard Panthera pardus Ngo'oh / Ngo'
Civette Civettitis civetta
ORDRE DES PHOLIDOTES
Pangolin géant Manis gigantea
Pangolin petit Manis tricuspis
ORDRE DES RONGEURS
Athérure Atherurus spp
Rat de Gambie Cricetomys spp

Source : GTG-C et al, 2014

Il est signalé parmi les espèces vues, la présence d'espèces cibles comme l’Éléphant de forêt,
le gorille, le chimpanzé et la Panthère ou Léopard. Ces animaux sont du fait de la traque dont
elles font l’objet désignés comme des repères pour les efforts réalisés par les pays en matière
de protection. Elles sont pour certaines institutions comme UICN, des espèces à statut
particulier et classées comme menacées d’extinction (IUCN, 2010). Certaines autres comme

le buffle, le chevrotain aquatique et le sitatunga sont qualifiées d’emblématiques.

A l’exception de quelques rares observations directes, les animaux identifiés l’ont été pour la
majorité à partir des indices de présence rencontrés sur le terrain. Le type d’indices, la
diversité et les quantités vues sont présentés pour chaque espèce dans le tableau 15.

La lecture des informations contenues dans le tableau 15 indique que l’espèce la plus
abondamment rencontrée à travers ces indices est l’athérure pour lequel il a été trouvé 221,37
indices au 100 km. Les indices des espèces les moins observés ont été ceux des Carnivores et
de certains Primates (colobe guereza (0,16), moustac (0,60)).

Le fait que tous les Carnivores de la région soient à mœurs nocturnes et leur mode alimentaire
très discret expliquent en grande partie le faible niveau des indices de présence abandonnés
par ces animaux.

Les indices de présence des espèces de mammifères les plus couramment rencontrées en zone
forestière constituent la grande portion des animaux qui peuplent cette région. On y rencontre
parmi les espèces les plus évidentes, l’éléphant (Loxodonta africana cyclotis), le buffle
(Syncerus caffer nanus), le gorille (Gorilla gorilla), le chimpanzé (Pan troglodytes), le

Geospatial Technology Group Congo SARL Page 49
sitatunga (Tragelaphus spekei), le potamochère (Potamochoerus porcus) et de nombreuses
espèces de céphalophes. La particularité de cette UFA est la présence de la panthère qui est
une espèce très rare.

D'un point de vue socio-économique, les activités de chasse sont indispensables pour les
milliers de foyers de la zone d’étude, car l’absence de la pratique de élevage intensif dans la
contrée, dénote la consommation quasi quotidienne de la viande de brousse dans les ménages
de l’ensemble des populations vivants dans et autour de l’'UFA.

Geospatial Technology Group Congo SARL Page 50
Tableau 15 : Indices de faune observés sur la zone d'étude, et en nombre d'indices pour 100 km de layon,

Ossessement Cr | Emp | piste Entendu/v | nid | R_nour fouille souillure terrier | gîte Global
ocalisation
PRIMATES
Chimpanzé 1 -5 2 20 242 |1 271 271 0,14 14,79
Gorille 29 | 50 6 41 125 2 2 225 0,12 12.28
Colobe guereza 3 0.001 0,16
Hocheur 1 1 84 86 86 0.04 4,69
magistra 2 2 2 0.001 0.11
Moustac pl 9 pl il 11 0,006 0,60
Cercocèbe à joues 25 25 25 0.013 136
grises
Petauriste 10 10 10 0.055 0,55
ARTIODACTYLES

Buffle 1 11 12 12 0,006 0,66
Céphalophe bai 16 | 217 249 5 1 1 [l 634 634 0,34 3461
(CBDN) Q
Céphalophe à dos 73 | 203 9 7 1 293 293 0,16 16,00
jaune
Céphalophe bleu 10 | 135 352 609 LL 1197 1197 0,65 65,35

Q
Céphalophe à 4 59 8 LL 73 73 0,039 3,99
front noir
céphalophe de 15 160 | 619 4 3 942 942 0,51 51,42
Peters 6
Potamochère 20 | 154 27 10 8 340 1 560 560 0,30 30,57
sitatunga 92 |88 1 181 181 0:09 9,88
Chevrotain
aquatique

PROBOSCIDIENS

Eléphant 3 (ossement) 14 | 361 630 5 2 4 1151 1154 0,63 63.00

9

CARNIVORES
Geospatial Technology Group Congo SARL Page 51

Panthère 2 2 2 0.001 0.11

Civette 1 L 1 0005 0,05
PHOLIDOTES

Pangolin géant 9 3 386 il 409 409 0,22 22,33

Petit pangolin 1 101 106 106 0,06 5,79
RONGEURS

Athérure 1 17 | 3919 12 99 5 4055 4055 22,14 221.37

Rat de Gambie 6 46 52 52 0,03 2.84

Légende : Cr = crotte ; Emp = empreinte, R_nour = reste de nourriture ; IKA = indice kilométrique d’abondance (taux de rencontre)

Source : GTG-C et al,, 2014

Geospatial Technology Group Congo SARL

Page 52

3-2-1-8- Cartographie des résultats
au cours de l’inventaire. Ces indices correspondent au nombre d’observations faites sur le
terrain.

Les Eléphants et les chimpanzés sont présents dans toute l’'UFA. Les Gorilles sont également
représentés, mais leurs indices de présence sont concentrés au centre de l’'UFA.

a- Densité des grands mammifères : Chimpanzés, Gorilles et Eléphants,

+ Grands singes

Les grands singes regroupent les nids des gorilles et chimpanzés identifiés et ceux non
identifiés dénommés nids de Pongidés inconnus. Cette notion intervient dans la détection des
nids lorsqu'il y a plus de nids de Pongidés inconnus. Pour la définition des densités, le
principe reste le même.

- Densité des chimpanzés

La figure 9 ci-dessous montre la répartition des Chimpanzés dans l’ensemble de l’UFA Jua-

Ikié.

Fa

Nombre d'indices d'abondance de Chimpanze sur l'UFA Jua-Ikie ms

200000 20000 280000 220000 220000
N
£] Légende È
À M creriou de district Indices d'abondance T
Route publique principale (Nombre d'obsevation pas placette)
— Roue pubique secondaire [1 00.05
Route lrestére prncipae [BE] 05-02
out forestière s6conda
Pise dexpltaion
— Réseau hjrographique km
Diimie ua Pas de domnées L . EL 8
aoon0o 240000 220000 420000 430000 ë

Figure 9 : Distribution des chimpanzés dans l'UFA Jua-Ikié (GTG-C, 2014)

(Géospatial Technology Group Congo SARL Page 53
Un total de 144 sites de nids de chimpanzé a été identifié correspondant à 242 nids soit un
taux de rencontre de 0,14 sites pour 0,04 nids de chimpanzé au km? ; la taille moyenne des
groupes de nids était de 3,6 nids et la densité des individus sevrés calculés à base des données
de toute la strate pour les chimpanzés est de 0,32 individus km?. L’estimation de la
population est de 1750 chimpanzés sevrés (= 0,32 x 5470 Km?).

- Densité des gorilles

La présence du gorille dans la zone couverte par l’inventaire a été manifestée par 225 indices,
distribués presque dans toute l’'UFA à l’exception des zones habitées (figure 10).

#
De = L ï : ï
Ps Nombre d'indices d'abondance de Gorille sur l'UFA Jua-kie ms

800000 840000 320000 420000 40000

220000
220000

180000

À Légende
M Ghof iou de district Indices d'abondance

Route publique principale (Nombre d'obsevation pas placette)
— Route pubique secondaire [] 0-00

— roue forestère prncpaie D 005-015

Route forostre secondaire [BI] o 15-02

180000

Pit cexplotaton  [lo3-00
— Réseau hérographique Mo - 354 “
em
Linie UFA Pas de domnées A
=) RS 0 375 75 8
200000 240000 220000 420000 430000 É

Figure 10 : Distribution des Gorilles dans l'UFA Jua-[kié (GTG-C, 2014)

On a compté parmi ceux-ci des nids (41), des empreintes (50), des restes de nourriture (125),
des crottes (29) et des vocalisations (06). Les nids ont été enregistrés sur 25 sites. Les données
n’ont pas satisfait au minimum exigé pour les simulations de densité avec le logiciel Distance.
L’IKA estimé pour l’ensemble des indices relevés est de 0,012 indices/km de transect. Cet
indice révèle entre autres, une faible présence sinon une couverture partielle de la zone par
l'espèce.

e Eléphant
Un total de 1154 indices a été collecté pour l’éléphant parmi lesquels, 149 crottes, soit un taux

de rencontre de 0,063 crottes km'!. Pour l’ensemble de l’UFA, la densité des éléphants est
2

estimée à 0,28 individus km”. Ce qui correspond à un total de 1532 individus pour une

(Géospatial Technology Group Congo SARL Page 54
superficie estimée à 5470 km?. Ces éléphants sont rencontrés à l’Ouest et au centre de l’UFA
Jua-Ikié (figure 11).

Fa

Nombre d'indices d'abondance d'Elephant sur l'UFA Jua-Ikie gro omo enr.

800000 840000 380000 420000 460000

N

À

220000

220000

Légende
M Ghof iou de district Indices d'abondance
Route publique principale (Nombre d'obsevation pas placette)
— Roue pubique seconde [0-02
— Rous orestère prncpais

Route frestre second
Pise dexpltaion
— Réseau hydrographique
Diimie ua 1 pas de données

180000
180000

Q 37.5 75

140000

200000 340000 280000 420000 460000

Figure 11 : Distribution des Eléphants dans l'UFA Jua-Ikié (GTG-C, 2014)

Dans les indices recensés pour l’éléphant, il y a eu une bonne portion d’empreinte et de piste.
Ces données n’interviennent pas dans le calcul de la densité. Il n’a pas été fait d'observations
directes pour l’espèce mais les ossements ont été rangés dans ce cadre faute de colonne.

3-2-1-9- Observations concernant les autres espèces

Au regard des données disponibles, notamment le nombre d’indices de présence collectés
pour les espèces animales existant dans la région et l’effort d’inventaire évalué à 1832,131
km, les valeurs du taux de rencontre ou indice kilométrique d’abondance (IKA), calculées
selon la formule classique du ratio entre le nombre d’indices observés et la distance couverte
(Tr = N/D) sont insignifiants. Il faut faire recours au taux de rencontre au 100 km pour avoir
une information interprétable. Le taux de rencontre au 100 km donne une idée assez précise
de la distribution des indices de la plus part des espèces, même les moins visibles. Il ressort en
effet du tableau 15 que certaines espèces comme l’Athérure, le Céphalophe bleu, les
Céphalophes rouges, le Potamochère ainsi que l’Eléphant et le Buffle sont très bien
représentées au regard des taux de rencontre aux 100 km, bien que ce paramètre ne soit
simplement qu’un indicateur de présence/absence ou du niveau d’abondance des effectifs de
lespèce dans la région. Le groupe Céphalophe composé de Cephalophus dorsalis,

(Géospatial Technology Group Congo SARL Page 55
Cephalophus leucogaster, Cephalophus nigrifron, Cephalophus callipigus présente des
valeurs d’IKA qui varient entre 0,039 et 0,65.

La sous-famille des Bovidae est représentée par le Buffle de forêt (Syncerus caffer nanus),
avec un IKA de 0,006 indices/km de transect, Ce qui est très faible comparé aux zones à forte
présence de buffle comme le Parc National d’Odzala Kokoua.

Six sous espèces de la sous-famille des Cephalophinae ont été identifiées, Il s’agit de :
Céphalophe à bande dorsale noir ou Céphalophe bai (Cephalophus dorsalis), Céphalophe à
dos jaune (Cephalophus sylvicultor), Céphalophe à front noir (Cephalophus nigrifron) le
Céphalophe de Peters (Cephalophus callipygus), le Céphalophe à ventre blanc
(Cephalophus leucogaster) et le Céphalophe bleu (Cephalophus monticola.

Les indices s’observent un peu partout sur le massif avec toutefois de fortes concentrations
dans la moitié Nord-ouest du massif forestier.

L'indice kilométrique d’abondance du Céphalophe bleu (Cephalophus monticola) est estimé à
65,35 traces/100 km de transect. Ce Céphalophe est après les Céphalophes rouges, l’espèce la
mieux représentée dans la zone. Les indices s’observent un peu partout sur le massif avec
toutefois de forte concentration dans la partie Ouest du massif forestier.

Le Céphalophe de Peters (Cephalophus callipygus) est présent dans l’'UFA Jua-Ikié. Il est
compté parmi les Céphalophes rouges dont les indices de présence sont parmi les plus
abondants. Ces indices s’observent un peu partout avec toutefois de forte concentration dans
le Nord-ouest, au Nord-est du massif forestier.

3-2-2- Pression de chasse sur la grande faune à l’intérieur de la concession

L’inventaire faunique dans l’UFA Jua-Ikié a révélé la présence de plusieurs types d’indice
d’activités humaines. Un regroupement artificiel de ceux-ci permet de les classifier en deux
catégories à savoir, les indices d’activités socio-économiques et les indices de braconnage. Au
total 1425 indices liés aux activités assimilées au braconnage et 770 liés aux activités socio-
économiques ont été rencontrés. Dans les deux cas, les densités moyennes d’indice obtenues
par placette dans les 10 blocs de sondage sont présentées dans le tableau 16.

L-UFA Jua-Ikié Contient une importante faune diversifiée, mais les activités de braconnage
compromettent la reproduction et le développement de cette faune, Les chasseurs érigent les
campements de chasse de plus en plus loin des villages en suivant les pistes d’exploitation
ouvertes par l’exploitation forestière.

(Géospatial Technology Group Congo SARL Page 56
Tableau 16 : Nombre d'indices de chasse et d'activités humaines par placette d'inventaire
relevé sur les différentes zones d'inventaire

Bloc 1 0,07 001
Bloc 2 0,08 0,03
Bloc 3 0,35 0:22
Bloc 4 020 0,07
Bloc 5 020 0,07
Bloc 6 0,13 0.28
Bloc 7 027 0,05
Bloc 8 0,043 0.036
Bloc 9 0,16 0,03
Bloc 10 0,06 0,03
Ensemble
concession 0,16 0.08
Le tableau 16 révèle que le plus grand nombre d’indices de braconnage a été observé dans le
bloc 3 avec 0,35 impact par placette tandis que les impacts les plus importants pour les

activités socio-économiques évaluées à 0,28 ont été observés dans le bloc 6.

Il est également apparu que la zone la moins fréquentée par les braconniers est le bloc 10 où
la moyenne d’indices observée par placette est à peine supérieure à 0,05. Il ne se pratique
presque pas d’activités socio-économique dans le bloc 1 au regard du nombre moyen d’indice
par placette (0,01).

Pour ce qui est des indices de braconnage que, outre les signes habituels constitués par des
individus vus sur le terrain, les douilles de munitions, les pièges de tout genre, les
campements, les restes de feu et les emballages des paquets de cigarettes, de nombreux objets
insolites ont été rencontrés. Il s’agit notamment de bouteilles abandonnées dans la nature, des
restes de tissu ou de vêtement, des chaussures usagées.

3-2-3- Zones écologiquement fragiles

L'analyse des facteurs abiotiques et biotiques fournit des éléments d’identification des zones
écologiquement fragiles constituant des zones d’intérêt particulier pour la biodiversité.

L’UFA présente un réseau hydrographique dense et le long des cours d’eau, tout comme
plusieurs espaces ouverts, notamment les bais et les bassins versants constituent des milieux
fragiles pour l’exploitation forestière, mais favorables aux gros pachydermes tels que

(Géospatial Technology Group Congo SARL Page 57
l’éléphant. Les zones écologiquement fragiles sont donc représentées par les têtes des rivières,
les zones marécageuses se situant le long des rivières Koundou, Jua, Ebeck, Bongo et Ayina.

3-2-4- Population

De manière générale, les populations qui peuplent le département de la Sangha se répartissent
dans trois principaux grands groupes ethnolinguistiques qui, selon toute vraisemblance,
cohabitant depuis des siècles, Il s’agit des :
- Maaka, composés de deux sous-groupes : les Bakouélés et les Djem ;
- Sangha, composés de quatre sous-groupes : les Bonguili, les Sangha-Sangha, les Pomo et
les Yassoua ;
- Populations autochtones (Pygmées).

Dans la zone de l’UFA proprement dite, les groupes dominants sont les Makaa et les
populations autochtones. Les informations collectées sur le terrain tendent à indiquer que ces
deux groupes se sont essaimés dans la région au cours des deux derniers siècles, à l’occasion
des migrations de populations liées particulièrement aux guerres tribales, aux conflits liés à la
croyance à la sorcellerie, aux effets de la colonisation, à la politique de regroupement des
villages menée dans les années 1920 par l’administration coloniale et dans les années 1970
par le gouvernement congolais.

Ne disposant pas d’éléments fiables, nous n’avons pas estimé le taux de croissance de la
population de la Sous préfecture de Souanké. Les données relevées auprès des services de la
Sous préfecture ne paraissent pas fiables au risque de surestimer ou de sous-estimer les
données en réelles. L'étude socio économique qui se réalise au même moment que ce travail
donnera sans doute des informations proches de la réalité à ce sujet.

(Géospatial Technology Group Congo SARL Page 58
3-2-5- Conclusion partielle

Le climat du secteur forestier nord en général et de l’UFA Jua-Ikié en particulier, est
favorable au développement de l’écosystème forestier. Cinq principaux cours d’eau sont notés
dans l’UFA Jua-Ikié : la Koudou au Sud-Est constitue la limite Est avec l’UFA Tala Tala, est
un cours d’eau de direction Nord-Ouest et Sud-Est, la Jua au Nord-Est fait aussi limite avec
l’UFA Tala Tala, est un cours de direction Sud-Ouest et Nord-Est. Les cours d’eau Ebek et
Bongo dans la partie médiane de l’UFA et leurs confluences constituent la limite Sud de
l’UFA et à l’Ouest la rivière Ayina fait frontière avec le Gabon, c’est un cours d’eau de
direction Nord-Sud.

La végétation de l’UFA Jua-Ikié est constituée à environ 82% de formation forestière sur terre
ferme, à 16% de forêt sur sol hydromorphe et à environ 2% de formations non forestières. Les
forêts sur terre ferme sont essentiellement des forêts denses humides dominées par les
Meliaceae, les Fabaceae, les Irvingiaceae, les Moraceae et les Sterculiaceae. Dans les
formations sur sols hydromorphes, on rencontre souvent les Fabaceae Fabioideae
(Pterocarpus milbraedii ou Padouk blanc), les Euphorbiaceae (Uapaca guineensis) etc.

La faune est abondante et variée. Les grands singes (Chimpanzés et Gorilles) sont présents
dans l’UFA notamment à l’Ouest et au Centre de l’'UFA. Les autres mammifères comme les
éléphants y ont été aussi rencontrés.

(Géospatial Technology Group Congo SARL Page 59
CHAPITRE 4 : IDENTIFICATION ET CARTOGRAPHIE DES
SERIES D'UTILISATION DES RESSOURCES NATURELLES

Dans ce chapitre, nous proposons un découpage de l’UFA Jua-Ikié en séries d’utilisation des
ressources naturelles. Ces découpages sont des orientations pour l’aménagiste qui pourra les
confirmer ou les infirmer.

Le Ministère de l'Economie Forestière et du Développement Durable par l’intermédiaire des
normes d'aménagement a défini les critères et attributions de chaque série d’utilisation des
ressources naturelles. En tenant compte des normes d'aménagement et des orientations
données par le MEFE et MPATIEN (2005), on peut définir dans l’UFA Jua-Ikié quatre séries
d'utilisation des ressources : la série de développement local et communautaire, la série de
production des bois d’œuvre, la série de protection et la série de conservation.

4-1- Série de développement communautaire

Cette série rentre dans les préoccupations de l’aménagement forestier intégré, Elle favorise
l'implication et la participation des populations locales à la pratique d’une gestion saine et
patrimoniale des ressources forestières.

Le tableau 17 ci-dessous indique les résultats de l’estimation de la population, du nombre de
ménages et des superficies de la production agropastorale ; de production de bois d’œuvre et
de reforestation et de reboisement par village pour différentes années.

L'ensemble des trois paramètres des superficies tourne autour de 15 421,61 ha en 2015 et
44 068, 61 ha pour l’ensemble des villages riverains à l'UFA Jua-Ikié et 2046.

Le calcul de la superficie de production de bois d’œuvre à l’initiative des populations locales
pourra donc avoir lieu en se focalisant essentiellement sur l’évolution démographique des
villages riverains de l’UFA. Les besoins en superficie de production de bois d’œuvre sont
estimés à 2,5ha/ménage (Koubouana, 2007).

Les zones très dégradées dues à l’utilisation de la partie de la forêt impartie à la série de
développement communautaire vont nécessiter des opérations de réhabilitation par la
reforestation et le reboisement. Le ministère en charge des forêts a estimé les besoins en
superficie à reboiser à 3,5ha/ménage.

En prenant compte toutes les considérations ci-dessus évoquées, le tableau 17 présente les
différents besoins en terre des ménages.

(Géospatial Technology Group Congo SARL Page 60
4-2- Série de production de bois d'œuvre

Cette série a pour vocation primordiale, la production de bois d’œuvre. Elle est contenue dans
la strate des forêts sur terre ferme (figure 12).

4-3- Série de protection

La zone où sera créée la série de protection s’étendra aux zones les plus fragiles, les bordures
de cours d’eau et les marécages principalement.

4-4- Série de conservation

D'après le rapport d’inventaire de la faune, les zones les plus riches en grands mammifères
sont situées à l’Ouest et au centre de l’UFA. Idéalement, la série de conservation devrait
inclure une partie de ces zones.

4-5- Série de recherche

En tenant compte de la variabilité du substrat et de la diversité écosystémique remarquées
dans l’UFA Jua-Ikié, des placettes permanentes peuvent être délimitées dans les séries ci-
dessus présentées pour des besoins de recherche scientifique.

(Géospatial Technology Group Congo SARL Page 61
Tableau 17 : Estimation du nombre de ménages et des superficies de production agropastorales pour les années 2015 et 2046

2015 2046
Population Besoin Besoin
N° Nom du village
g (2007) | p |aA | m | sa | sF | san | otalen | PB anal m | sa | sF | san | ‘otalen
terre (en terre (en
ha) ha)
1
BAMEGOD 185 347 52 50 34,74| 124,06] 173,68 332,47 993] 149] 142 99,26 354,51 496,31 950,09
2,
BENDAMA 282 436 65 62 43,56] 155,57] 217,80 416,94] 1245] 187] 178] 124,48 444,57 622,40 1191,46
8,
BOMALINGA 1 149 280 42 40 27,98 99,92 | 139,88 267,77 799] 120] 114 79,95 285,52 399,73 765,20
4,
BOMALINGA 2 129 242 36 35 24,22 86,50] 121,11 231,83 692] 104 99 69,22 247,20 346,08 662,49
5,
CABOSSE 121 227 34 32 22,72 81,14] 113,60 217,45 649 97 93 64,92 231,87 324,62 621,41
6,
DJAMPOUO 165 310 46 44 30,98 | 110,64] 154,90 296,53 885| 133] 126 88,53 316,18 442,66 847,37
7,
EBALADE 156 293 44 42 29,29] 104,61] 146,45 280,35 837| 126] 120 83,70 298,94 418,51 801,15
8,
ELOGO 1 300 563 84 80 56,33] 201,17] 281,64 539,14] 1610] 241] 230] 160,97 574,88 804,83 1540,68
9,
ELOGO 2 266 499 75 71 49,94] 178,37] 249,72 478,04] 1427] 214] 204) 142,72 509,73 713,62 1366,07
10,
GOL 228 428 64 61 42,81] 152,89] 214,05 409,75] 1223] 184] 175] 122,33 436,91 611,67 1170,92
11,
GOLMELENE 155 291] 44| 42] 29,10| 103,94| 145,51 278,56| 832] 125| 119| 83,17] 297,02] 415,83 796,02
12,
MEDIAO 130 244 37 35 24,41 87,17 | 122,04 233,63 698] 105] 100 69,75 249,12 348,76 667,63
18, MEGUELAKOUM 179
336 50 48 33,61] 120,03] 168,05 321,69 960] 144] 137 96,04 343,01 480,22 919,27
14,
NTAM 156 293] 44| 42] 29,29] 104,61| 146,45 280,35| 837] 126| 120| 83,70] 298,94] 418,51 801,15

(Géospatial Technology Group Congo SARL Page 62
2015 2046
N° Nom du village Population Re an
(2007) P |AA| M | SA SF | SRR | &re (en P |AA| M | SA SF SRR | {orre (en
ha) ha)

18: |nronGo 148
278] 42] 40] 27,79] 99,25] 138,94 265,98] 794] 119] 113] 79,41] 283,61] 397,05 760,07
15: |souankE 4021 7550 | 1132 | 1079 | 754,99 | 2696,38 | 3774,94 7226,31 | 21575 | 3236 | 3082 | 2157,49 | 7705,32 | 10787,45 | 20650,26
17 | BELLE VUE 98 184| 28| 26) 1840] 65,72] 92,00 176,12] 526] 79] 75] 5258] 187,79] 262,91 503,29
18 |BETHEL 94 176| 26| 25| 17,65] 63,03] 88,25 168,93] 504| 76| 72] 50,44| 180,13] 252,18 482,75
19 |BIABIEL 95 178| 27| 25| 17,84] 63,70] 89,19 170,73] 510] 76| 73] 50,97] 182,05] 254,86 487,88
20 | DZEUMEBIDO 63 118] 18| 17) 1183] 42,25] 59,14 113,22] 338] 51] 48| 33,80] 12073] 169,02 323,54
21 | ELENDZO 78 146| 22] 21| 14,65] 52,30] 73,23 140,18] 419| 63| 60] 41,85] 149,47] 209,26 400,58
22 |ELLENE 78 146| 22] 21| 14,65] 52,30] 73,23 140,18] 419| 63| 60] 41,85] 149,47] 209,26 400,58
23 |ELLENE 1 96 180| 27| 26| 18,03] 64,38] 90,13 172,53] 515] 77] 74] 51,51] 183,96] 257,55 493,02
24 | GOLA 85 160| 24] 23) 15,96] 57,00] 79,80 152,76] 456] 68| 65| 45,61] 162,88| 228,04 436,53
25 |J'AIME LA PAIX 69 130| 19] 19] 12,96| 4627] 64,78 124,00| 370| 56) 53| 37,02] 132,22] 185,11 354,36
26 |Y'AIME L'AMOUR 8 160] 24] 23) 15,96] 57,00] 79,80 152,76] 456] 68| 65] 45,61] 162,88] 228,04 436,53
27 |[LONGA $ 1 88 165] 25] 24) 16,52] 59,01] 82,61 158,15) 472] 71] 67| 47,22] 16863] 236,08 451,93
28 |LONGA S 2 56 105] 16] 15} 10,51] 37,55] 52,57 100,64] 300] 45] 43] 30,05] 107,31] 150,24 287,59
29 | LONGA SEIZE 60 113| 17] 16| 1127| 4023] 56,33 107,83| 322] 48] 46| 3219] 114,98] 160,97 308,14
30 | MAKA 66 124| 19| 18| 12,39] 44,26| 61,96 118,61] 354] 53| 51] 35,41| 126,47] 177,06 338,95
31 |MBALAM 80 150] 23] 21) 1502] 53,65] 75,10 143,77] 429] 64] 61] 4292] 153,30] 214,62 410,85
32 | MEKOUA 60 113] 17| 16| 11,27] 40,23] 56,33 107,83] 322] 48| 46] 32,19] 114,98] 160,97 308,14
33 | MPOUMBA 64 120] 18| 17| 12,02| 42,92| 60,08 115,02] 343] 52| 49| 34,34] 122,64| 171,70 328,68
34 |PEH 52 98] 15] 14] 9,76] 34,87] 48,82 93,45] 279] 42] 40| 27,90] 99,65] 139,50 267,05
35 | SANS FIL 78 146| 22] 21| 14,65] 52,30] 73,23 140,18] 419| 63| 60] 41,85] 149,47] 209,26 400,58
36 | ADIALA 30 56 8 8 5,63| 20,12] 28,16 53,91] 161] 24] 23| 16,10 57,49 80,48 154,07

(Géospatial Technology Group Congo SARL Page 63

2015 2046
N° Nom du village Population Re an
(2007) P |AA| M | SA SF | SRR | &re (en P |AA| M | SA SF SRR | {orre (en
ha) ha)

37 | ADIALA 30 56 8 5,63| 20,12] 28,16 53,91] 161] 24] 23| 16,10 57,49 80,48 154,07
38 | ADIALA LIMITE 18 34 5 3,38| 12,07] 16,90 32,35 97] 14| 14 9,66 34,49 48,29 92,44
39 | ADIALA LIMITE 18 34 5 3,38| 12,07] 16,90 32,35 97] 14| 14 9,66 34,49 48,29 92,44
40 | ASSOUMINDELE 4 92] 14] 13] 9,20] 3286] 46,00 88,06| 263] 39] 38| 26,29] 93,90] 131,46 251,64
41 | AZOMBO 42 79] 12| 11 7,89| 28,16] 39,43 75,48| 225] 34| 32] 22,54 80,48| 112,68 215,70
43 |DONE 18 34 5 3,38| 12,07| 16,90 32,35 97| 14| 14 9,66 34,49 48,29 92,44
44 |ELOGO 18 34 5 5 3,38| 12,07| 16,90 32,35 97| 14| 14 9,66 34,49 48,29 92,44
45 |KOKO 49 92] 14] 13] 9,20| 3286] 46,00 88,06| 263| 39] 38| 26,29] 93,90] 131,46 251,64
46 | MESSOK 28 53 8 8 5,26| 18,78| 26,29 50,32[ 150] 23] 21] 15,02 53,66 75,12 143,80
47 |MESSOK 1 25 47 7 7 4,69| 16,76] 23,47 44,93| 134] 20] 19] 13,41 47,91 67,07 128,39
48 | MESSOK 2 8 15] 2] 2} 150] 5,36] 7,51 14,38] 43] 6] 6] 429] 15,33 21,46 41,08
49 |NTAM 1 20 38 6 5 3,76| 13,41] 18,78 35,94] 107] 16] 15] 10,73 38,33 53,66 102,71
50 |NTAM2 15 28 4 4 2,82] 10,06] 14,08 26,96 80| 12] 11 8,05 28,74 40,24 77,03
51 | YANEBOTH 30 56] 8] 8] 5,63] 2012] 28,6 53,91] 161] 24] 23] 1610] 57,49] 80,48 154,07
52 |ZOULA 18 34] 5] 5] 3,38] 1207] 16,90 32,35] 97] 14] 14] 9,66] 34,49] 48,29 92,44
TOTAL 15421,27 44068,61

M = Nombre de ménages SA = superficie de production agropastorale en

ectare SF = Superficie de production de bois

SRR = Superficie de reforestation et de reboisement (3,5ha/ménage), AA = Actifs Agricoles

œuvre (2,5ha/ménage)

(Géospatial Technology Group Congo SARL

Page 64

Carte des séries d'aménagement de l'UFA Jua-Ikié

Sources: Données receillis de l'inventaire Cardel: Stagaire GTG Congo, Septembre 2014

Figure 112 : Proposition de découpage de l'UFA Jua-Ikié en séries d'aménagement

4-6- Conclusion partielle

La projection du nombre d’habitants en 2045 a permis d’estimer les besoins en terres
cultivées et de toute autre utilité. En 2045, les besoins de terres forestières des paysans dans
PUFA Jua-Ikié sont de l’ordre de 44 000 ha qui devront constituer la série d’aménagement.
Sur la base des données d’inventaire, il est possible de proposer une carte qui servira à
l’aménagiste de préciser le découpage de l’'UFA Jua-Ikié en séries d'aménagement.

(Géospatial Technology Group Congo SARL Page 65
CHAPITRE 5 : PRESENTATION DE LA SOCIETE SEFYD ET SES
ACTIVITES

La Société d'Exploitation Forestière Yuan Gong (SEFYD) est une société anonyme à
responsabilité limitée, de droit congolais créée en 2005 suite à la signature du contrat
d'aménagement et de transformation signé en date du 19 septembre 2005 entre le
Gouvernement Congolais et la Direction Générale de la SEFYD. Ce contrat a été réaménagé
par l’arrêté N° 5294/MEFE/CAB, du 1* septembre 2008 approuvant l’avenant à ladite
convention. Elle a un capital social de 50 millions de francs CFA ; son siège social est à
Brazzaville. Les capitaux sont d’origine chinoise. La SEFYD a pour objet l'exploitation, la
transformation, le transport et la commercialisation des bois et des produits dérivés du bois.

Tableau 18 : Présentation synthétique de la SEFYD

Nom de l’Entreprise

Société d'Exploitation Forestière Yuan Dong
SARL

Siège social

Brazzaville (Congo)

Coordonnées

BP: 1099 Tel: 00242 959 82 08/ 752 41 68

Personne contact

MA DECHAO ; CHEN HONG LING

Président Directeur général YUAN DONG
Directeur général MA DECHAO

Origine des capitaux Chinoise
Forme juridique SARL

Capital 50.000.000 de FCFA

Effectif 321 employés

Unité(s) de transformation (type et Sciage et menuiserie moderne Cabosse
localisation)

5-1- Production, transport, stockage et évacuation des grumes et débités

5-1-1- Matériel de production et de Transport

Le tableau 19 ci-dessous montre le matériel de chantier et de transport de la SEFYD.

Tableau 19 : Matériel de chantier

Matériel de chantier Matériel de transport
Marque Modèle Nombre Marque Modèle Nombre
CAT 528 3(1) Mercedes 1217 1

CAT D7G 5 (1) Toyota HILUX 5

CAT 980 1 Toyota

CAT 966 (D) 4

CAT GRADER |1

CAT COMPAC |1

MANITOU | Elevateur 1

éospatial Technology Group Congo SARL Page 66
{) Les chiffres qui sont entre les parenthèses donnent le nombre de matériel hors d'usage

Outre ce matériel roulant et de navigation, le parc d’exploitation comporte une vingtaine de
scies, pour la majorité de marque STILL 070 utilisées pour l’abattage des arbres en forêts,
pour le tronçonnage des grumes sur le parc ou pour l’éclairage/ouverture de pistes.

5-1-2- Production des grumes et des sciages

La production grumière de la SEFYD augmente d’une année à une autre. En 2012, elle était à
70 680 m° et atteint environ 100 000 m° en 2014. Le tableau 20 montre la production en
grumes de la SEFYD de 2011 à 2014.

Tableau 20 : Production grumière par essence

N° | Nompilote Nom scientifique Famille Production (en m°)
2012 2013 2014
1 Acajou Khaya anthotheca Meliaceae - 37,391 27,234
2 Azobé Lophira alata Ochnaceae 1692,293 1646,690 412,790
3 Sapelli Entandrophragma : 14206,838 | 21992414 39 777,508
Lo Meliaceae
cylindricum
4 Doussié pe : Fabaceae 1152,414 2 845,560 1413951
A : Afzelia bipendensis Li
bipendensis Caesalpinioideae
5 Iroko Milicia excelsa Moraceae 1 041,758 115,412 233,960
6 Kossipo Entandrophragma : 3007,00 696,115 1741056
: Meliaceae
candollei
7 Sipo Enandrophragma Meliaceae 2117,271 4353,733 4471,890
8 Moabi Baillonella 2319,831 1265075 762,940
: Sapotaceae
toxisperma
9 Padouk .. | Fabaceae 9 681,329 10 587,117 16016,424
Pterocarpus soyauxii me
Fabioideae
10 | Pao Rosa . : Fabaceae 489,382 781,773 807,143
Bobgunia fistuloides ne
Fabioideae
11 Tali Erythrophleum Fabaceae 11977481 6 720,324 10 128,892
ivorense Caesalpinioideae
12 | Bossé clair Guarea cedrata Meliaceae 158,999 33.406 799,140
13 | Mukulungu Autranella 65,330 160,080 44,495
: Sapotaceae
congolensis
14 | Okan Cylicodiscus Fabaceae 20 343,583 18 125,153 17 352,101
gabunensis Mimosoideae
15 | Wengé . : n Fabaceae 2028311 5 061,569 2788,741
Millettia laurentii Le
Fabioideae
TOTAL 70 680,792 | 74 704,408 99 844,240

Les essences les plus exploitées sont le Sapelli, l’Okan et le Tali.

La production des sciages est représentée dans le tableau 21.

éospatial Technology Group Congo SARL

Page 67

Tableau 21 : Production des sciages par essence

N° | Nompilote Nom scientifique Famille Production (en m°)
2012 2013 2014
1 Acajou Khaya anthotheca Meliaceae - - -
2 Azobé Lophira alata Ochnaceae 577,198 503,793 156,118
3 Sapelli Entandrophragma : 2002475 3 235,248 5979617
Un Meliaceae
cylindricum
4 Doussié pe : Fabaceae 108,140 110,387 143,706
A : Afzelia bipendensis Li
bipendensis Caesalpinioideae
5 Iroko Milicia excelsa Moraceae 1,236 15,276
6 Kossipo Entandrophragma : 277,309 463,708 1 320,830
: Meliaceae
candollei
7 Sipo atandrophragma Meliaceae 196,795 670,873 737,223
8 Moabi Baillonella 17,963 108,709 85,564
: Sapotaceae
toxisperma
9 Padouk Pterocarpus Fabaceae 249,915 297,844 1 443,000
soyauxii Fabioideae
10 | Pao Rosa Bobgunia Fabaceae - - -
fistuloides Fabioideae
11 |Tali Erythrophleum Fabaceae 1940,007 507,216 1 875,232
ivorense Caesalpinioideae
12 | Bossé clair Guarea cedrata Meliaceae - 25,366 79,298
13 | Mukulungu Autranella - 38,154 -
: Sapotaceae
congolensis
14 | Okan Cylicodiscus Fabaceae 1 051,696 1 887,467 2205,554
gabunensis Mimosoideae
15° | Wengé Millettia laurentii | Fbaceae : : 12,963
Fabioideae
TOTAL 6423,334 7848,765 14 054,381

Le constat fait sur le tableau de production des grumes est valable pour la production des
sciages. La quasi-totalité de la production aussi bien grumière que des sciages est destinée à
a production grumière et la production des sciages, le
pourcentage de transformation des grumes a augmenté de 9% en 2012 et 14,07% en 2014.

l’exportation. En prenant en compte

La gestion des activités de production, de stockage et d'évacuation des grumes et débités par
la société SEFYD est schématisé par la figure 13.

(Géospatial Technology Group Congo SARL

Page 68

FORET UFA JUA-IKIE

Exploitation

Transformation

Débités, produits finis

et semi-finis

Transport Transport

Marché local

Figure 13 : Schéma simplifié de la production et évacuation des bois de la société
SEFYD

5-2- Concession forestière

La SEFYD est attributaire d’une seule concession forestière, l'UFA Jua-Ikié, située dans le
département de la Sangha. Elle a une superficie de 547 026 ha. La convention d’aménagement
et de transformation passée entre le gouvernement et la SEFYD fixe les modalités
d’exploitation forestière, de transformation des bois et de commercialisation des grumes et
des sciages en attendant l’adoption du plan d'aménagement.

(Géospatial Technology Group Congo SARL Page 69
5-3- Base vie de Cabosse

La base-vie de Cabosse est située à environ 25 km de Souanké et à une trentaine de kilomètres
de la frontière avec le Cameroun. Elle comprend les habitations du personnel expatrié
(Chinois et Indonésiens et Malaisiens) et du personnel africain (essentiellement, Congolais de
la République du Congo et camerounais). On y trouve aussi le personnel administratif associé
aux activités de gestion de la production grumière et des sciages (personnel du SCPFE, des
Douanes et de la sécurité publique). Les habitations sont construites en matériau non durable
(blanches) pour le personnel expatrié (Chinois) et une partie du personnel africain en matériau
durable (parpaings) et en bois pour les ouvriers.

Le lancement des travaux d'aménagement forestier a contribué à réduire la pression
anthropique sur la faune sauvage. Cependant, le manque d’économat pouvant fournir la
viande de bœuf qui pourrait substituer la viande chasse, n’aide pas les efforts de la cellule
d’aménagement dans le cadre d’éducation des travailleurs en vue de réduire la pression sur la
faune.

5-4- Le réseau routier dans l’'UFA

Le réseau routier de la SEFYD est composé de la route principale Keita-Ntam Congo et des
routes secondaires qui rentrent dans les différentes assiettes annuelles de coupes ainsi que les
pistes de débardage. Toutes les pistes des anciennes assiettes annuelles sont fermées et la
végétation secondaire s’y installe progressivement.

5-6- Conclusion partielle

La SEFYD dispose du matériel nécessaire pour assurer une production soutenue des grumes
et des sciages. La production des grumes et de sciages augmente graduellement au fil des
années, Cette production est écoulée par le port de Douala. La viande de chasse constitue la
principale source de protéines pour les habitants des villages riverains de l’UFA et des bases
vie. L’UFA est traversée d’Est à l'Ouest par la route  Keita-Djoum.

(Géospatial Technology Group Congo SARL Page 70
CHAPITRE 6: ANALYSE ENVIRONNEMENTALE DU SITE
INDUSTRIEL ET DU CHANTIER FORESTIER ET EVALUATION
DES IMPACTS

6-1- Description des impacts

Les impacts négatifs sur l’environnement s’observent sur la chaîne des activités de
l’exploitation forestière. On distingue les impacts négatifs indirects liés à la croissance
démographique suscitée par l’installation de la société forestière (augmentation de la pres
anthropique sur la flore et la faune) et les impacts négatifs directs (causés par les activités
proprement dites de l’exploitation forestière et de la transformation du bois).

on

6-1-1- Impacts négatifs directs

L'analyse environnementale du site industriel et du chantier forestier a permis de relever les
sources d’impacts suivantes :

Au niveau de l’unité de transformation et du garage mécanique, les activités suivantes sont
souvent sources d’impacts :

e la gestion des déchets (solides, liquides et poussières);

+ la gestion du stockage des produits inflammables ;

e les aspects de sécurité.

Au niveau de la base-vie :
e _les problèmes d’assainissement ;

«+ __les problèmes d’érosion sur sites.

Au niveau du chantier forestier :
e _l’ouverture des layons pour les différents inventaires forestiers ;
e la construction des routes ;
e _l’abandon de bois en forêt ;

+ _l’abattage et le débardage des grumes ;

e la gestion des effluents.

Ces différents impacts sont observés aussi bien pendant la phase d’exploitation que pendant la phase
post exploitation.

(Géospatial Technology Group Congo SARL Page 71
6-1-1-1- Phase d’exploitation

Les impacts négatifs relevés pendant cette phase sont :

% Impacts environnementaux négatifs sur les eaux de surface

a perturbation de l’écoulement des eaux de surface lors de la construction ou de
aménagement des routes et pistes, la construction des ponts et des digues;

a pollution éventuelle des eaux de surface lors des opérations de vidange, d’entretien
ou de nettoyage du matériel ;

a pollution éventuelle des eaux de surface par les produits de traitement des grumes
ou lors des opérations de stockage ou de distribution des hydrocarbures ;

a pollution de l’eau par les fuites et échappements d’hydrocarbures liés au
fonctionnement des bacs et autres engins de navigation à moteur ;

“obstruction éventuelle des cours et plans d’eau par la chute des arbres ;

a pollution éventuelle des eaux de surface par une mauvaise gestion des déchets et des
eaux usées sur les chantiers et les bases vies.

% Impacts environnementaux négatifs sur la faune et les ressources halieutiques

La perturbation des animaux par les bruits persistants des engins et moteurs de
véhicules en forêt ;

la destruction des zones de fréquentation des espèces de faune ;

la perturbation par l’abattage de certains fruitiers sauvages servant à l’alimentation de
certaines espèces de faune ;

l’augmentation éventuelle du braconnage due à l’ouverture des voies d’accès et la
présence continue des ouvriers en forêt ;

l’augmentation de la pression sur les ressources halieutiques suite à l’ouverture des
voies d’accès ;

la génération de risque d’intoxication de la faune par les contenants vides

d’insecticides ou autres produits toxiques éventuellement utilisés par les travailleurs et
autres habitants des bases vies.

% Impacts environnementaux négatifs sur la flore

La destruction de la flore par le défrichement lors de la construction des routes et
pistes, des parcs et campements ;

La destruction des jeunes arbres (tiges d’avenir) non visés lors des opérations
d’abattage et de débardage ;

La destruction éventuelle des espèces rares et menacées de disparition lors des
opérations d’abattage ;

(Géospatial Technology Group Congo SARL Page 72
e La perturbation de l’écosystème forestier par la coupe des essences recherchées par
l'exploitation.

% Impacts environnementaux négatifs sur l’air et la qualité acoustique

e La pollution de l’air par les gaz d’échappement des véhicules ;

° _ Perturbation de la qualité acoustique par le bruit persistant des engins, des véhicules,
des scies à moteur et de la chute des arbres,.… ;

* Pollution de l’air par les gaz d'échappement des groupes électrogènes des unités de
transformation.

% Impacts environnementaux négatifs en rapport avec les risques naturels et

anthropiques

+ La provocation éventuelle des inondations due à la perturbation des eaux de surface ;

+ La provocation de l’érosion due au décapage de la terre végétale et des horizons
pédologiques (routes, carrières, camp d’implantation des bases vies) ;

e La création des risques d’incendies dans les installations de chantiers ;

e La génération des risques d’accidents liés à l’abattage des arbres, la circulation des
engins et véhicules, ou le transport des grumes.

Les Impacts environnementaux positifs ne se reposent essentiellement que sur
l’enrichissement du sol par apport de la matière organique produite par les défrichements et
abattage.

6-1-1-2- Phase post exploitation

Les impacts négatifs sur le plan environnemental après exploitation peuvent se résumer à
quelques phénomènes, notamment :

+  L’intensification du braconnage due à l’ouverture des pistes ;

e La perturbation du régime hydrique due à la modification du couvert végétal
occasionnant éventuellement les changements de débit des cours d’eau et le rythme
des précipitations ;

+ La menace de déforestation par le développement des activités agricoles, facilité par
l'ouverture des pistes ;

e La colonisation du couvert végétal par les espèces de forêts secondaires (Musanga
cecropioides, Macaranga spp, etc...) avec une influence sur les espèces animales
présentes.

(Géospatial Technology Group Congo SARL Page 73
6-1-2- Impacts positifs de l’activité d'exploitation forestière

Les impacts positifs sont observés au niveau du site industriel et au niveau du chantier
forestier notamment pendant la phase post exploitation.

6-1-2-1- Impacts positifs de l’activité du site industriel

L'activité du site industriel et de la base vie de la SEFYD a produit des effets positifs dans la
localité, On peut citer entre autres impacts positifs :

- le désenclavement de la localité par l’ouverture des routes ;
- la résorption du chômage dans la zone ;

- l'augmentation du pouvoir d’achat, etc.

6-1-2-2- Impacts positifs de l’activité du chantier forestier

Après exploitation les impacts positifs ci-après peuvent être relevés :

ele risque d’égarement en forêt des chasseurs et cueilleurs sera minimisé par l’existence
des pistes forestières ;

e la repousse de la végétation dans les zones décapées va augmenter la production de
biomasse au détriment du stade climatique actuel caractérisé par une productivité
organique en équilibre ;

«+ _les espaces ouverts pourront être bénéfiques à certaines espèces de faune qui aiment de
temps en temps s’exposer aux rayons solaires,

e Plus de nourriture pour les animaux grâce aux repousses et au dynamisme de la
végétation après les perturbations.

6-2 Analyse environnementale au niveau de l'unité de transformation et
de la base-vie

6-2-1- Gestion des déchets au niveau des garages et de l’unité de
transformation

6-2-1-1- Gestion des effluents

La SEFYD dispose de trois garages de mécanique générale situés :
- à Cabosse au niveau de la base-vie de la société ;
-__ à environ 3 km de Souanké sur la route forestière secondaire menant vers les VMA
2013 et 2014 : c’est la base-vie de l’exploitation forestière ;
- au niveau du campement avancé des travailleurs dans le VMA 2013.

(Géospatial Technology Group Congo SARL Page 74
Ces garages assurent toutes les grandes opérations d’entretien et de réparation du matériel
roulant et des installations fixes telles que les centrales énergétiques. Cependant, certaines
opérations simplifiées de dépannage se font au niveau du chantier forestier. Ces opérations
sont le plus souvent génératrices des effluents comme les huiles usées, les eaux usées, etc,

Les effluents proviennent des vidanges des huiles usées des :

- groupes électrogènes (4 groupes dont deux à
Cabosse, un à la base-vie de l'exploitation
forestière et un au campement avancé) ;

- gros engins d’exploitation forestière et des
grumiers de transport de bois.

Les eaux usées émanent du refroidissement des
lames des scies de la scierie du nettoyage des
diverses pièces au niveau du garage de
mécanique générale.

«la vidange du groupe électrogène se fait sur Er > “
place. Les huiles usées conduites dans la forêt à photo 1 : Case de protection du groupe
l’aide d’une canalisation creusée au préalable ».
Il n’existe aucun système de récupération des
huiles usées.

électrogène à la base-vie de l'exploitation
forestière

6-2-1-2- Gestion des déchets solides

Les déchets solides souvent abandonnés et
entassés soit autour du garage mécanique (cas de
la base-vie de l’exploitation forestière), soit jétés
dans l’herbe autour de la base-vie de Cabosse.

Les déchets de bois de l’unité de transformation
(morceaux de planches, restes des billons et
copeaux) sont brûlés sur place. Quelques déchets
sont timidement récupérés par quelques paysans
pour la fabrication du charbon de bois.

Photo 3 : Déchets solides (pneus)

(Géospatial Technology Group Congo SARL Page 75
6-2-1-3- Gestion des eaux usées

Les eaux usées proviennent : i)- du nettoyage de certaines pièces au garage de mécanique
générale, ii)- du refroidissement des lames de la scierie et iii)-des activités ménagères et de
douche de la base vie (voir dans la partie hygiène et assainissement de la base vie).

Il n’y a aucun système de récupération et de traitement des eaux usées au site industriel de la
SEFYD. Les eaux usées sont canalisées dans les caniveaux drainant les eaux pluviales. Les
problèmes relevés sont notamment :

e la contamination par les hydrocarbures dans l’ensemble des caniveaux ;
ele rejet d’eaux de refroidissement contaminées ;
ele rejet de gazole utilisé comme solvant pour le nettoyage des pièces ;

e les caniveaux remplis parfois des eaux usées.

6-2-2- Stockage des produits inflammables

6-2-2-1- Le gasoil

Au niveau du site industriel, le gasoil est stocké dans deux réservoirs dont un au niveau du
garage de mécanique et l’autre au niveau de la scierie, L'installation de ces citernes à gasoil
respecte des normes de sécurité en cas d’incendie.

6-2-2-2- Bouteilles d’acétylène

Les bouteilles d’acétylène vides (à destination du fournisseur) ou pleines (pour utilisation à la
STC) sont laissées à même le sol, contre le mur d’un magasin construit en planche.

6-2-2-3- Résidus de produits de traitement de grumes et de débités

Pour le moment, la SEFYD n'utilise pas des produits chimiques pour traiter ses grumes au
niveau du parc à bois par contre le CICAGERCE est un produit utilisé à la scierie (produit à
cire émulsive à base d’eau pour traitement des extrémités des débités).

6-2-3-4- Les déchets de matériels bureautiques
Concernant les produits polluants, il s’agit essentiellement des cartouches d'imprimantes et de
photocopieuses qui sont généralement mélangés dans les déchets d’ordures ménagères.

6-2-4- Gaz d'échappement et autres évacuations sous pressions
Les gaz d'échappement proviennent essentiellement des groupes électrogènes et des rejets de
l’usine

(Géospatial Technology Group Congo SARL Page 76
6-2-4-1- Expulsion horizontale des gaz d'échappement des groupes électrogènes

Le site industriel et la base vie de la SEFYD sont alimentés par les groupes électrogènes à
gasoil. Ceux-ci polluent l’atmosphère avec des poussières, des gaz, tels que le dioxyde de
carbone, les oxydes d’azote et de soufre. Ces polluants contribuent aux pluies acides et à
l’effet de serre. Les particules fines provenant des moteurs diesel ont été déclarées comme
étant parmi les polluants les plus dangereux pour la santé humaine (IMN Consultant et al,
2005).

6-2-4-2- Sécurité au travail

Nos observations sur le terrain (forêt, usine) nous permettent de souligner que les aspects de
sécurité du personnel ne sont pas assez bien suivis. Les consignes de sécurité figurant dans le
règlement intérieur de la société ne sont ni appliquées par les responsables, ni suivies par les

travailleurs. Les équipements distribués aux travailleurs ne sont pas utilisés comme il est

recommandé.

6-2-4-3- Protection contre les incendies

A l’usine comme au garage, on note la présence des extincteurs qui sont des équipements de
protection contre les incendies. Il n’existe pas sur le site industriel un camion pompier avec
citerne de stockage d’eau.

La protection contre les incendies, est limitée à la présence d’extincteurs bien qu’ils soient
spatialement bien répartis au sein de l’usine. Il n’y a pas une bonne connaissance de
l’utilisation du matériel de protection par les travailleurs. Il n’existe pas de plan de protection
d’urgence et d’évacuation en cas d’incendie.

6-3- Analyse environnementale et quantification des impacts au niveau
du chantier forestier

Si les impacts issus de l’analyse environnementale du site industriel et de la base vie sont
généralement qualitatifs, au niveau du chantier forestier, par contre, les impacts sont directs et
il est possible de les quantifier. Les sources d’impacts répertoriées au niveau du chantier
forestier sont : la matérialisation des layons limitrophes, l’ouverture des layons d’inventaires
forestiers, la construction des routes forestières, l’abattage, le débusquage et le débardage des
grumes.

(Géospatial Technology Group Congo SARL Page 77
6-3-1- Matérialisation des limites

Le layonnage lié à la matérialisation des limites entraine une destruction de la végétation
basse, mais l’impact le plus important de la matérialisation des limites concerne la faune. Les
layons peuvent être utilisés par les chasseurs et facilitent la pénétration en forêt, pouvant ainsi
entraîner une recrudescence de la chasse, aussi bien par les ouvriers des équipes de
matérialisation des limites que par des chasseurs villageois (PAGEF et al, 2013).

L'impact sur la végétation de cette activité est très limité en termes d’intensité et de surface
affectée. Le périmètre de la concession de Jua-Ikié est de 626 797, 79 m pour une superficie
de 547 026 ha. La largeur du layon limitrophe étant de 5 m, la superficie impactée par
l’ouverture et l’entretien de ce layon est 3 133 988, 95 m°?, soit 313, 39 ha avec une proportion
(superficie ouverte / superficie totale) de 0,05 %.

6-3-2- Inventaires d'aménagement

L'impact sur la végétation de l'inventaire d’aménagement concerne la destruction de la
végétation par le layonnage. Au total 1821420 m de layon ont été ouverts pendant
l'inventaire d’aménagement de l’UFA Jua-Ikié, soit 182, 21 ha ouverts de forêt. L’intensité de
cet impact reste néanmoins particulièrement faible. La proportion de superficie impactée
(superficie ouverte / superficie totale) lors de l’inventaire d’aménagement est de 0,03%.

Tout comme pour la matérialisation des limites, l’impact le plus important de l’inventaire
d'aménagement concerne la faune. L'ouverture des layons facilite la pénétration des
chasseurs en forêt et peut entraîner une recrudescence de la chasse, aussi bien par les ouvriers
des équipes d’inventaire que par des chasseurs villageois.

6-3-3- Inventaires d'exploitation

Comme pour les activités précédentes (ouverture des limites et inventaire d’aménagement),
l’impact le plus important de l’inventaire d’exploitation concerne la faune. L’ouverture des
layons facilite la pénétration des chasseurs en forêt et peut entraîner une recrudescence de la
chasse, aussi bien par les ouvriers des équipes d’inventaire que par des chasseurs villageois.
L'impact sur la végétation de l’inventaire d’exploitation concerne également la destruction de
la végétation par le layonnage, mais l’intensité et la proportion de superficie affectée
(superficie ouverte / superficie totale) détruite lors de l’inventaire d’exploitation est très
limité. De 2012 à 2014, 1039265 m de layons ont été ouverts pendant les inventaires
d’exploitation, soit au total 207, 85 ha de superficie forestière impactée. Cet impact se répète
néanmoins chaque année pour la préparation des AAC dont la superficie est variable d’une
année à l’autre,

(Géospatial Technology Group Congo SARL Page 78
6-3-4- Ouverture et construction des routes

L'impact sur la végétation de cette activité est important, la construction des routes entraînant
une disparition totale de la végétation et de la couche d’humus sur l’assiette de la route et une
ouverture de la canopée. Bien que cet impact soit limité à la zone d’emprise de la route (photo
5), sa durée est relativement importante, puisque plusieurs années sont nécessaires après la
fermeture de la route pour que le couvert forestier se reforme.

Le réseau routier dans l’UFA Jua-Ikié a été numérisé à partir des images satellites complétée
par les données du tracking des routes sur le terrain. Le tableau 22 suivant donne les
statistiques d’ouverture des routes dans l’UFA Jua-Ikié.

Tableau 22 : Superficie forestière impactée par la construction des routes

N° | Type de routes era ee (en an tons %

1 [Routes principales 208000 33 6864000 6864 0,125
2 [Routes secondaires 286000 18 5148000 5148 0,094
3 |Pistes de débardage 175000 4 700000 70 0013
TOTAL 669000 12712 |0:232

Nous avons intégré les pistes de débardage dans le
réseau routier. Ces pistes représentent 0.013% de la
superficie totale de l’UFA. Il faut souligner que la
durée de l'impact d’ouverture des pistes de
débardage est réduite. En effet, nombreuses pistes
des VMA 2012 et 2013 sont déjà recouvertes par la
végétation secondaire. Elles deviennent de moins
en moins visibles sur les images satellites.

La collecte des données sur le terrain nous a permis
de vérifier l’inaccessibilité à ces pistes couvertes
d’une végétation secondaire touffue,

Photo 5 : Route forestière secondaire donnant
accès aux VMA 2013 et 2014

La route principale est essentiellement
représentée par une fraction de la route Keita-
Djoum. Elle traverse l’UFA Jua-Ikié sur près
de 208 km. La superficie forestière impactée par
l'ouverture des routes est de 12712 ha, soit
0,232% de la superficie totale de l’'UFA.

Globalement, la bonne qualité des ouvrages
d’art réalisés par la société SEFYD pour le
franchissement des cours d’eau (Photo 6).

(Géospatial Technology Group Congo SARL Page 79
Photo 6 : Pont sur la rivière limitrophe entre les
VMA 2013 et 2014

La fragmentation des habitats créée par l’ouverture de la route pourrait perturber la mobilité
de certaines espèces de faune, et particulièrement des animaux territoriaux tels que les
Chimpanzés.

De plus, le bruit des engins entraîne des perturbations et un dérangement des animaux dans
les zones d’exploitation.

La création de routes peut également avoir un impact négatif indirect par un accroissement
possible de la chasse dans les zones ainsi rendues accessibles.

Enfin, cette étape comporte des risques en matière de sécurité du personnel, la chute d’arbre et
la circulation des camions et engins pouvant être à l’origine d’accidents matériels et/ou
corporels.

6-3-5- Exploitation des carrières

Plusieurs carrières pour l’extraction de la latérite existent sur la concession de Jua-Ikié, où les
zones riches en latérite sont ouvertes pour approvisionner le chantier routier.

La création des carrières se traduit par un décapage de la terre végétale et des horizons
pédologiques sur des surfaces plus ou moins importantes pour le profilage des routes et pistes
d’exploitation, pouvant ainsi entraîner une augmentation de l’érosion du sol.

6-3-6- Abattage

La conséquence première de l’abattage est une réduction de la population des essences
commerciales. L’exploitation hyper sélective d'une poignée d'essences peut parfois mettre en
péril la durabilité des écosystèmes et entraîner la disparition d’espèces « déterminantes »
(rares ou endémiques). Dans l’UFA Jua-Ikié 16 essences sont essentiellement exploitées.

L'’abattage provoque également des dégâts sur le peuplement, par destruction et blessures de
certains arbres environnant. Il entraîne une ouverture du peuplement forestier, ce qui modifie
significativement l’ambiance forestière et les habitats. Les trouées d’abattage ainsi créées sont
ensuite recolonisées naturellement par une végétation plus ou moins abondante, souvent riche
en espèces pionnières, ou par des Marantacées.

Les étapes d’abattage, d’étêtage et de tronçonnage peuvent occasionner des pertes en bois
valorisable.

Les arbres abattus peuvent parfois obstruer les cours d’eau, ce qui peut avoir un impact sur
l’écoulement naturel des eaux et la faune aquatique.

(Géospatial Technology Group Congo SARL Page 80
Les nuisances sonores provoquées par l’abattage, l’étêtage et le tronçonnage peuvent
perturber la faune.

Enfin, un impact non négligeable de l’abattage est la mise en danger du personnel.

Pour évaluer la superficie impactée par l’abattage, nous avons noté les points GPS délimitant
les trouées d’abattage de 120 arbres sur le terrain suivant les proportions suivantes (tableau

23).

Tableau 23 : Superficie moyenne des trouées d'abattage par essence

Superficie moyenne
N° |Nompilote | Nom scientifique Famille Nbre de la trouée
d’arbres | d’abattage (m?)/arbre
1 | Acajou Khaya anthotheca Meliaceae 5 520
2 | Azobé Lophira alata Ochnaceae 5 530
3 |Sapelli Entandrophragma Meliaceae 20 580
cylindricum
Doussié op : Fabaceae
4 bipendensis Afzelia bipendensis Caesalpinioideae 25 420
5 |Iroko Milicia excelsa Moraceae 2 480
6 | Kossipo Entandrophragma Meliaceae 2 560
candollei
7 |Sipo Entandrophragma utile | Meliaceae 3 580
8|Moabi Baillonella toxisperma Sapotaceae 2 680
mn Fabaceae
9 | Padouk Pterocarpus soyauxii Fabioideae 10 520
10 | Pao Rosa Bobgunia fistuloides Fabaceae 2 420
8 Fabioideae
: . Fabaceae
11|Tali Erythrophleum ivorense 15 620
Caesalpinioideae
12|Bossé clair | Guarea cedrata Meliaceae 480
13|Mukulungu | Autranella congolensis Sapotaceae 4 800
a e . [Fabaceae
14 |Okan Cylicodiscus gabunensis Mimosoideae 15 520
15 | Wengé Millettia laurentii Fabaceae Fabioideae 5 480
TOTAL 120

(Géospatial Technology Group Congo SARL

Page 81

Connaissant le nombre d’arbres par essences abattues dans les VMA 2012, 2013 et 2014,
nous avons calculé la superficie annuelle impactée par l’abattage de ces arbres (tableau 24).

(Géospatial Technology Group Congo SARL Page 82
Tableau 24 : Superficie annuelle impactée par l'abattage des arbres

VMA 2012 VMA 2013 VMA 2014
Superficie s fici
ee à uperficie . Ge à
N° | Nom pilote | Nom scientifique Famille moyenne de |Nbre Superficie totale | Nbre totale des Nbre Superficie totale
la trouée (en | d'arbres  |des trouées par | d'arbres trouées vai d’arbres | des trouées par
m?) abattus essence (en n°) |abattus uées par abattus | essence (en m2)
essence (en m?)
1 | Acajou Khaya anthotheca Meliaceae 520 14 7280 1 520 2 1040
2 | Azobé Lophira alata Ochnaceae 530 204 108120! 226 119780 38 20140
3 | Sapelli Entandrophragma cylindricum Meliaceae 580 1274 738920! 1491 864780| 2423 1405340
4|Poussié | afelia bipendensis Fabaceae 420) 155 245 142
bipendensis Caesalpinioideae 65100 102900 59640
5 | Iroko Milicia excelsa Moraceae 480 124 59520 9 4320 25 12000
6 | Kossipo Entandrophragma candollei Meliaceae 560 162 90720 10 5600 100 56000
7|Sipo Entandrophragma utile Meliaceae 580 113 65540 192 111360! 231 133980
8 | Moabi Baïillonella toxisperma Sapotaceae 680 120 81600 38 25840 19 12920
: Fabaceae
9 | Padouk Pterocarpus soyauxii Fabioïdeae 520 1846 959920 1568 815360 2112 1098240
10 | Pao Rosa | Bobgunia fistuloides Fabaceac 420) 121 151 185
Fabioideae 50820 63420 77700
11 | Tali Erythrophleum ivorense Fabaceae 620| 1466 948 1651
Caesalpinioideae 908920 587760 1023620
12 | Bossé clair | Guarea cedrata Meliaceae 480 33 15840 5 2400 108 51840
13 | Mukulungu | Autranella congolensis Sapotaceae 800 6 4800 3 2400 6 4800
;: Fabaceae
14 | Okan Cylicodiscus gabunensis Mimosoideae 520 1883 979160 1233 641160 1528 794560
A : Fabaceae
15 | Wengé Millettia laurentii Fabioïdeae 480 552 264960 1189 570720 645 309600
TOTAL 8073 4401220 7309 3918320 9215 5061420

(Géospatial Technology Group Congo SARL Page 83
Ce tableau montre une augmentation du nombre d’arbres abattus d’une année à une autre,
c’est-à-dire une augmentation de la production grumière. Cette augmentation a pour
conséquence une augmentation de la superficie impactée par l’abattage. En 2012 la superficie
impactée était de 440,12 ha pour 8073 arbres abattus, en 2013, elle est de 391,83 ha pour
7073 et de 506,14 ha en 2014 pour 9215 arbres abattus.

Le total de la superficie impactée par l’abattage pour les trois années consécutives est 1338,09
ha, soit 0,24% de la superficie totale de l’'UFA Jua- Ikié.

6-3-7- Débusquage et débardage

Le débardage provoque des dégâts sur les écosystèmes forestiers par destruction de la
végétation sur les pistes de débardage et les dégâts ou blessures occasionnés (par arrachage
d’écorce) sur les arbres en bordure de piste, dont certains pourraient constituer des tiges
d’avenir des essences commerciales. Cet impact est d’autant plus important lorsque le réseau
de piste de débardage n’est pas optimisé (en termes de distance parcourue par les engins) et
que les arbres à préserver (tiges d’avenir et semenciers) ne sont pas marqués.

Les étapes de débusquage et débardage peuvent également occasionner des pertes en bois
valorisable, dans le cas de l’oubli d’arbres ou de grumes en forêt.

Le débusquage/débardage modifie également la structure du sol, la création des pistes et des
parcs et la circulation des engins entrainant compactage, orniérage, lessivage et scalpage des
sols. Dans les cas de pente forte, il existe un risque d’érosion et une possibilité de blocage
temporaire de la recolonisation par la végétation.

Le débardage peut également entraîner un impact sur l’hydrologie des écosystèmes,
notamment par l’érosion engendrée ou le franchissement des rivières. De plus, des fuites ou
pertes de carburant durant le remplissage des engins peut impacter la qualité des eaux de
surfaces ou souterraines.

Par ailleurs, les déchets solides et non toxiques, en particulier les déchets métalliques (câbles,
chaînes de bull, galets, pièces diverses) ont un impact négatif sur l’environnement s’ils sont
abandonnés en bord de route, sur les parcs ou en forêt.

La durée de l’impact de débardage et du débusquage est réduite dans le temps car les pistes de
débardage sont aussitôt colonisées par la végétation secondaire au bout de deux ou trois ans.
Le tableau 24 montre que la superficie impactée par le débardage représente 0,013% de la
superficie totale de l’UFA Jua-Ikié.

6-3-7- Construction et utilisation des parcs à bois
L'impact sur la végétation de cette activité, par la destruction d’arbres, est important mais très
localisé.

(Géospatial Technology Group Congo SARL Page 84
Au niveau des parcs à bois, les sols peuvent également être compactés lors des terrassements
et s’éroder si la pente est importante.

La mesure des dimensions des parcs forêt
(photo, 7) a montré une grande variation des
superficies de ces parcs. Pour estimer la
superficie forestière moyenne impactée par
l’ouverture des parcs, nous avons utilisé les
estimations de Koubouana (2008) selon
lesquelles qu’il faut en moyenne 0,007 ha de
parc pour un arbre abattu. Connaissant le
nombre d’arbres abattus dans les VMA 2012,
2013 et 2014, nous avons calculé la superficie
moyenne forestière impactée par l’ouverture des
parcs forêt (tableau 25).

Tableau 25 : Superficies forestière impactées par l'ouverture des parcs forêt

Superficie moyenne du parc Nombre d'arbres abattus Superficie totale des
pour 1 arbre) parcs forêt
Année
2012 0,007 8073 56,511
2013 0,007 7309 51,163
2014 0,007 9215 64,505
Total 0,007 24597 172,179
Ce tableau montre que la superficie forestière impactée par l’installation des parcs forêt est de
172,179 ha pour l’ensemble des VMA 2012, 2013 et 2014, soit 0,031% de 1 superficie totale

de l’UFA Jua-Ikié.
6-3-8- Abandon d'arbres en forêt

Les enquêtes menées dans le chantier forestier nous ont permis d’observer des cas d’abandon
d’arbres abattus en forêt. Ces abandons sont généralement dus au manque de précision dans
l’identification des essences à abattre. Il a été rencontré quelques cas de confusions suivantes :
les arbres de Beilschmedia obscura (Kanda) abattu à la place de Guarea cedrata (Bossé) ou
de Pachyelasma tessmannii (Faux Tali u Mékogo) abattus à la place d’Erythrophleum
ivorense (Tali). Dans d’autres cas, les arbres abattus par confusion sont transportés jusqu’au
parc à grumes à Cabosse, sont souvent déclassés et entassés dans un coin du parc sans une
perspective d’utilisation.

(Géospatial Technology Group Congo SARL Page 85
6-3-9- Aménagement du site (base-vie, unités de transformation et parcs à
bois)

L'installation de la base-vie de Cabosse a nécessité l’ouverture de la forêt sur 39,29 ha. Dans
cette superficie forestière impactée ont été installés les bureaux de la SEFYD, les habitations
de la direction de la société, les services administratifs déconcentrés, l’unité de transformation
En plus de cette base-vie de Cabosse, il faut
noter aussi la base-vie du service de l’exploitation, située à environ 3 km de Souanké avec
2,55 ha et la base-vie avancée des travailleurs de l’exploitation située à quarantaine de
kilomètres de Souanké avec 3 ha.

industrielle et les habitations des travailleurs

6-4- Évaluation des impacts dans l'UFA JUA-IKIE

L'évaluation des impacts en combinant les paramètres d’évaluation montre le résultat
consigné dans le tableau 26.

Tableau 26 : Gravité et potentiel d'atténuation des impacts dans l’UFA Jua-Ikié

Milieu E |o |Rr |rF |G |A
Activités Impact 1/5
eee P 15 |y5 {15 |y5 | no | 10
Végétation 21, Destruction de le, à hhh
1, Matérialisation des limites végétation
Faune 1,2, Chasse 1 1 |2 2 |3
Végétation 21, Destruction de la], a hhh
2, Inventaire d'aménagement végétation
Faune 2,2, Chasse 1 1 2 2 |1
Végétation 31 Destruction de la], à D hi
3, Inventaire d'exploitation végétation
Faune 3,2, Chasse 1 2 |2 |2 |4
4,1, Destruction de la
Végétation végétation / ouverture de la | 4 2 |4a |4 |3
canopée
4,2, Érosion si pente forte |1 1 1 1 1
Sol 4,3, Perturbation du sol lors | 1 D a |
4, Ouverture et construction des terrassements
des rout
es routes 4,4, Trouble/ sédimentation
Eau 2 1 [a 3 5
par ouvrage d'art inadapté
F -
aune/ 2,5,  Fragmentation des], 2 La la la
paysage habitats
Faune 4,6, Chasse 3 a |s |a |5
Végétation 5,1, Destruction d'arbres 5 1 |s |a 1
5, Carrière
Sol 5,2, Érosion 1 1 1 1 1
61, Destruction des autres |, > hi ht
arbres
6, Abattage Végétation 62,  Envahissement des
trouées par les Marantacées
1 1 1 1 1
ou absence de
recolonisation végétale

(Géospatial Technology Group Congo SARL Page 86
Milieu

E
Activités Impact 1/5
concerné 15
Eau/faune 63, Obstruction des cours! |,
aquatique d'eau par les arbres abattus
Végétation [9 Perte de bois lors de, |;
l'abattage
Faune 6,5, Nuisances sonores 2 {1
6,6, Disparition des espèces|, |,
«déterminantes»
67, Réduction des
Végétation [populations des essences|3  |3
commercialisables
6,8, Abandon d'arbres en
A 2 1
forêt
7,1, Destruction d'arbres et
dégâts aux tiges d'avenir des|3  |1
Végétation essences commercialisables
7,2,  Gaspilage des
7 1 1
ressources par oubli d'arbres
é é 7,3, Érosion si sol t
7, Débusquage et débardage 73, Érosion si sol en pente | jet (
sol forte
7,4, Compactage 2 {1
7,5, Troubles/ sédimentation
Eau par érosion oul1 |1
franchissement des rivières
Végétation [8,1 Destruction d'arbres [3 |1
8, Construction et utilisation 8,2, Érosion si sol en pente .
she Sans objet (
des parcs à bois sol forte
8,3, Compactage 2 {1
Sol
tar 9,1, Contamination de sol [4 |1
Végétation
9, Traitement des grumes —
Eau / Faune 9,2, . Contamination / n 1
Pollution des eaux
10,1, Contamination des
Eau rivières par des rejets d'eau[3  |1
usée polluées
10,2, Pollution par une
mauvaise gestion des
Eau /Sol déchets ménagers et[> |
10, Base-vie pit PTT
Eau 10,5, Eau trouble suite & la objet (moins fréquent dans l'UFA)
l'érosion
Sol 10,4, Érosion Sans objet (moins fréquent dans l'UFA)
10,5, Défrichement pour
Végétation [construction de la basexvie|4  |1
et pratique de l'agriculture
111, Pollution par une
11, Entretien mécanique Sol / Eau mauvaise gestion des|3 |1
déchets
12, Transport de carburant et 121, Pollution par
de produits chimiques Sol / Eau déversement accidentel 3 |1
13, Tous transports Air / Climat | 13,1, Émission de CO2 1 1

(Géospatial Technology Group Congo SARL

Page 87
Milieu

implantation

e [no |r |r |e |a
Activités Impact 1/5
ane Pi 1 |ys |ys |s |7s | no | A0
14,1, Émission de COrpares |, |, |, |, |
moteurs thermiques
14,2, Émission de CO; et des
ee particules lors du brülage|2 {1 |1 |1 |s
Air/ Climat | des déchets
14,3, Émission de COz et de
poussières par circulation[2 [1 |1 |1 |5
des engins
12,4, Nuisances sonores par
Faune le fonctionnement  des|1  |1 |1 |1 |1
machines
14, Transformation 14,5, Perturbation du bon
écoulement et pollution par|, |, |, |, |,
Eau / Faune[une mauvaise gestion des
aquatique [déchets
146, Ruissellement des, |, | |, |S
produits chimiques
Sol 147, Ruissellement des, |, | |, |,
produits chimiques
14,8, Atteint
Paysage einte au paysage 3 2 |2 2 |3
naturel
14,9, Déforestati
Végétation étorestation pour |, 2 2 |3

L'analyse synthétique

évidence les points les plus importants à traiter par la SEFYD.

es impacts présentée dans le tab

eau suivant permet de mettre

(Géospatial Technology Group Congo SARL

Page 88
CHAPITRE 7 : SYNTHESE ET PLAN DE GESTION DES IMPACTS

7-1- SYNTHESE DES IMPACTS

Le tableau d’évaluation des impacts (tableau 27) a permis de hiérarchiser les impacts suivant
leur gravité et d’apprécier les possibilités d’atténuation de ces impacts. De ce tableau, il est
possible de hiérarchiser les activités pour chaque impact, selon la gravité et le potentiel
d’atténuation comme l’a fait le PAGEF (2013) de la manière suivante :

- Rouge : gravité de l’impact et potentiel d’atténuation non négligeables,
- Orange : gravité de l’impact ou potentiel d'atténuation limité,
- Vert : gravité de l’impact gravité et potentiel d’atténuation limités.

Tableau 27 : Synthèse des impacts

Activités correspondantes, par ordre d’enjeu décroissant, en

N° |Impact fonction de la gravité de l’impact et du potentiel d’atténuation

Composantes abiotiques

- Circulation des engins
Pollution de l’air (fumées, |. Brûlage des déchets
particules, etc.)

- Transports de tous types

- Transformation (ruissellement de produits chimiques)
- Gestion des déchets ménagers et hospitaliers
- Entretien mécanique

Pollution et contamination |- Transport de carburant et de produit chimique (déversement
des eaux et du sol accidentel)

- Traitement des grumes
- Gestion des déchets de l’activité de transformation

- Rejets des eaux usées

- Ouverture/construction des routes (ouvrages de franchissement
inadaptés)
Perturbation du régime

ï - Abattage (obstruction des cours d’eau)
d’écoulement des eaux

- Gestion des déchets de l’activité de transformation

- Débardage et débusquage

: - Construction des routes (terrassements
Perturbation des ( )

4 propriétés physiques du  |- Débusquage et débardage (compactage)

sol et érosion : die Spa
- Construction et utilisation des parcs à bois

(Géospatial Technology Group Congo SARL Page 89

Activités correspondantes, par ordre d’enjeu décroissant, en

N° [Impact : ue A n a :
P fonction de la gravité de l’impact et du potentiel d’atténuation
- Exploitation des carrières
5 Nuisances sonores - Ensemble des activités d'exploitation et de transformation

Composantes biotiques

Atteinte au paysage

- Construction et aménagement de la base-vie et des sites industriels

6 - Création des carrières
naturel
- Construction des routes et des parcs à bois
- Ouverture et construction des routes
Augmentation du - Inventaire d’exploitation
7 |braconnage et de la Lo .
pression de chasse - Matérialisation des limites de la concession
- Inventaire d'aménagement
Modification, destruction |” Ouverture et construction des routes
8 et fragmentation des - Abattage (destruction d’arbres et obstruction des cours d’eau)
habitats de la faune : oc
- Traitement des grumes (contamination de la faune)
k - Ensemble des opérations d’exploitation
9  |Perturbation de la faune . .
- Opérations de transformation
- Ouverture et construction des routes
- Construction des parcs à bois
- Création des carrières
- Abattage
Destruction et dégradation 2 2
10 ton er Ceg - Débusquage et débardage
de la végétation
- Construction et aménagement de la base-vie
- Matérialisation des limites
- Inventaire d'exploitation
- Inventaire d'aménagement
11 Perturbation et destruction |- Ouverture et construction des routes
des milieux sensibles - Abattage
Diminution de la diversité |- Abattage
végétale (disparition . à 22 : : :
‘8 x K sparitl - Débusquage et débardage (dégâts aux arbres d’avenir et gaspillage
12  |d’espèces, réduction des _ _ EL 7

populations des essences
commercialisables)

de la ressource en bois en cas d’oublis)

- Construction de routes

(Géospatial Technology Group Congo SARL

Page 90

Activités correspondantes, par ordre d’enjeu décroissant, en

N° [Impact fonction de la gravité de l’impact et du potentiel d’atténuation

Composantes humaines

13 |Risque d’accident - Ensemble des activités menées par l’entreprise forestière

. - Gestion des déchets de la base-vie
Risque pour la santé . . .
humaine - Ensemble des activités induisant une manipulation de produits

chimiques

14

Source : PAGEF (2013)

7-2- Mesures de gestion et d'atténuation des impacts

7-2-1- Présentation synthétique des mesures de gestion par thématique
(plan de gestion environnemental)

Le tableau 28 ci-dessous présente de façon synthétique les mesures de gestion et d’atténuation
des impacts par grandes thématiques et détaille les activités et les impacts concernés.

7-2-2- Présentation détaillée des mesures de gestion

a- Planification de l’aménagement et de l’exploitation

A la SEFYD, les opérations d’exploitation forestières sont exécutées par un Directeur
d’exploitation et se font indépendamment de la cellule d'aménagement. Aucune concertation
n’a été observée sur le terrain entre ce Directeur d’exploitation et la cellule d'aménagement de
la SEFYD. Ceci met en mal la mise en œuvre de la planification de l’exploitation, à travers
des documents de gestion sur le long terme (plan d'aménagement), moyen terme (plan de
gestion) et court terme (plan annuel d’exploitation), afin de respecter une exploitation
soutenue de la ressource forestière tout en préservant la ressource future. De plus, les
opérations d’inventaire d’exploitation sont exécutées par un chef de prospection dont ses
prospecteurs ne semblent pas maîtriser les règles d’identification des essences forestières.

La mise en œuvre concertée entre la cellule d’aménagement et le Directeur d’exploitation
devrait permettre la réalisation des documents de gestion afin d'améliorer progressivement les
pratiques d’exploitation forestière, grâce à l’acquisition de nouvelles connaissances et
méthodes de travail. Le cadre normatif défini dans ces documents (planification, délimitation
et respect des séries d'aménagement et assiettes de coupe, règles d'exploitation, mesures
environnementales et sociales) permettra de diminuer l’impact de l’exploitation forestière sur
l’environnement et d’améliorer son efficacité et sa rentabilité économique.

(Géospatial Technology Group Congo SARL Page 91

Tableau 28 : Présentation des mesures de gestion et d'atténuation des impacts par thématique

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Limiter les risques de pollution

Entretenir de façon régulière et appropriée l’ensemble des véhicules et engins de
l’entreprise (remplacement des filtres à huile, à gasoil et à air, etc.)

Pollution de l’air
Pollution et contamination des eaux et du sol

Éviter tout déversement au sol d'huiles de vidanges, de gasoil et de produit
chimique (les récupérer dans des récipients étanches) et prévoir une procédure de
récupération en cas de déversement accidentel

Récupérer et stocker, détruire ou évacuer vers des centres de traitement
appropriés tous les déchets produits (huiles usées, filtres à huile, à gasoil et à air,
batteries usagées, etc.)

Aménager des aires de stockage des hydrocarbures et d’entretien des véhicules
dans les bases-vies et les sites industriels

Établir dans les contrats d’approvisionnement avec les fournisseurs d’huiles une
clause de récupération, traitement ou recyclage

Proscrire tout nettoyage dans les cours d’eau de récipients ou matériels ayant
contenu des produits toxiques

Détourner les eaux des fossés de drainage vers une zone de végétation située à
une distance minimale de 30 m d’un cours d’eau

Prendre les précautions nécessaires pour éviter le déversement au sol des
produits de traitement des grumes

Pollution et contamination des eaux et du sol
Perturbation et destruction des milieux sensibles
Risque pour la santé humaine

Toutes les activités de
transport, d’entretien, de
gestion des déchets et
d'aménagement des bases-
vies et des sites industriels

Gestion des base-vies et
des sites industriels

Traitement des grumes

Limiter la vitesse des engins (à inscrire dans le règlement intérieur)

Arroser la route dans les zones de travaux, notamment dans les agglomérations et
par temps sec

Pollution de l’air
Risque d’accident
Risque pour la santé humaine

Toutes les activités de
transport

(Géospatial Technology Group Congo SARL

Page 92

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Limiter la dégradation et la destruction des milieux sensibles, l'érosion et la perturbation des propriétés physiques du sol et de l’écoulement des eaux

Prévoir un réseau routier adapté limitant l'impact sur les zones sensibles

Assurer un bon drainage des eaux, notamment en amont des zones relativement
plates

Construction des routes et des ouvrages hydrauliques, de préférence pendant les
saisons sèches

Éviter la traversée des zones s

nsibles lors des opérations de débardage

Décaper la terre végétale de toute son épaisseur sur les sites à usage temporaire, et
procéder à sa mise en dépôt provisoire (respecter les distances minimales par
rapport aux plans d’eau préconisées par la FAO)

Perturbation des propriétés physiques
du sol et érosion

Perturbation et destruction des milieux
sensibles

Perturbation du régime d'écoulement
des eaux

Construction de routes

Débardage / débusquage

Construction et utilisation des
parcs à bois
Ouverture des carrières

Éviter l'abattage d’arbres susceptibles d’obstruer les cours d’eau (ou, le cas échéant,
évacuer les arbres et branchages perturbant l’écoulement des eaux)

Construire des ouvrages de franchissements adaptés (ponts, ponceaux et buses ne
modifiant par l’écoulement des eaux)

Éviter la mise en dépôt des matériaux de construction à proximité des cours d’eau
(distance minimale de 30 m)

Respecter les distances minimales ou zones tampons préconisées par la FAO autour
des écosystèmes fragiles tels que baïs, eyangas, plans d’eau, etc,

Perturbation et destruction des milieux
sensibles

Perturbation du régime d’écoulement
des eaux

Modification, destruction et
fragmentation des habitats de la faune

Débardage / débusquage

Construction de routes

Construction de routes
Aménagement des base:
des sites industriels

Toutes les activités d’exploitation

Stabiliser, voire revégétaliser, les talus des remblais

Perturbation des propriétés physiques
du sol et érosion
Atteinte au paysage naturel

Construction des routes, des parcs
à bois et des bases-vies

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Limiter la destruction et la dégradation de la végétation et optimiser la valorisation de la ressource

Former les équipes d’abattage aux pratiques d’abattage directionnel et
d’exploitation forestière à impact réduit (EFIR)

Destruction et dégradation de la végétation
Diminution de la diversité végétale

Abattage

(Géospatial Technology Group Congo SARL

Page 93

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Former les équipes des prospecteurs pour une meilleure identification des
essences à exploiter

Optimiser le réseau de piste de débardage de façon à minimiser les
distances parcourues

Marquer les arbres à protéger (tiges d’avenir et semenciers)

Risque d’accident

Inventaire d’exploitation

Débardage / débusquage

Préserver et protéger les espèces menacées, rares ou en danger par la
définition de mesures adéquats dans le Plan d'aménagement

Élargir le nombre d’essences exploitées, promouvoir l’utilisation de
nouvelles essences et améliorer les coefficients d’utilisation des bois de
façon à diminuer la pression sur les essences couramment exploitées

Optimiser la valorisation de la ressource en bois sur l’emprise de la route

Diminution de la diversité végétale

Toutes les activités
d'exploitation

Toutes les activités
d’exploitation et de
transformation

Construction de routes

Limiter les surfaces défrichées au strict nécessaire et l'emprise des routes
principales à 33 m au maximum (soit 8 m de largeur de chaussé et 12,5 m
de part et d’autre pour son éclairage)

Destruction et dégradation de la végétation
Diminution de la diversité végétale

Perturbation des propriétés physiques du sol et érosion
Modification, destruction et fragmentation des habitats
de la faune

Atteinte au paysage naturel

Construction et utilisation des
parcs à bois

Construction des routes
Aménagement des bases-vies
et des sites industriels
Ouverture des carrières

Revégétaliser et restaurer les carrières une fois leur exploitation achevée

Destruction et dégradation de la végétation
Perturbation des propriétés physiques du sol

Exploitation des carrières

Sensibiliser les populations riveraines aux bonnes pratiques agricoles afin
de limiter les défrichements

Destruction et dégradation de la végétation
Diminution de la diversité végétale

Modification, destruction et fragmentation des habitats
de la faune

Activité transversale

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Limiter le braconnage et la pression de chasse

Inclure dans le règlement intérieur les interdictions du transport de gibier, des braconniers et
des moyens de chasse, et les sanctions en cas de non-respect de ces dispositions

Augmentation du braconnage et de la
pression de chasse

Toutes les activités de
transport

(Géospatial Technology Group Congo SARL

Page 94

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Mettre en place et rendre fonctionnelle, en concertation avec l’ Administration forestière, une
unité de surveillance et de lutte anti-braconnage (USLAB)

Créer un économat assurant la vente de viande et de poisson à prix coûtant, afin d’offrir une
alternative à la consommation de viande de chasse

Appuyer les populations locales à la pratique de l’élevage par l’octroi de micro-crédits

Toutes

Activités transversales

Fermer les bretelles après l’exploitation d’une assiette annuelle de coupe par l’abattage
d’arbres et/ou création de fossés

Augmentation du braconnage et de la
pression de chasse

Modification, destruction et
fragmentation des habitats de la faune

Ensemble des activités
d’exploitation

Limiter la fragmentation des habitats et le dérangement de la faune

Mettre en place des ponts de canopée réguliers au-dessus du réseau routier

Prévoir dans le Plan d’aménagement des corridors entre les milieux sensibles soustraits à
l’exploitation

Modification, destruction et
fragmentation des habitats de la faune

Construction de routes

Organiser le chantier d'exploitation de façon à maintenir des zones de quiétude pour la faune
et à permettre à celle-ci de quitter les zones de forte activité pour y revenir une fois
l’exploitation achevée

Dérangement de la faune

Ensemble des activités
d’exploitation

Limiter les risques d’accident du travail et d’atteinte à la santé humaine

Distribuer des équipements de protection individuels (EPI) adaptés à chaque poste de travail
(bottes, gants, casques, masques anti-poussières, casques de protection anti-bruit, etc.) et
sensibiliser les travailleurs à leur port

Adopter un programme de formation des travailleurs adapté permettant l’assimilation des
bonnes pratiques

Réaliser une étude des risques pour chaque poste de travail et former les ouvriers sur les
risques d’accidents et leurs conséquences

Risque d’accident
Risque pour la santé humaine

Toutes

Gestion du personnel

Interdire toute réutilisation du plomb des batteries usagées pour la fabrication des boules de
câbles pour le débardage et le débusquage

Risque pour la santé humaine

Activités d’entretien
Débardage /
débusquage

(Géospatial Technology Group Congo SARL

Page 95

Mesures d’atténuation des impacts

Impacts concernés

Activités concernées

Accorder des visites médicales aux employés étant en contact régulier avec des produits
toxiques

Mettre en place un système de suivi des accidents du travail

Construire des dos d’ânes et installer des panneaux de signalisation à l’entrée et à la sortie des
villages et à proximité des zones dangereuses

Limiter la vitesse des véhicules lors de la traversée des agglomérations et des villages

Sensibiliser les riverains et les transporteurs sur les risques liés à la vitesse sur la route

Risque d’accidents

Gestion du personnel

Construction des routes

Toutes les activités de
transport

Limiter, de manière transversale, les impacts des activités de l’entreprise sur l’environnement

Produire les documents de gestion (plan d'aménagement, plan de gestion et plan annuel
d’opération) exigés par la règlementation selon les Directives nationales d'aménagement

Veiller à l’intégration des mesures EFIR dans les documents de gestion et à leur bonne
application (ce qui implique la mise en place d’un système de suivi et d'évaluation des

opérations d’exploitation) Tous

Produire une étude d’impact sur l’environnement en cas de réalisation de constructions ou
d'installations pouvant porter atteinte à la sauvegarde des espaces naturels et des paysages

Se doter des moyens humains et matériels suffisants pour assurer la mise en œuvre des
mesures de gestion et d’atténuation des impacts

Toutes

Gestion du personnel

Source : PAGEF, 2013

(Géospatial Technology Group Congo SARL Page 96

Conformément à l’article 24 du décret 2002-437 fixant les conditions de gestion et
d'utilisation des forêts, le Plan d'aménagement délimite au sein de l’UFA des séries
d'aménagement, définies dans les directives nationales d’aménagement durable des forêts
naturelles du Congo (CNIAF, 2004), et dont le contenu et les modalités de gestion seront
précisés dans les différents documents de gestion. Les cinq séries ainsi définies sont :

- la e de production ;
rie de conservation ;

- la
- la série de protection ;

- la série de développement communautaire ;
- la série de recherche.

b- Mesures applicables à la série de production (liées aux activités
d'exploitation)

Nous présentons ici quelques défauts observés sur le terrain dans la série de production et des
propositions de pistes pour y remédier.

Les mauvaises identifications des essences pendant les inventaires d’exploitation sont à
l’origine des abandons d’arbres en forêts après abattage. En plus il n’y a aucun système de
géoréférencement des essences inventoriées. Ces impacts négatifs peuvent facilement être
corrigés par une meilleure coordination des activités. La SEFYD dispose d’une cellule
d'aménagement qui possède des bonnes équipes de prospection qui ont exécuté les travaux
d’inventaire d'aménagement. Elle dispose en plus d’un système d’information géographique
capable de produire des cartes précises avec une disposition précise des arbres recensés pour
l’exploitation. Si la SEFYD veut maintenir ce système d’exploitation, elle devra mettre en
place un système de contrôle des inventaires d’exploitation et créer au sein de la cellule
d'aménagement une équipe de contrôle post exploitation. L’équipe de contrôle pré
exploitation devra s’assurer de la bonne identification des essences et l’équipe de contrôle
post exploitation devra s’assurer non seulement de la reconnaissance des essences abattues,
mais aussi de l’application des règles en matière de débusquage et de débardage.

Un programme de mise en œuvre d’une exploitation forestière à impact réduit (EFIR) sur les
l’ensemble des activités d’exploitation devrait permettre à la SEFYD d’atténuer leur impact
sur l’environnement. Le PAGEF (2013) a rappelé ci-dessous les principales règles d’EFIR à
mettre en œuvre par activité.

c- Réseau routier

La planification du réseau routier doit chercher à minimiser l’impact de l’ouverture des routes
sur l’hydrologie et les zones sensibles (milieux marécageux et humides notamment).

(Géospatial Technology Group Congo SARL Page 97
Un tracé prévisionnel indicatif du réseau routier principal sera proposé dans le Plan
d'aménagement. Les routes secondaires doivent être tracées après l’inventaire d’exploitation
en fonction de la densité d’arbres exploitables, de la distance optimale de débardage et des
caractéristiques du milieu.

Les routes doivent être ouvertes le plus tôt possible avant l’exploitation afin de permettre au
sol de se stabiliser,

La largeur des routes doit être optimisée, tout en tenant compte de la nécessité de
l’ensoleillement pour assurer un bon assèchement après la pluie. La surface totale affectée par
les routes peut être limitée par la réduction de leur emprise totale et de l’utilisation du
bulldozer. L'ouverture de la bande d’ensoleillement se fera au maximum par abattage des
arbres à la scie à chaîne et se limitera à l’abattage des arbres projetant de l’ombre sur la bande
de roulement aux heures chaudes de la journée. Les dimensions règlementaires maximales
(33m pour une route principale d’exploitation, 26 m pour les routes secondaires
d’exploitation) doivent évidemment être respectées.

En raison de l’intensité de leur activité, les opérations d’entretiens des routes principales
doivent être régulières.

Les traversées de cours d’eau se feront préférentiellement par des ponts, et de manière à ne
pas surélever le niveau d’écoulement de l’eau et/ou occasionner une inondation de la forêt en
amont du franchissement.

D'une manière générale, les pratiques EFIR recommandées par le code de la FAO concernant
la planification et la réalisation du réseau routier et des ouvrages de franchissement des cours
d'eau sont :

“Planifier un tracé routier respectant les zones protégées et évitant autant que possible
les zones sensibles et les arbres patrimoniaux ;

"Favoriser l'emplacement de la route sur les crêtes en terrain facile ou moyennement
accidenté afin de faciliter le drainage et le débardage vers le haut ;

“__ Préférer l'emploi de la pelle hydraulique sur chenilles à celui du tracteur à chenilles
pour le terrassement des routes en profil déblai-remblai, afin de réduire le volume du
déblai et le risque d'érosion et d'éboulement ;

= Éviter de déverser de la terre dans les cours d'eau :

“Limiter autant que possible la largeur de l'ensoleillement d'une route en fonction de sa
catégorie, son exposition et du type de sol formant la plate-forme ;

“ Maintenir des ponts de canopée et ouvrir les andains latéraux de terrassement à
intervalles réguliers, afin de permettre le passage de certaines espèces de singes et du
gibier ;

"Construire et maintenir des structures de drainage appropriées pour collecter et
évacuer l'eau tout en évitant la dégradation des couches constitutives de la chaussée,
l'érosion des talus et l'apport de sédiments aux cours d'eau ;

(Géospatial Technology Group Congo SARL Page 98
"Éviter les perturbations de la végétation des rives des cours d'eau, des zones tampon,
des berges et du lit de la rivière, lors des travaux de construction ;

"_ Évacuer tous les débris végétaux de la zone tampon et les enterrer dans des fosses ou
remblai

d- Inventaire d’exploitation

L’inventaire d’exploitation est un inventaire en plein (100 %) de tous les arbres exploitables
et doit être réalisé au plus tard au cours de l’année précédant l’exploitation. Les éléments les
plus importants à relever sont :
“La position précise de chaque arbre exploitable sur une carte ;
“la position des arbres à protéger (tiges d’avenir, arbres patrimoniaux et semenciers) ;
“la délimitation des zones sensibles à préserver (sources d’eau, marécages, étangs,
zones de forte pente, etc).

La SEFYD dispose d’un personnel qualifié capable d’exécuter les dispositions prévues par
l’EFIR en matière d’inventaire d’exploitation.

e- Pistage

Le pistage a pour but de valider le choix des arbres exploitables et de matérialiser les pistes de
débardage (par le tracé de layons et un marquage à la peinture). Le marquage des tiges
d’avenir est également effectué au cours de cette opération. Le réseau de débardage doit être
défini de façon à minimiser les distances parcourues et réduire ainsi son impact sur
l’écosystème. Le plus souvent, en terrain plat, le réseau optimal suit une configuration en

arête de poisson.

Ce réseau de débardage peut être planifié sur une carte d’exploitation élaborée à partir des
données de la prospection. Les données relatives à la richesse de la zone, aux pentes et aux
types de sols devront être prises en compte.

f- Abattage

Un abattage contrôlé doit être appliqué, de façon à :
“maximiser la sécurité de l’équipe d’abattage ;
“obtenir un taux de récupération plus élevé (éviter les pertes lors du tronçonnage et
limiter les casses et roulures) ;
“diminuer autant que possible les dégâts au peuplement restant.

Lorsque cela est possible et ne remet pas en cause leur sécurité, les abatteurs doivent chercher
à éviter les arbres d’avenir situés à proximité de l’arbre à abattre. L’abatteur doit également
éviter de faire chuter les arbres dans le lit d’un cours d’eau ou dans un marécage. Les règles

(Géospatial Technology Group Congo SARL Page 99
de sécurité édictées doivent être respectées (port de casque et de gants, interdiction de
présence d’autres personnes que l’équipe d’abattage à proximité, etc.).

g- Débardage et débusquage

Le débusquage devra être effectué de façon à occasionner le moins de dégâts possibles au
peuplement résiduel, Une formation des conducteurs peut ainsi s’avérer nécessaire pour
minimiser la surface de débusquage.

La planification de l’exploitation (inventaire d’exploitation et pistage) permet d’optimiser le
tracé des pistes de débardage. Le débardage doit suivre ce tracé optimal, sauf lorsque
certaines conditions locales imprévues imposent une déviation.

Une attention particulière doit être portée au débardage et au débusquage en cas de fortes
pluies et sur des sols mouillés pour éviter une dégradation excessive du sol (création
d’ornières, compactage).

Les préconisations suivantes peuvent être formulées :

“Les pistes de débardage seront ouvertes de façon à ce que leur pente ne dépasse pas
40 %, Sur les pistes en forte pente, des mesures spéciales seront prises pour limiter
l'érosion (scarification du sol, maintien de rémanents au sol, etc.) ;

“Les layons de pistage doivent toujours être suivis, et les déviations inutiles et
raccourcis évités, Toutes les pistes doivent être justifiées et ouvertes sur une distance
maximale d’environ 1 000 mètres ;

“Les engins de débusquage et débardage ne doivent pas pénétrer à l’intérieur des zones
sensibles ou dans les zones tampons (marigots, étangs, baïs, zone à forte pente,
ravines, zone d’affleurements rocheux, marécages) ;

"La traversée d’un cours d’eau se fera le plus possible perpendiculairement à celui-ci,
en évitant l’ouverture de pistes parallèles à celui-ci, En cas de besoin, des buses seront
construites, puis détruites après le passage de l’exploitation ;

“ Les engins de débardeurs et débusquage éviteront de blesser les arbres situés en
bordure des pistes de débardage, en particulier ceux marqués lors du pistage.

h- Création des parcs à grumes et carrières

Il a été observé dans l’UFA Jua-Ikié une disposition anarchique des parcs forêts dont certains
ont des dimensions excessives. Il faut en général 0,007 ha de parc pour un arbre abattu, soit
selon la richesse des parcelles d’exploitation, il faut au minimum un parc à grumes pour cinq
parcelles. Les règles EFIR recommandent que l’emplacement des parcs à grumes doit être
optimisé en fonction des besoins de capacité de stockage, de la topographie, de
l’hydrographie et du type de sol. Leur emprise au sol doit être minimisée, et leur réalisation

(Géospatial Technology Group Congo SARL Page 100
effectuée de manière à assurer un bon drainage et à limiter les phénomènes d’érosion (pente
légère et ouverture à distance suffisante des cours d’eau).

Les perturbations des propriétés du sol engendrées par l’ouverture des carrières ont une
longue durée et peuvent persister au-delà de la période d’exploitation si certaines mesures ne
sont pas appliquées. Les mesures d’atténuation consistent à décaper la terre végétale sur toute
son épaisseur sur le site de la carrière de latérite et de procéder à sa mise en dépôt provisoire.
Le choix de sites de dépôt doit respecter les distances minimales prescrites par rapport aux
plans d'eau. Une fois leur exploitation achevée, les carrières abandonnées doivent ensuite être
réhabilitées.

i- Restrictions d'exploitation et protection des zones sensibles

Des mesures de protection des milieux sensibles et définissant des restrictions d’exploitation
pourront être définies au cas par cas dans les différents documents de gestion.

Bien que le Code forestier suggère que les zones sensibles doivent être protégées contre
l'exploitation forestière, il ne fixe pas de limite quant au degré de pente qui serait considéré
comme trop important. En revanche, le code régional EFIR (FAO, 2003) suggère qu'aucune
pente supérieure à 45 % ne devrait être soumise à l'exploitation forestière. Cette limite est
recommandée comme une mesure générale à considérer dans la délimitation des séries de
l'UFA. Les zones de montagne, où une grande partie des surfaces peut comporter des pentes
de plus de 45 %, devraient ainsi être systématiquement intégrées dans la série de protection.

Des mesures spéciales pourront également être prises afin de favoriser la reconstitution, la
régénération et la conservation de la structure générale de la forêt, de façon à garantir la
durabilité de la ressource. Cela peut prendre la forme, par exemple, d’un seuil de prélèvement

maximal défini en volume et/ou en effectif par hectare.

j- Formation et appui au personnel

La planification des activités suivantes est recommandée :

— Formation des abatteurs à l’abattage contrôlé ;

— Mission d’assistance à l’application des techniques EFIR ;

— Application d’une procédure d’inventaire d’exploitation et de saisie et traitement des
données de prospection permettant l’intégration facile des informations dans une base
de données géolocalisée ;

— Application d’une procédure de suivi des flux et de la production de grumes
(traçabilité), afin d'optimiser l’utilisation de la ressource et de suivre les flux des
produits tout au long de la chaîne d’approvisionnement, ce qui permet de justifier leur
conformité avec la législation forestière.

(Géospatial Technology Group Congo SARL Page 101
k- Mesures de prévention de la pollution

Ces mesures comprennent l’ensemble des précautions à prendre et des actions à mener pour
prévenir la pollution par des produits chimiques et les déchets solides sur l’environnement.
Elles doivent permettre d’agir sur la politique de gestion des déchets de manière quantitative
(diminuer les volumes) et/ou qualitative (éviter les déchets dangereux), aux différentes étapes
de production des déchets.

La gestion des déchets les plus nocifs (filtres à huile et à gasoil, batteries, produits de
traitement des grumes, huiles usagées.) doit faire l’objet d’une procédure spécifique telle
que précisée à l’article 55 de la loi sur la protection de l’environnement :

« Tout exploitant d'un site ou d'une installation où sont gérés des déchets industriels
dangereux ou d'autres déchets de même nature doit :

- surveiller les effets de ses activités sur l'Environnement et communiquer tous les
trimestres ou sur demande expresse de l'Administration Chargée de l'Environnement, les
résultats de cette surveillance ;

- veiller à ce que la protection des sites ou des installations soit poursuivie en cas
d'abandon ou de fermeture ;

- tenir un registre exact et précis sur les renseignements utiles concernant ces déchets, y
compris leur qualité, leurs caractéristiques physiques et chimiques ».

Aussi, les déchets dangereux doivent faire l’objet de traçabilité par l’entreprise.

I- Limitation de la pollution chimique

Pour prévenir la pollution des sols, des eaux de surfaces et des eaux souterraines, les mesures
environnementales préconisées consistent à :
"aménager des aires de stockage des hydrocarbures et d’entretien des véhicules et
engins ;
"récupérer les huiles usées ;
"récupérer les filtres à huile dans des récipients étanches ;
“prendre des précautions lors du traitement du bois pour que les produits ne se
déversent pas au sol ;
“inclure une clause de récupération dans le contrat d'approvisionnement liant
l’entreprise au fournisseur pour le traitement ou le recyclage des huiles ;
“détourner les eaux des fossés de drainage vers une fosse de décantation, ou à défaut
vers une zone de végétation située à une distance minimale d’un cours d’eau
préconisée par le Code régional d'exploitation forestière à faible impact dans les forêts
denses.

(Géospatial Technology Group Congo SARL Page 102
m- Gestion des déchets solides

Les déchets liés aux activités de la société doivent faire l’objet d’un mode de gestion
compatible avec la protection de l’environnement. Il s’agit notamment pour cela d’élaborer et
de mettre en œuvre des procédures permettant d’encadrer les opérations de collecte, transport,
stockage, tri et traitements nécessaires (élimination ou recyclage).

n- Gestion de la faune sauvage

n-1- Définition d’une politique de chasse

La viande de chasse est la principale source de protéines d’origine animale au village Cabosse
en général et à la base-vie en particulier. De ce fait, la mise en place d’une politique précise
sur la chasse et la gestion de la faune va nécessiter des actions énergiques. La construction
d’un économat pourra diversifier les sources de protéines animales.

Cette politique doit fournir les règles concernant la chasse pour les employés de la société et
le transport et la vente des produits de la chasse au sein et en dehors de la concession. Ces
règles peuvent être inscrites dans le Règlement intérieur de la société ou dans un document
diffusé aux travailleurs expliquant cette politique au moment de la signature de leur contrat.

Il est recommandé de préciser, dans la politique de chasse, que :

“la chasse est formellement réglementée dans la concession, et que ces règles doivent
être respectées ;
“la politique sera transmise aux employés et que des activités de sensibilisation seront
menées pour s'assurer de sa bonne compréhension ;
“seuls les employés titulaires d'un permis de chasse présenté à l’entreprise sont
autorisés à chasser ;
“la chasse doit avoir lieu dans une zone définie spécifiquement au sein de la concession
et à des moments précis, en dehors des heures de travail ;
“les chasseurs seront contrôlés afin de s'assurer que les produits de la chasse, les armes
utilisées et les activités pratiquées satisfont aux exigences légales ;
“le transport de chasseurs, d'armes ou de viande de brousse dans les véhicules de
entreprise est interdit ;
“la viande de chasse ne doit être ni transportée, ni vendue en dehors de la concession ;
“la politique sera appliquée à tous les sous-traitants et visiteurs de la concession ;
“des protéines animales de substitution seront fournies par l'entreprise (via un
économat) à des prix abordables,
“la politique de chasse sera appliquée par les USLAB.

(Géospatial Technology Group Congo SARL Page 103
n-2- La révision du règlement intérieur

En tant qu’employeur, la SEFYD a l'obligation d’exercer le contrôle le plus strict sur leur
personnel pour éviter que leurs travailleurs ne s’adonnent eux-mêmes ou ne participent à des
activités prohibées telles que le braconnage.

L'une des mesures les plus importantes de la lutte anti-braconnage vise à modifier les
règlements intérieurs des entreprises, en concertation avec les syndicats, de façon à y inclure
notamment :

“  L’interdiction du transport d’armes, de viande de brousse et de chasseurs dans les
véhicules de la société ;

"La définition des règles en matière de chasse applicables aux agents de la société ;

“Les sanctions liées au non-respect des mesures liées à la gestion de la faune sauvage
inscrites dans le règlement intérieur.

Il est également recommandé d’imposer aux transporteurs indépendants le respect du
règlement intérieur concernant le transport d’armes et de viande de brousse.

n-3- Contrôle des principales routes d’accès aux concessions

Le contrôle des accès aux routes est l’une des mesures qui nécessite d’être appliquée
uniformément à travers toute l’'UFA. La compagnie doit gérer et réguler l’accès des véhicules.
La loi reconnaît en revanche que la compagnie ne peut interdire l’accès à l’UFA à pied, à
l’intérieur de la zone d’usage traditionnel ou coutumier.

Pour cela, des barrières permanentes, gardées par un agent de sécurité, doivent être établies
sur toutes les routes d’accès à la concession pour empêcher efficacement l’accès de véhicules
non autorisés. Le gardien devra être habilité à refuser l’accès à la concession à un véhicule
non autorisé et à fouiller les véhicules pour vérifier qu’aucun produit issu de la chasse illégale
ne s’y trouve. Il est à noter que le débat sur le droit légal des gardiens des compagnies
forestières de confisquer des objets, particulièrement ceux saisis dans les véhicules privés,
n’est pas tranché. Les actions que le gardien devra entreprendre dans le cas d’une détection
d’activité de chasse illégale devront donc être définies clairement par la Direction de la
société d’exploitation.

En outre, le contrôle des accès implique qu’il y ait un suivi de l’efficacité de ce contrôle.
Toutefois, ce suivi n’est pas spécifiquement demandé par la loi. En revanche, pour tous les
types de certifications (ISO, FSC), les questions de gestion adaptative, et donc de suivi-
évaluation des actions, doivent être pris en compte. Il est notamment recommandé que toutes
les barrières soient régulièrement contrôlées pour vérifier leur intégrité et la performance du
gardien. Le Plan d'aménagement pourra contenir une description du processus de suivi à
mettre en place, comme par exemple :

(Géospatial Technology Group Congo SARL Page 104
“un suivi régulier (mensuel, par exemple) de la barrière ;
"une procédure pour assurer la réparation immédiate des dommages identifiés ;
“un contrôle et une analyse des entrées inscrites dans le journal de bord du gardien.

o-Clôture des routes après l’exploitation

L'accès aux routes temporaires de chaque assiette annuelle de coupe devra être fermé
définitivement après que l’administration forestière l’ait inspectée et ait accepté la fermeture
de l’AAC. Les ponts temporaires et les drains devront être retirés, Au niveau des accès à la
coupe annuelle, un fossé devra être creusé ou, à défaut, un tronc permanent et/ou une barrière
en terre positionné. Plusieurs arbres peuvent également être abattus en travers de la route.

Cela implique donc la disponibilité d'un engin pour effectuer les travaux nécessaires.

p- Contrôle des pratiques de chasse

La chasse dans les concessions forestières est réglementée par la loi 37-2008 du 28 novembre
2008 sur la faune et les aires protégées ainsi que le Code forestier.

Pour une meilleure gestion de la faune, le rapport sur l’inventaire de la faune a formulé les
recommandations suivantes :

1- Au niveau de la base vie, en accord et en collaboration avec le Ministère des Eaux
et Forêts, la mesure de gestion pouvant être prise le plus simplement possible,
consisterait à étendre les règles de chasse appliquées au Parc National Odzala-
Kokoua par le WCS. En effet, l’'UFA Jua-Ikié étant mitoyenne du Parc National
d’Odzala-Kokoua devra bénéficier de l’expérience de gestion de la faune de ce Parc.

2- Sans que la chasse soit interdite au sein de l’UFA, il est important d’y mettre en
place un programme de contrôle strict de la chasse, comprenant notamment :

a. La mise en place d’un règlement intérieur intégrant les aspects relatifs à la
chasse et contrôle de son application ;

b. Contrôle des voies d’accès à la concession ;
c. Fermeture des pistes ouvertes pour l’exploitation des vidanges de la zone ;

d. Contrôle strict de la chasse pour les employés de l’entreprise (recensement et
régularisation des armes à feu, légalisation des permis de chasse, contrôle des
véhicules, transport de viande de chasse interdit dans les véhicules de
’entreprise, ….) ;

e. Interdiction de la chasse par les employés pendant les heures de travail ;

f. Réfléchir à l'intérêt de mise en place de chasses organisées pour les
travailleurs, sur base des expériences acquises au sein d’autres entreprises, et
on un plan de ch ablement défini

e pré

(Géospatial Technology Group Congo SARL Page 105
g. Mise en place de mécanisme permettant la fourniture de protéines alternatives
à la viande de chasse ;

h. Sensibilisation des employés et populations locales aux problèmes relatifs à la
chasse et aux risques de disparition du gibier en cas de développement d’une
chasse commerciale ;

i. Interdiction de l’exploitation de viande de chasse en dehors des zones de
prélèvement (consommation locale uniquement).

q- Délimitation des zones d’usage coutumier autour des villages

La proposition de la délimitation des séries d'aménagement que nous avons proposée dans ce
travail n’est qu’indicative. Il est nécessaire que l’aménagiste chargé de l’exécution des
travaux d’aménagement puisse délimiter, avec la participation des riverains des villages situés
dans la concession.

Pour le contrôle de la pratique de la chasse dans la concession forestière, la notion de zone
d'usage coutumier (ou terroir) est particulièrement importante. Les documents de gestion
peuvent définir, pour chaque village autour de la concession, une zone de chasse coutumière
dans laquelle les villageois peuvent légalement chasser. Dans la pratique, il est recommandé
de mener ce travail par étapes, en débutant par les villages situés dans la première Unité
Forestière de Production (UFP), lors de l’élaboration des plans de gestion.

r- Approvisionnement en produits carnés provenant d’autres sources

La fourniture de sources alternatives de protéines constitue une mesure reconnue permettant
de limiter la pression de chasse dans les concessions forestières. Cela passe habituellement via
un économat destiné aux salariés des entreprises. La réussite de cette mesure est néanmoins
conditionnée par le fait que les prix de la viande alternative à la viande de chasse soient
inférieurs ou égaux aux prix de la viande de brousse.

En outre, l'entreprise doit veiller à ce que :
“il yait une certaine variété dans les types et les prix de la viande offerte ;
“_l'approvisionnement soit continu, afin d’éviter toute rupture de stock ;
“la chaîne du froid soit assurée pendant la livraison et lors du stockage sur le site.

En termes de mise en œuvre, l’entreprise peut gérer en interne son propre économat ou en
confier la gestion à un commerçant par voie contractuelle. Dans ce dernier cas, l’entreprise
doit trouver les moyens de limiter les prix, notamment pour les produits de première
nécessité. Elle peut ainsi, à titre d'exemple, assurer l’approvisionnement de l’économat ou
subventionner les coûts de transport du commerçant.

Une étude pour le projet PROGEPP (R, Malonga, comm, pers.) dans le nord du Congo a
conclu que la coupe de gros morceaux de viande en petites portions, et la vente de petites

(Géospatial Technology Group Congo SARL Page 106
quantités (pour un prix de 300 à 500 FCFA) a grandement accru l'achat de viande d'animaux
domestiques par rapport à la viande de brousse.

s- Promotion de l’agriculture

L'amélioration des systèmes traditionnels de production doit passer prioritairement par une
augmentation des rendements des cultures, comme le manioc (diffusion de boutures de
variétés améliorées) et une diversification des productions (diffusion de semences de qualité
et matériel végétal de qualité, appui-conseil). Un programme de mesures pourra être élaboré
pour améliorer ces pratiques, notamment en liaison avec les services de l’administration
chargés des actions de vulgarisation agricole.

7-2-3- Conclusion partielle

Les impacts de l’exploitation forestière touchent aussi bien la composante abiotique que la
composante biotique de l’écosystème forestier. En ce qui concerne la première composante,
les impacts sont essentiellement liés à la pollution de celle-ci c’est-à-dire liés aux pratiques et
reflexes de l’homme. L’atténuation de ces impacts est liée au changement de comportement
de l’homme.

Quant aux impacts causés sur la composante biotique, il faut souligner que nombreux d’entre
eux sont inévitables notamment sur la végétation. On ne peut pas prélever un arbre d’un
diamètre moyen d’exploitabilité admis sans qu’il y’ait des conséquences sur le couvert
forestier. Les efforts à fournir sont orientés vers la réduction des impacts en suivant les règles
de gestion.

Le tableau 29 résume le plan de gestion environnemental à exécuter pour atténuer les impacts
sur les composantes abiotique et biotiques. La budgétisation de ce plan de gestion exige que
certains paramètres comme le salaire moyen des agents en charge de la réduction d’impact
soit connu.

(Géospatial Technology Group Congo SARL Page 107
Tableau 29 : Mesures d'atténuation des impacts

Opérations Aspects Impacts Cotation Mesures d’atténuation des impacts
1/5 |E/5 |D/5 |R/5 |F/5 |G7/10
Destruction de la végétation / ouverture de - Mettre en place d’une équipe route qui devra
Végétation ic 8 / à 2 à à 3 68 Mettre en place d'une équipe route qui dev
la canopée préparer à partir d’une cartographie préalable
Sol Érosion si pente forte 1 1 1 1 1 2 et matérialiser les tracés route avant leur
erture = ouverture
Ouverture des Perturbation du sol lors des terrassements _ | 2 1 3 3 5 5,6
routes et Eau Trouble/ sédimentation par ouvrage d'art 2 1 4 3 5 6 - Superviser et contrôler la mise en œuvre des
construction des inadapté prescriptions définies par le code forestier en
infrastructures matière de construction de route
Faune, -Concevoir un modèle de rapport de
/ Fragmentation des habitats 4 2 n n 3 6,8 NCeVORr < .FapP
paysage matérialisation de tracé route et d’ouverture de
route
Faune 1,1, Destruction de la végétation 1 1 1 1 3 2,8 -Limiter le nombre de personnes dans les
Faune 1,2, Chasse 1 1 2 2 3 3,6 équipes d'inventaire au minimum, tout en
Végétation 2,1, Destruction de la végétation 1 1 1 1 1 2 garantissant la sécurité du personnel ;
Gestion forestière : | Faune 2,2, Chasse 1 1 2 2 1 2,8 -Elaborer une logistique permettant d'assurer
inventaires, Végétation 3,1, Destruction de la végétation 1 1 1 1 4 3,2 un approvisionnement régulier en nourriture
ouverture de des équipes, sans qu’ils n’aient recours à la
limites chasse,
-Ouvrir des layons sur une largeur minimale,
surtout lorsque ces layons ne sont pas appelés
à être réutilisés ‘layons de l'inventaire
d'aménagement qui peuvent être de simples
tracés) ;
Faune 3,2, Chasse 1 2 2 2 4 44 |
-Mettre en application le protocole sur les
normes d'inventaire
- mettre en place un programme de
contrôle strict de la chasse
-Mettre en place une technique moins coûteuse
d'appui à la régénération naturelle ;
(Géospatial Technology Group Congo SARL Page 108

Opérations Aspects Impacts Cotation Mesures d’atténuation des impacts
1/5 |E/5 |D/5 |R/5 |F/5 |G7/10
-Appliquer les méthodes sylvicoles pour
favoriser la régénération naturelle des essences
Végétation Destruction des autres arbres 2 2 1 1 5 24 -Former le personnel à la technique d’abattage
Envahissement des trouées par les contrôlé ;
Marantacées ou absence de recolonisation | 1 1 1 1 1 2 Mettre en place d'une équipe qui devra faire
Abattage et végétale le marquage des arbres à abattre :
u Eau/faune Obstruction des cours d’eau par les arbres
débardage aquatique abattus 2 1 2 2 3 4 -Faire les tracés des pistes de débardage
Végétation Perte de bois lors de l'abattage 1 1 1 3 1 2,8 optimisant l’activité et réduisant les
Faune Nuisances sonores 2 1 1 1 5 4 dommages sur la forêt
Végétation Disparition des sspèces «déterminants» 1 1 1 5 1 3,6 - Suivre et évaluer le respect de l'application
Végétation Réduction des populations des essences | ; 3 4 3 5 7,2 des normes prescrites
commercialisables
- Eliminer progressivement les parcs forêt en
utilisant les bordures de routes pour stocker le
Végétation Abandon d'arbres en forêt 2 1 1 1 2 2,8 bois débardés,
-Assurer inventaire post exploitation
Stockage, - Construire des bassins de stockage et de
ravitaillement des ravitaillement
machines et engins en se : hi
Fins ee one - Ravitailler les machines et véhicules
carburant et 4 à
Le uniquement dans les zones prévues à cet effet
lubrifiant à : ;. : à ,
à une distance d’au moins 60 mètres d’un
cours d’eau
Pollution par une mauvaise gestion des
Sol / Eau déchets 3 1 2 2 5 5,2 -Maintenir les véhicules de transport et la
machinerie en bon état de fonctionnement afin
d'éviter les fuites d'huile, de carburant ou de
tout autre polluant,
-Former le personnel à l’inspection/détection
des dysfonctionnements sur les véhicules et
autres machines
(Géospatial Technology Group Congo SARL Page 109

Opérations Aspects Impacts Cotation Mesures d’atténuation des impacts
1/5 |E/5 |D/5 |R/5 |F/5 |G7/10
Traitement/préservation | Sol / Eau Pollution des sols et des eaux - Utiliser les produits de traitement des grumes
des grumes et débités et débités autorisés par l'administration
forestière
3 1 2 2 5 5,2
Former le personnel sur les règles à observer lors
du traitement des grumes et des débités
Émission de CO: par les moteurs thermiques | 1 1 1 1 5 3,6 - Elaborer et mettre en œuvre des procédures
Emission de CO et des particules lors du | , ï ï ï 5 à permettant d'encadrer les opérations de
Aïr / Climat brûlage des déchets collecte, transport, stockage, tri et traitements
Emission de CO et de poussières par nécessaires (élimination ou recyclage).
circulation des engins 2 1 1 1 5 4 - Appliquer l'article 55 de la loi sur la
Nuisances sonores par le fonctionnement protection de l'environnement
Faune des machines 1 1 1 1 1 2 - Aménager des aires de stockage des
Perturbation du bon écoulement et hydrocarbures et d'entretien des véhicules et
Unité de transformation | Eau / Faune | pollution par une mauvaise gestion des | 1 3 1 1 4 4 engins ;
et assainissement au | aquatique déchets - Récupérer les huiles usée:
niveau des installations Ruissellement des produits chimiques 3 3 5 3 5 7,6 - Récupérer les filtres à huile dans des

Sol Ruissellement des produits chimiques 3 2 5 3 4 6,8 récipients étanches ;

Paysage Atteinte au paysage naturel 3 2 2 2 3 4,8 - Prendre des précautions lors du traitement du
bois pour que les produits ne se déversent pas
au sol ;

- Inclure une clause de récupération dans le
contrat d'approvisionnement liant l’entreprise

Végétation Déforestation pour implantation 3 2 2 2 3 48 au fournisseur pour le traitement ou le
recyclage des huiles

(Géospatial Technology Group Congo SARL

Page 110

CONCLUSION

L’UFA Jua-Ikié est installée dans une zone de moyenne altitude vers le nord et une zone
encaissée au Sud et au Sud-Est contenant des marécages. Elle est arrosée par plusieurs petits
cours d’eau. La plus grande rivière Ivindo est située à l’Ouest de l’UFA. Les forêts denses sur
sol ferme représentent 81,93% contre environ 16% des forêts sur sol hydromorphe.

324 arbres de DBH supérieur ou égal 20 cm ont été recensés et réparties en 46 familles (figure
7). La famille des Euphorbiaceae est la plus représentée avec 36 espèces (soit 11,11%) suivi
des Fabaceae caesalpiniodae (10,49%), Fabaceae Mimosoideaee (6,79%) et les Rubiaceae
(5.89%). L'ensemble des Fabaceae compte 68 espèces soit environ 21%, de la flore des arbres
de DBH supérieur ou égal à 20cm. Les espèces les plus rencontrées dans cette grande famille
sont Erythrophleum ivorrensis, Ptercarpus soyauxii, Pterocarpus mildbraedii, Cylicodiscus
gabunensis, Millettia laurentii, Afzelia pachyloba et Afzelia bipendinsis. Les Meliaceae qui
constituent le plus grand stock d’arbres exploités ne sont représentées que par 15 espèces, soit
4,63% de la flore d’arbres de DBH supérieur ou égal 20 cm.

La faune est abondante et variée. Les grands singes (Chimpanzés et Gorilles) sont présents
dans l’UFA notamment à l’Ouest et au Centre de l’'UFA. Les autres mammifères comme les
éléphants y ont été aussi rencontrés.

La projection du nombre d’habitants en 2045 a permis d’estimer les besoins en terres
cultivées et de toute autre utilité. En 2045, les besoins de terres forestières des paysans dans
l’UFA Jua-Ikié sont de l’ordre de 44 000 ha qui devront constituer la série d’aménagement,
Sur la base des données d’inventaire, il est possible de proposer une carte qui servira à
l’aménagiste de préciser le découpage de l’UFA Jua-Ikié en séries d’aménagement.

La SEFYD dispose du matériel nécessaire pour assurer une production soutenue des grumes
et des sciages. La production des grumes et de sciages augmente graduellement au fil des
années. Cette production est écoulée par le port de Douala. La viande de chasse constitue la
principale source de protéines pour les habitants des villages riverains de l’UFA et des bases
vie, L’'UFA est traversée d’Est à l’Ouest par la route Keita-Djoum.

Pendant l’exploitation forestière, les deux composantes de l'écosystème forestier sont
touchées. Il s’agit de la composante abiotique et de la composante biotique.

Pour la première composante, les impacts sont essentiellement liés à la pollution de celle-ci
c’est-à-dire liés aux pratiques et reflexes de l’homme. L’atténuation de ces impacts est liée au
changement de comportement de l’homme. Tandis que les impacts causés sur la composante
biotique sont généralement inévitables notamment sur la végétation.

(Géospatial Technology Group Congo SARL Page 111
On ne peut pas prélever un arbre d’un diamètre moyen d’exploitabilité admis sans qu’il y’ait
des conséquences sur le couvert forestier. Les efforts à fournir sont orientés vers la réduction
des impacts en suivant les règles de gestion.

L'étude écologique a permis de définir les zones sensibles et propose des mesures pour
protéger ces zones au cours des différentes phases d’activités d'exploitation forestière et de
transformation du bois, prévenir la pollution, engager une gestion durable de la faune et
réduire les impacts de la population locale sur l’environnement.

(Géospatial Technology Group Congo SARL Page 112
BIBLIOGRAPHIE

1-

7-

9-
10-

11-
12-

13-

14-

AUBREVILLE, A, 1968, — Les Cesalpinioidées de la flore du Camerouno-
congolaise : considérations taxinomiques, chorologiques, écologiques, historiques et
évolutives, Sér, 2,82, 147-175,

BAHUCHET S$, et DEMARET, P, 2000, -Les peuples des forêts tropicales, Volume
III, Région Afrique Centrale, APFT, Bruxelles,

BONNEAU, O, et LAPORTE, J, 2007, — Rapport d’inventaire d'aménagement de
l'UFA Ipendja, Tome I : recensement et distribution des ligneux, TEREA, 95p,
DOUMENGE, C, 1992, La Réserve de Conkouati : Congo, Le secteur sud-ouest,
UICN, Gland, 231,

DUPUY,B,, LOUMETO, J, AMSALLEM, I, GERARD, C,, NASI,R, 1999, Gestion
des écosystèmes forestiers denses d’Afrique tropicale humide, 2, Congo, CIRAD,
Montpellier, 146

JMN Consultant et CIB, 2004, — Etude d’impact environnemental des UFA Kabo et
Loundoungou : Tome 1, Volet environnement et biodiversité, Rapp, Final, Pokola,
165p,

LAPORTE, J, 2007, — Rapport d’inventaire d'aménagement de l’UFA Ipendja, Tome
IT: recensement et distribution des produits forestiers non ligneux et de la
régénération naturelle, TEREA, 40p

LAPORTE, J, 2007, — Rapport d’études socio-economiques de l’UFA Ipendja,
TEREA, 106p,

LAPORTE, N, et LIN, T, 2002, -— Stratification forestière de l’'UFA Loundoungou,
KOUBOUANA, 2010, Etude écologique de l’UFA Ipendja, Thanry Congo,
Brazzaville, 120 p,

PNUD/UnescoPRC/85/002 et PRC/88/003, UNESCO, Paris, 79-84,

MOUKOLO, N, 1992, État des connaissances actuelles sur l‘hydrogéologie du Congo
Brazzaville, Hydrogéologie 1-2,47-58,

PEYROT B, 1977, Géologie, In : P, Vennetier, G, Laclavère, G, Lasserere (eds), Atlas
de la République Populaire du Congo, Jeune Afrique, Paris, 8-9,

VENNETIER, P, 1977, Relief et hydrographie, In : P, Vennetier, G, Laclavère, G,
Lasserere (eds), Atlas

(Géospatial Technology Group Congo SARL Page 113
